Exhibit 10.4

EXECUTION VERSION

 

 

 

 

 

 

LOAN AGREEMENT

Dated as of June 30, 2014

Between

CAH 2014-2 BORROWER, LLC
as Borrower

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Lender

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

Page

 

 

Article I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

Section 1.1 

Definitions

1

 

Section 1.2 

Principles of Construction

41

Article II - GENERAL TERMS

41

 

Section 2.1 

Loan Commitment; Disbursement to Borrower

41

 

 

2.1.1 

 

Agreement to Lend and Borrow

41

 

 

2.1.2 

 

Components of the Loan

41

 

 

2.1.3 

 

Single Disbursement to Borrower

42

 

 

2.1.4 

 

The Note, Mortgages and Loan Documents

42

 

 

2.1.5 

 

Use of Proceeds

42

 

Section 2.2 

Interest Rate

42

 

 

2.2.1 

 

Interest Rate

42

 

 

2.2.2 

 

Interest Calculation

42

 

 

2.2.3 

 

Determination of Interest Rate

42

 

 

2.2.4 

 

Additional Costs

44

 

 

2.2.5 

 

Default Rate

44

 

 

2.2.6 

 

Usury Savings

44

 

 

2.2.7 

 

Interest Rate Cap Agreement

45

 

Section 2.3 

Loan Payment

47

 

 

2.3.1 

 

Monthly Debt Service Payments

47

 

 

2.3.2 

 

Payments Generally

47

 

 

2.3.3 

 

Payment on Maturity Date

47

 

 

2.3.4 

 

Late Payment Charge

47

 

 

2.3.5 

 

Method and Place of Payment

47

 

Section 2.4 

Prepayments

48

 

 

2.4.1 

 

Voluntary Prepayments

48

 

 

2.4.2 

 

Mandatory Prepayments

48

 

 

2.4.3 

 

Prepayments After Default

52

 

 

2.4.4 

 

Prepayment/Repayment Conditions

52

 

Section 2.5 

Release of Property

54

 

Section 2.6 

Rent Deposit Account/Cash Management

56

 

 

2.6.1 

 

Rent Deposit Account

56

 

 

2.6.2 

 

Cash Management Account

57

 

 

2.6.3 

 

Order of Priority of Funds in Cash Management Account

58

 

 

2.6.4 

 

Application During Event of Default

60

 

 

2.6.5 

 

Payments Received in the Cash Management Account

60

 

Section 2.7 

Withholding Taxes

60

 

Section 2.8 

Extension of the Initial Maturity Date

63

Article III - REPRESENTATIONS AND WARRANTIES

64

 

Section 3.1 

General Representations

64

- i -

--------------------------------------------------------------------------------

 

 

3.1.1 

 

Organization

64

 

 

3.1.2 

 

Proceedings

64

 

 

3.1.3 

 

No Conflicts

65

 

 

3.1.4 

 

Litigation

65

 

 

3.1.5 

 

Agreements

65

 

 

3.1.6 

 

Consents

66

 

 

3.1.7 

 

Solvency

66

 

 

3.1.8 

 

Other Debt; Liens

66

 

 

3.1.9 

 

Employee Benefit Matters

66

 

 

3.1.10 

 

Compliance with Legal Requirements

67

 

 

3.1.11 

 

Financial Information

67

 

 

3.1.12 

 

Insurance

68

 

 

3.1.13 

 

Tax Filings

68

 

 

3.1.14 

 

Certificate of Compliance; Licenses

68

 

 

3.1.15 

 

Special Purpose Entity/Separateness

68

 

 

3.1.16 

 

Management

69

 

 

3.1.17 

 

Illegal Activity

69

 

 

3.1.18 

 

No Change in Facts or Circumstances; Disclosure

69

 

 

3.1.19 

 

Investment Company Act

69

 

 

3.1.20 

 

Federal Reserve Regulations

69

 

 

3.1.21 

 

Bank Holding Company

70

 

 

3.1.22 

 

FIRPTA

70

 

 

3.1.23 

 

Contracts

70

 

 

3.1.24 

 

Embargoed Person

70

 

 

3.1.25 

 

Perfection Representations

71

 

Section 3.2 

Property Representations

72

 

 

3.2.1 

 

Property/Title

72

 

 

3.2.2 

 

Adverse Claims

72

 

 

3.2.3 

 

Title Insurance Owner’s Policy

72

 

 

3.2.4 

 

Deed

72

 

 

3.2.5 

 

Mortgage File Required Documents

73

 

 

3.2.6 

 

Property Taxes and Other Charges

73

 

 

3.2.7 

 

Compliance with Renovation Standards

73

 

 

3.2.8 

 

Condemnation; Physical Condition

73

 

 

3.2.9 

 

Brokers

74

 

 

3.2.10 

 

Leasing

74

 

 

3.2.11 

 

Insurance

74

 

 

3.2.12 

 

Lawsuits, Etc

74

 

 

3.2.13 

 

Orders, Injunctions, Etc

74

 

 

3.2.14 

 

Agreements Relating to the Properties

74

 

 

3.2.15 

 

Accuracy of Information Regarding Property

75

 

 

3.2.16 

 

Compliance with Legal Requirements

75

 

 

3.2.17 

 

Utilities and Public Access

75

 

 

3.2.18 

 

Eminent Domain

75

- ii -

--------------------------------------------------------------------------------

 

 

3.2.19 

 

Flood Zone

75

 

 

3.2.20 

 

Specified Liens

75

 

Section 3.3 

Survival of Representations

76

Article IV - BORROWER COVENANTS

76

 

Section 4.1 

Affirmative Covenants

76

 

 

4.1.1 

 

Preservation of Existence

76

 

 

4.1.2 

 

Compliance with Legal Requirements

76

 

 

4.1.3 

 

Special Purpose Bankruptcy Remote Entity/Separateness

77

 

 

4.1.4 

 

Non-Property Taxes

77

 

 

4.1.5 

 

Access to the Properties

78

 

 

4.1.6 

 

Cooperate in Legal Proceedings

78

 

 

4.1.7 

 

Perform Loan Documents

78

 

 

4.1.8 

 

Award and Insurance Benefits

78

 

 

4.1.9 

 

Further Assurances

78

 

 

4.1.10 

 

Keeping of Books and Records

78

 

 

4.1.11 

 

Business and Operations

79

 

 

4.1.12 

 

Title to the Properties

79

 

 

4.1.13 

 

Loan Proceeds

79

 

 

4.1.14 

 

Performance by Borrower

79

 

 

4.1.15 

 

Leasing Matters

79

 

 

4.1.16 

 

Borrower’s Operating Account

80

 

 

4.1.17 

 

Security Deposits

80

 

 

4.1.18 

 

Investment of Funds in Cash Management Account, Subaccounts, Rent Deposit
Account and Security Deposit Account

81

 

 

4.1.19 

 

Operation of Property

81

 

 

4.1.20 

 

Anti-Money Laundering

82

 

 

4.1.21 

 

Embargoed Persons

82

 

 

4.1.22 

 

ERISA Matters

82

 

 

4.1.23 

 

Formation of a Borrower TRS

83

 

Section 4.2

Negative Covenants

83

 

 

4.2.1 

 

Operation of Property

83

 

 

4.2.2 

 

Indebtedness

84

 

 

4.2.3 

 

Liens

84

 

 

4.2.4 

 

Limitation on Investments

84

 

 

4.2.5 

 

Limitation on Issuance of Equity Interests

84

 

 

4.2.6 

 

Restricted Junior Payments

84

 

 

4.2.7 

 

Principal Place of Business, State of Organization

85

 

 

4.2.8 

 

Dissolution

85

 

 

4.2.9 

 

Change In Business

85

 

 

4.2.10 

 

Debt Cancellation

85

 

 

4.2.11 

 

Changes to Accounts.

86

 

 

4.2.12 

 

Zoning

86

 

 

4.2.13 

 

No Joint Assessment

86

 

 

4.2.14 

 

Limitation on Transactions with Affiliates

86

- iii -

--------------------------------------------------------------------------------

 

 

4.2.15 

 

ERISA

86

 

 

4.2.16 

 

No Embargoed Persons

86

 

 

4.2.17 

 

Transfers

87

 

Section 4.3 

Reporting Covenants

91

 

 

4.3.1 

 

Financial Reporting

91

 

 

4.3.2 

 

Annual Budget

92

 

 

4.3.3 

 

Reporting on Adverse Effects

93

 

 

4.3.4 

 

Litigation

93

 

 

4.3.5 

 

Event of Default

93

 

 

4.3.6 

 

Other Defaults

93

 

 

4.3.7 

 

Properties Schedule

93

 

 

4.3.8 

 

Disqualified Properties

94

 

 

4.3.9 

 

Security Deposits in Cash Management Account

94

 

 

4.3.10 

 

Advance Rents Received

94

 

 

4.3.11 

 

Rent Refunds from Rent Deposit Account

94

 

 

4.3.12 

 

Certain Late Rent Payments Received

94

 

 

4.3.13 

 

ERISA Matters

95

 

 

4.3.14 

 

Leases

96

 

 

4.3.15 

 

Periodic Rating Agency Information

96

 

 

4.3.16 

 

Other Reports

96

 

Section 4.4 

Property Covenants

96

 

 

4.4.1 

 

Ownership of the Property

96

 

 

4.4.2 

 

Liens Against the Property

96

 

 

4.4.3 

 

Condition of the Property

96

 

 

4.4.4 

 

Compliance with Legal Requirements

96

 

 

4.4.5 

 

Property Taxes and Other Charges

97

 

 

4.4.6 

 

Compliance with Agreements Relating to the Properties

98

 

 

4.4.7 

 

Leasing

98

Article V - INSURANCE; CASUALTY; CONDEMNATION

98

 

Section 5.1 

Insurance

98

 

 

5.1.1 

 

Insurance Policies

98

 

Section 5.2 

Casualty

102

 

Section 5.3 

Condemnation

103

 

Section 5.4 

Restoration

104

Article VI - RESERVE FUNDS

109

 

Section 6.1 

Tax Funds

109

 

 

6.1.1 

 

Deposits of Tax Funds

109

 

 

6.1.2 

 

Release of Tax Funds

110

 

Section 6.2 

Insurance Funds

110

 

 

6.2.1 

 

Deposits of Insurance Funds

110

 

 

6.2.2 

 

Release of Insurance Funds

110

 

 

6.2.3 

 

Acceptable Blanket Policy

110

 

Section 6.3 

Capital Expenditure Funds

111

 

 

6.3.1 

 

Deposits of Capital Expenditure Funds

111

- iv -

--------------------------------------------------------------------------------

 

 

6.3.2 

 

Release of Capital Expenditure Funds

111

 

Section 6.4 

Casualty and Condemnation Subaccount

111

 

Section 6.5 

Eligibility Reserve Subaccount

111

 

 

6.5.1 

 

Deposit of Eligibility Funds

111

 

 

6.5.2 

 

Release of Eligibility Funds

112

 

Section 6.6 

Cash Collateral

112

 

 

6.6.1 

 

Cash Collateral Subaccount

112

 

 

6.6.2 

 

Withdrawal of Cash Collateral Funds

112

 

 

6.6.3 

 

Release of Cash Collateral Funds

113

 

 

6.6.4 

 

Extraordinary Expense

113

 

Section 6.7 

Advance Rent Funds

113

 

 

6.7.1 

 

Deposits of Advance Rent Funds

113

 

 

6.7.2 

 

Release of Advance Rent Funds

113

 

Section 6.8 

Reserve Funds, Generally

114

Article VII - DEFAULTS

115

 

Section 7.1 

Event of Default

115

 

Section 7.2 

Remedies

118

 

Section 7.3 

Remedies Cumulative; Waivers

119

 

Section 7.4 

Lender’s Right to Perform

119

Article VIII - SPECIAL PROVISIONS

120

 

Section 8.1 

Securitization

120

 

 

8.1.1 

 

Sale of Notes and Securitization

120

 

 

8.1.2 

 

Securitization Costs

120

 

Section 8.2 

Securitization Cooperation

121

 

Section 8.3 

Servicer

121

Article IX - MISCELLANEOUS

121

 

Section 9.1 

Survival

121

 

Section 9.2 

Lender’s Discretion; Rating Agency Review Waiver

122

 

Section 9.3 

Governing Law

122

 

Section 9.4 

Modification, Waiver in Writing

123

 

Section 9.5 

Delay Not a Waiver

123

 

Section 9.6

Notices

123

 

Section 9.7 

Trial by Jury

125

 

Section 9.8 

Headings

125

 

Section 9.9 

Severability

125

 

Section 9.10 

Preferences

125

 

Section 9.11 

Waiver of Notice

125

 

Section 9.12 

Remedies of Borrower

126

 

Section 9.13 

Expenses; Indemnity

126

 

Section 9.14 

Schedules Incorporated

127

 

Section 9.15 

Offsets, Counterclaims and Defenses

128

 

Section 9.16 

No Joint Venture or Partnership; No Third Party; Beneficiaries

128

 

Section 9.17 

Publicity

128

 

Section 9.18 

Cross Default; Cross Collateralization; Waiver of Marshalling of Assets

129

- v -

--------------------------------------------------------------------------------

 

Section 9.19 

Conflict; Construction of Documents; Reliance

129

 

Section 9.20 

Brokers and Financial Advisors

130

 

Section 9.21 

Prior Agreements

130

 

Section 9.22 

Document Delivery

130

 

Section 9.23 

State Specific Provisions

130

 

 

9.23.1 

 

Arizona

130

 

 

9.23.2 

 

California

131

 

 

9.23.3 

 

Colorado

131

 

 

9.23.4 

 

Florida

132

 

 

9.23.5 

 

Georgia

132

 

 

9.23.6 

 

Nevada

132

 

 

- vi -

--------------------------------------------------------------------------------

 

 

 

SCHEDULES

Schedules and Exhibits

Schedules:

 

 

Schedule I

-

Allocated Loan Amounts

Schedule II

-

Properties Schedule

Schedule III

-

Exceptions to Representations and Warranties

Schedule IV

-

Chief Executive Office, Prior Names and Employer Identification Number

Schedule V

-

Periodic Rating Agency Information

Schedule VI

-

Midland Loan Services – CAH 2014-2 CMBS Asset Management Fees

Schedule VII

-

Specified Liens

Exhibits:

 

 

Exhibit A

-

Form of Blocked Account Control Agreement

Exhibit B

-

Form of Compliance Certificate

Exhibit C

-

Form of Deposit Account Control Agreement

Exhibit D

-

Form of Request for Release

 

 

 

- viii -

--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of June 30, 2014 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
CAH 2014-2 BORROWER, LLC, a Delaware limited liability company, having its
principal place of business at 2450 Broadway, 6th Floor, Santa Monica,
California 90404 (“Borrower”) and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a
banking association chartered under the laws of the United States of America,
having an address at 383 Madison Avenue, New York, New York 10179 (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

Article I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1Definitions.  For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Acceptable Blanket Policy” has the meaning set forth in Section 5.1.1(e).

“Acceptable Counterparty” means a counterparty to the Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations) that (a) has and
shall maintain, until the expiration of the applicable Interest Rate Cap
Agreement, (i) (x) a long-term unsecured debt rating of not less than “A” by S&P
and a short-term senior unsecured debt rating of at least “A-1” from S&P or (y)
if no short-term debt rating exists, a long-term senior unsecured debt rating of
at least “A+” from S&P and (ii)(x) a long-term unsecured debt rating of not less
than “A2” from Moody’s and a short-term senior unsecured debt rating of at least
“P1” from Moody’s or (y) if no short-term debt rating exists, a long-term senior
unsecured debt rating of at least “A1” from Moody’s or (b) is otherwise
acceptable to the Approved Rating Agencies, as evidenced by a Rating Agency
Confirmation to the effect that such counterparty shall not cause a downgrade,
withdrawal or qualification of the ratings assigned, or to be assigned, to the
Securities or any class thereof in any Securitization.

“Acknowledgment” means the Acknowledgment, dated on or about the Closing Date
made by Counterparty, or as applicable, Acceptable Counterparty.

 

 

--------------------------------------------------------------------------------

“Actual Rent Collections” means, for any period of determination, the actual
cash collections of Rents in respect of the Properties by Borrower; provided,
that (i) collections of Advance Rent shall be allocated to applicable calendar
month set forth in the Advance Rent Disbursement Schedule and (ii) collections
of Rent that was payable with respect to a calendar month but was paid late will
be allocated to such calendar month if received prior to the date that is
forty-five (45) days from but excluding the last day of the calendar quarter
that includes such calendar month.

“Additional Insolvency Opinion” means a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date, in form
and substance and from counsel reasonably satisfactory to Lender and, following
a Securitization, as to which a Rating Agency Confirmation has been obtained.

“Advance Rent” means, for any given month, any Rent that has been prepaid more
than one (1) month in advance, as measured from the date of determination.

“Advance Rent Disbursement Schedule” means a schedule showing the Payment Dates
to which Advance Rents received by Borrower are applicable and should be
disbursed from the Advance Rent Subaccount to the Cash Management Account.

“Advance Rent Funds” has the meaning set forth in Section 6.7.1.

“Advance Rent Subaccount” has the meaning set forth in Section 6.7.1.

“Affected Property” has the meaning set forth in Section 2.4.2(a).

“Affiliate” means, as to any Person, any other Person that (i) owns directly or
indirectly forty-nine percent (49%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person.

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Allocated Loan Amount” means for a Property the amount set forth on Schedule I,
as the same may be reduced pursuant to Section 2.3.6 and Section 2.4.4(f).

“ALTA” means American Land Title Association, or any successor thereto.

“Annual Budget” means the operating budget, including all planned Capital
Expenditures, for the Properties prepared by Borrower in accordance with
Section 4.3.2 for the applicable calendar year, prepared on a month-by-month
basis.

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.1.20.

“Approved Annual Budget” has the meaning set forth in Section 4.3.2.

“Approved Capital Expenditures” means Capital Expenditures incurred by Borrower
and either (i) if no Cash Sweep Period is continuing, included in the Annual
Budget or, if during

- 2 -

--------------------------------------------------------------------------------

a Cash Sweep Period, in an Approved Annual Budget or (ii) approved by Lender,
which approval shall not be unreasonably withheld, conditioned or delayed.  For
the avoidance of doubt, any budgeted Capital Expenditure amount for a calendar
month may be carried forward if unused in such calendar month; provided,
however, no such unused amount may be carried over from the last calendar month
of any Approved Annual Budget to the first calendar month of the next Approved
Annual Budget.

“Approved Extraordinary Expense” has the meaning set forth in Section 6.6.4.

“Approved Initial Budget” has the meaning set forth in Section 4.3.2.

“Approved Rating Agencies” means each of the nationally-recognized statistical
rating agencies which has been approved by Lender and designated by Lender to
assign a rating to the Securities.

“Assignment of Management Agreement” means (i) with respect to Manager, an
Assignment of Management Agreement and Subordination of Management Fees among
Lender, Borrower and Manager, substantially in the form delivered on the Closing
Date by Borrower, Existing Manager and Lender and (ii) with respect to any
Person providing property management services to Manager with respect to the
Properties pursuant to a sub-management agreement, an Assignment of Management
Agreement and Subordination of Management Fees among Lender, Manager and such
Person, substantially in the form delivered on the Closing Date by Existing
Manager, Lender and the Persons providing property management services to
Manager with respect to the Properties as of the Closing Date.

“Assumed Note Rate” means, with respect to each Component of the Loan, an
interest rate equal to the sum of 0.50%, plus the applicable Component Spread
plus LIBOR as determined on the preceding Determination Date.

“Available Cash” has the meaning set forth in Section 2.6.3(j).

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.

“Bankruptcy Action” means, with respect to any Person:

(a)such Person shall fail generally to pay its debts as they come due, or shall
make a general assignment for the benefit of creditors; or any case or other
proceeding shall be instituted by such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, reorganization, debt arrangement,
dissolution, winding up, or composition or readjustment of debts of it or its
debts under the Bankruptcy Code; or such Person shall take any corporate,
limited partnership or limited liability company action to authorize any of such
actions; or

(b)a case or other proceeding shall be commenced, without the application or
consent of such Person in any court seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under the

- 3 -

--------------------------------------------------------------------------------

Bankruptcy Code, and (A) such case or proceeding shall continue undismissed, or
unstayed and in effect, for a period of sixty (60) consecutive days or (B) an
order for relief in respect of such Person shall be entered in such case or
proceeding or a decree or order granting such other requested relief shall be
entered.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal, state, local or foreign bankruptcy or insolvency
law.

“Blocked Account Control Agreement” means the Cash Management Agreement among
Borrower, Cash Management Account Bank and Lender providing for the exclusive
control of the Cash Management Account and all other Subaccounts by Lender,
substantially in the form of Exhibit A or such other form as may be reasonably
acceptable to Lender.

“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

“Borrower Security Agreement” means that certain Security Agreement, dated as of
the Closing Date, executed by Borrower in favor of Lender.

“Borrower TRS” means a wholly-owned Delaware limited liability company
subsidiary of Borrower that is treated for US income tax purposes as a “taxable
REIT subsidiary”.

“Borrower’s Operating Account” has the meaning set forth in Section 4.1.16.

“BPO Value” means, with respect to any Property, the “as is” value for such
Property set forth in a Broker Price Opinion obtained by Lender with respect to
a Property.

“Breakage Costs” has the meaning set forth in Section 2.2.3(e).

“Broker Price Opinion” means a broker price opinion obtained by Lender.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the Federal
Reserve Bank of New York is not open for business.

“Calculation Date” means the last day of each calendar quarter during the Term,
commencing with the calendar quarter ended September 30, 2014.

“Cap Receipts” means all amounts received by Borrower pursuant to an Interest
Rate Cap Agreement.

“Capital Expenditure Funds” has the meaning set forth in Section 6.3.1.

- 4 -

--------------------------------------------------------------------------------

“Capital Expenditure Subaccount” has the meaning set forth in Section 6.3.1.

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements and
major repairs but excluding leasing commissions).

“Carry-Over Property” means a Property that is occupied by a Carry-Over Tenant
at the time of acquisition of such Property by Borrower’s Affiliate.

“Carry-Over Tenant” means one or more individuals who, at the time of
acquisition of a Property by Borrower’s Affiliate, occupy such Property.

“Cash Collateral Floor” has the meaning set forth in Section 6.6.2.

“Cash Collateral Funds” has the meaning set forth in Section 6.6.1.

“Cash Collateral Subaccount” has the meaning set forth in Section 6.6.1.

“Cash Management Account” has the meaning set forth in Section 2.6.2(a).

“Cash Management Account Bank” means the Eligible Institution selected by Lender
to maintain the Cash Management Account.

“Cash Sweep Period” shall commence upon the occurrence of (i) an Event of
Default or (ii) the commencement of a Low Debt Yield Period; and shall end if,
(A) with respect to a Cash Sweep Period continuing pursuant to clause (i), the
Event of Default commencing the Cash Sweep Period has been cured and such cure
has been accepted by Lender (and no other Event of Default is then continuing)
or (B) with respect to a Cash Sweep Period continuing due to clause (ii), the
Low Debt Yield Period has ended pursuant to the terms hereof.

“Casualty” has the meaning set forth in Section 5.2.

“Casualty and Condemnation Funds” has the meaning set forth in Section 6.4.

“Casualty and Condemnation Subaccount” has the meaning set forth in Section 6.4.

“Casualty Consultant” has the meaning set forth in Section 5.4(d)(iii).

“Casualty Retainage” has the meaning set forth in Section 5.4(d)(iv).

“Casualty Threshold Amount” means, with respect to all Casualties arising from
any single Casualty event, an amount equal to two percent (2%) of the
Outstanding Principal Balance as of the date of such Casualty Event.

“Closing Date” means the date of the funding of the Loan.

“Closing Date Debt Yield” means 5.72%.

“Code” means the Internal Revenue Code of 1986, as amended.

- 5 -

--------------------------------------------------------------------------------

“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.

“Collateral Assignment of Interest Rate Cap Agreement” has the meaning set forth
in Section 2.2.7(a).

“Collateral Assignment of Leases and Rents” means a Collateral Assignment of
Leases and Rents for each Property or for multiple Properties located within the
same county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting an assignment of
the Lease or the Leases, as applicable, and the proceeds thereof as Collateral
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.  The Collateral Assignment of Leases and
Rents may be included as part of the Mortgage for such Property or Properties.

“Collateral Documents” means the Borrower Security Agreement, the Equity Owner
Security Agreement, the Blocked Account Control Agreement, each Deposit Account
Control Agreement, each Collateral Assignment of Interest Rate Cap Agreement,
each Assignment of Management Agreement, each Mortgage Document and all other
instruments, documents and agreements delivered by any Loan Party pursuant to
this Agreement or any of the other Loan Documents in order to grant to Lender a
Lien on any real, personal or mixed property of that Loan Party as security for
the Obligations, as the same may be (and each of the foregoing defined terms
shall refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Collections” means, without duplication, with respect to any Property, all
Rents, Insurance Proceeds (whether or not Lender elects to treat any such
Insurance Proceeds as business or rental interruption Insurance Proceeds
pursuant to Section 5.4(d)), Condemnation Proceeds, Net Transfer Proceeds, Cap
Receipts, interest on amounts on deposit in the Cash Management Account and the
Reserve Funds, amounts paid by Borrower to the Cash Management Account pursuant
to this Agreement, and all other payments received with respect to such Property
and all “proceeds” (as defined in Section 9-102 of the UCC) of such
Property.  For the avoidance of doubt, Collections shall not include security
deposits that have not been forfeited by the applicable Tenant.

“Compliance Certificate” means the certificate in the form attached hereto as
Exhibit B.

“Component” means individually or collectively, as the context may require, any
one of Component A, Component B, Component C, Component D, Component E and
Component F, each as more particularly set forth in Section 2.1.2.

“Component Prime Rate Spread” means, in connection with any conversion of the
Loan from a LIBOR Loan to a Prime Rate Loan, with respect to each Component of
the Loan, the difference (expressed as the number of basis points) between (a)
the sum of (i) LIBOR, determined as of the Determination Date for which LIBOR
was last available, plus (ii) the

- 6 -

--------------------------------------------------------------------------------

Component Spread applicable to such Component, minus (b) the Prime Rate as of
such Determination Date; provided, however, that if such difference is a
negative number for such Component, then the Component Prime Rate Spread for
such Component shall be zero.

“Component Spread” means, (a) with respect to Component A, 1.0455% per annum;
(b) with respect to Component B, 1.4455% per annum, (c) with respect to
Component C, 1.9955% per annum, (d) with respect to Component D, 2.4455% per
annum; (e) with respect to Component E, 3.2955% per annum and (e) with respect
to Component F, 3.4455% per annum.

“Concessions” means, for any period of determination, the concessions (other
than free Rent) provided with respect to the Properties by Borrower, as
determined in accordance with GAAP.

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

“Condemnation Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contest Security” means any security delivered to Lender by Borrower under
Section 4.1.3 or Section 4.4.5.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or
otherwise.  “Controlled” and “Controlling” shall have correlative meanings.

“Counterparty” means, with respect to the Interest Rate Cap Agreement, JPMorgan
Chase Bank, National Association, and with respect to any Replacement Interest
Rate Cap Agreement, any Acceptable Counterparty thereunder.

“Counterparty Opinion” has the meaning set forth in Section 2.2.7(e).

“Covered Disclosure Information” has the meaning set forth in Section 8.1.1(b).

“Covered Rating Agency Information” has the meaning set forth in Section
9.13(d).

“Cure Period” means, (i) with respect to the failure of any Property to qualify
as an Eligible Property (other than with respect to the failure of a Property to
comply with the representation in Section 3.2.20) if such failure is reasonably
susceptible of cure, a period of thirty (30) days after the earlier of actual
knowledge of such condition by a Responsible Officer

- 7 -

--------------------------------------------------------------------------------

of Borrower or Manager or notice thereof by Lender to Borrower; provided that,
if Borrower is diligently pursuing such cure during such thirty (30) day period
and such failure is susceptible of cure but cannot reasonably be cured within
such thirty (30) day period, then such cure period shall be extended for another
ninety (90) days so long as Borrower continues to diligently pursue such cure
and, provided, further, that if the Obligations have been accelerated pursuant
to Section 7.1(b), then the cure period hereunder shall be reduced to zero (0)
days and (ii) with respect to the failure of a Property to comply with the
representation in Section 3.2.20, zero (0) days.  If any failure of any Property
to qualify as an Eligible Property is not reasonably susceptible of cure, then
no cure period shall be available.  If any failure of any Property to qualify as
an Eligible Property is due to a Voluntary Action, then no cure period shall be
available.  

“Cut Off Date” means June 30, 2014.

“Debt” means the outstanding principal amount set forth in, and evidenced by,
this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Spread
Maintenance Payment, Interest Shortfall and/or Breakage Costs, if applicable)
due to Lender in respect of the Loan under the Note, this Agreement, the
Mortgage Documents, the Environmental Indemnity or any other Loan Document.

“Debt Service” means, with respect to any period of determination, the interest
payments due under the Note for such period.

“Debt Service Coverage Ratio” means, as of any date of determination, a ratio in
which:

(a)the numerator is the Underwritten Net Cash Flow calculated for the twelve
(12) month period ending on the Initial Maturity Date or the Extended Maturity
Date, as applicable; and

(b)the denominator is the sum of (i) aggregate debt service for the twelve (12)
month period following such date of determination, calculated assuming an
interest rate equal to the sum for each Component, of (x) the Component Spread
set forth herein and (y) the Strike Price described in clause (b)(ii) of the
definition thereof and (ii) the regular monthly fee of the certificate
administrator (deemed to be $5,383 per month) and the trustee (deemed to be $417
per month) under the Servicing Agreement.

“Debt Yield” means, as of any date of determination, a fraction expressed as a
percentage in which:

(a)the numerator is the Underwritten Net Cash Flow; and

(b)the denominator is the Outstanding Principal Balance.

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

- 8 -

--------------------------------------------------------------------------------

“Default Rate” means, with respect to each Component of the Loan, a rate per
annum equal to the lesser of (a) the Maximum Legal Rate or (b) three percent
(3%) above the Interest Rate applicable to such Component.

“Deposit Account Control Agreement” means the Deposit Account Control Agreement
dated the Closing Date among Borrower, Lender and a Rent Deposit Bank, providing
for springing control by Lender, substantially in the form set forth as Exhibit
C attached hereto or such other form as may be reasonably acceptable to Lender.

“Determination Date” means, with respect to each Interest Period, the date that
is two (2) London Business Days prior to the commencement date of such Interest
Period.

“Disclosure Documents” means, collectively, any written materials used or
provided to any prospective investors and/or the Approved Rating Agencies in
connection with any public offering or private placement in connection with a
Securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.

“Disqualified Property” means any Property that fails to constitute an Eligible
Property (after the lapse of any applicable Cure Period).

“Eligibility Funds” has the meaning set forth in Section 6.5.1.

“Eligibility Requirements” means, with respect to any Person, the requirement
that such Person has a Net Assets of not less than $300,000,000.00 (exclusive of
such Person’s direct or indirect interest in the Properties and Borrower).

“Eligibility Reserve Subaccount” has the meaning set forth in Section 6.5.1.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution.  An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution” means:

(a)PNC Bank, National Association so long as PNC Bank, National Association’s
long term unsecured debt rating shall be at least “A2” from Moody’s and the
equivalent by KBRA (if then rated by KBRA) (if the deposits are to be held in
the applicable account for more than 30 days) or PNC Bank, National
Association’s short term deposit or short term unsecured debt rating shall be at
least “P-1” from Moody’s and the equivalent by KBRA (if then rated by KBRA) (if
the deposits are to be held in the applicable account for 30 days or less); or

- 9 -

--------------------------------------------------------------------------------

(b)a depository institution or trust company insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s, and F-1+ by Fitch
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of Letters of Credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least (i) “AA” by S&P, (ii) “AA“ and/or “F1+” (for securities) and/or
“AAAmmf” (for money market funds), by Fitch and (iii) “Aa2” by Moody’s;

“Eligible Lease” means, as of any date of determination, a Lease for a Property
that satisfies all of the following:

(a)the form of Lease reflects customary market standard terms;

(b)the Lease is entered into on an arms-length basis without payment support by
any Borrower or its Affiliates (provided, that any incentives offered to Tenants
shall not be deemed to constitute such payment support);

(c)the Lease had, as of its commencement date, an initial lease term of at least
six months;

(d)the Lease is consistent with Borrower’s internal leasing guidelines; and

(e)the Lease is in compliance with all applicable Legal Requirements in all
material respects.

“Eligible Property” means, as of any date of determination, a Property that is
in compliance with each of the Property Representations and each of the Property
Covenants.

“Eligible Tenant” means, as of any date of determination, a bona fide third
party lessee of a Property who satisfies each of the following criteria:

(a)(i) the Tenant’s Rent expense (which, for the avoidance of doubt, shall not
include any payments made pursuant to “Section 8” or any other housing subsidy
provided by a Governmental Authority) for the initial twelve (12) calendar month
period of the Lease is not greater than 40% of the Tenant’s Gross Tenant Income
for the twelve (12) calendar month period completed immediately prior to the
date such Tenant is initially screened by Borrower prior to its execution of a
Lease or (ii) Manager otherwise determines that, as of the date such Tenant is
initially screened by Borrower prior to its execution of a Lease, the Tenant has
sufficient financial resources to satisfy its obligations under the Lease for
the Property;

(b)the Tenant is not subject to an ongoing Bankruptcy Action as of the date such
Tenant is initially screened by Borrower prior to its execution of a Lease;

- 10 -

--------------------------------------------------------------------------------

(c)at the time of initial screening, the Tenant is not listed on any Government
List; and

(d)the Tenant otherwise conforms to Borrower’s internal tenant leasing criteria.

“Embargoed Person” has the meaning set forth in Section 4.2.16.

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the Closing Date, executed by Borrower in connection with the Loan
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, beneficial interests or other
equity ownership interests in such Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest from such Person.

“Equity Owner” means CAH 2014-2 Equity Owner, LLC, a Delaware limited liability
company.

“Equity Owner Guaranty” means that certain Equity Owner Guaranty, dated as of
the Closing Date, executed by Equity Owner in favor of Lender.

“Equity Owner Security Agreement” means that certain Equity Owner Security
Agreement, dated as of the Closing Date, executed by Equity Owner in favor of
Lender.

“Equity Owner’s Permitted Indebtedness” has the meaning set forth in Section
4.2.2.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which another entity is a member or (ii) described in Section 414(m) or (o) of
the Code of which another entity is a member, except that this clause (ii) shall
apply solely for purposes of potential liability under Section 302(b) of ERISA
and Section 412(b) of the Code and the lien created under Section 303(k) of
ERISA and Section 430(k) of the Code.

“ERISA Event” means (i) the failure to pay a minimum required contribution or
installment to a Plan on or before the due date provided under Section 430 of
the Code or Section 303 of ERISA, (ii) the filing of an application with respect
to a Plan for a waiver of the minimum funding standard under Section 412(c) of
the Code or Section 302(c) of ERISA, (iii) the failure of a Loan Party or any of
its ERISA Affiliates to pay a required contribution or installment to a
Multiemployer Plan on or before the applicable due date, (iv) any officer of any
Loan Party or any of its ERISA Affiliates knows or has reason to know that a
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
Section 303(i) of ERISA or (v) the occurrence of a Plan Termination Event.

- 11 -

--------------------------------------------------------------------------------

“ERISA Plan” has the meaning set forth in Section 3.1.9(a).

“Event of Default” has the meaning set forth in Section 7.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.7, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Lender’s failure to comply with Section 2.7(e)
and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Management Agreement” means (i) that certain Management Agreement,
dated as of the Closing Date, between Borrower and Existing Manager, pursuant to
which Existing Manager provides management and other services with respect to
the Properties and (ii) the letter agreement dated as of the Closing Date among
Existing Manager, CAH Manager, LLC and Colony American Homes, Inc.

“Existing Manager” means CAH Property Management, LLC, a Delaware limited
liability company.

“Extended Maturity Date” has the meaning set forth in Section 2.8.

“Extension Option” has the meaning set forth in Section 2.8.

“Extension Term” has the meaning set forth in Section 2.8.

“Extraordinary Expense” has the meaning set forth in Section 6.6.4.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fitch” means Fitch, Inc.

“Fixture Filing” means, with respect to any jurisdiction in which any Property
or Properties are located in which a separate, stand alone fixture filing is
required or generally

- 12 -

--------------------------------------------------------------------------------

recorded or filed pursuant to the local law or custom (as reasonably determined
by Lender), a Uniform Commercial Code financing statement (or other form of
financing statement required in the jurisdiction in which the applicable
Property or Properties are located) recorded or filed in the real estate records
in which the applicable Property or Properties are located.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA that (a) neither is subject to ERISA nor is a governmental plan within the
meaning of Section 3(32) of ERISA and that is maintained, or contributed to, by
a Loan Party or any of its ERISA Affiliates and (b) is mandated by a government
other than the United States (other than a state within the United States or an
instrumentality thereof) for employees of a Loan Party or any of its ERISA
Affiliates.

“Fully Condemned Property” has the meaning set forth in Section 5.3(b).

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

“Government List” means (i) the Annex to EO13224, (ii) OFAC’s most current list
of “Specifically Designated National and Blocked Persons” (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, http://www.treasury.gov/ofac/downloads/t11sdn.pdf or any
successor website or webpage) and (iii) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained by a Governmental Authority
that Lender notifies Borrower in writing is now included in “Government List”.

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“GPR” means, as of any date of determination, the sum of (i) the annualized in
place Rents under bona fide Eligible Leases for the Properties as of such date
and (ii) annualized market rents for Properties that are vacant as of such
date.  For purposes of clause (ii) market rents shall be determined by a
nationally recognized rental rate reporting service selected by Lender in its
reasonable discretion; provided that Borrower may object to any such
determination by delivering written notice to Lender within five (5) Business
Days of any such determination and, in such event, the market rents so objected
to shall be as determined by an independent broker opinion of market rent
obtained by Lender at Borrower’s sole cost and expense.

“Gross Tenant Income” means, with respect to any Tenant, income earned before
taxes and other deductions, including income from self-employment, rental
property, alimony, child support, public assistance payments, and retirement
benefits, as reported in the Tenant application process.

“Improvements” means the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on a Property.

- 13 -

--------------------------------------------------------------------------------

“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
of such Person for borrowed money, for amounts drawn under a letter of credit,
or for the deferred purchase price of property for which such Person or its
assets is liable, (ii) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person would be liable if such
amounts were advanced thereunder, (iii) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, (v) all obligations under leases that constitute
capital leases for which such Person is liable, (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case for which such Person is liable or its assets are
liable, whether such Person (or its assets) is liable contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which obligations such
Person otherwise assures a creditor against loss and (vii) any other contractual
obligation for the payment of money which is not settled within thirty (30) days
of the incurrence of such obligation.  

“Indemnified Liabilities” has the meaning set forth in Section 9.13(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Independent” means, when used with respect to any Person, a Person
who:  (i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in (i) or (ii) above.

“Independent Accountant” means (i) a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower and
reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender.

“Independent Director” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:

(a)a member, partner, equityholder, manager, director, officer or employee of
Borrower or any of its equityholders or Affiliates (other than as an Independent
Director of Borrower or an Affiliate of Borrower that is not in the direct chain
of ownership of

- 14 -

--------------------------------------------------------------------------------

Borrower and that is required by a creditor to be a single purpose bankruptcy
remote entity, provided  that such Independent Director is employed by a company
that routinely provides professional Independent Directors or managers in the
ordinary course of its business);

(b)a creditor, supplier or service provider (including provider of professional
services) to Borrower or any of its equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional Independent
Directors and other corporate services to Borrower or any of its Affiliates in
the ordinary course of its business);

(c)a family member of any such member, partner, equityholder, manager, director,
officer, employee, creditor, supplier or service provider; or

(d)a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower shall be qualified to serve as an
Independent Director of the Borrower, provided that the fees that such
individual earns from serving as an Independent Director of Affiliates of
Borrower in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year.  For purposes of this
paragraph, a “special purpose entity” is an entity, whose organizational
documents contain restrictions on its activities and impose requirements
intended to preserve such entity’s separateness that are substantially similar
to those contained in the definition of Special Purpose Entity of this
Agreement.

“Individual Material Adverse Effect” means, in respect of a Property, any event
or condition that has a material adverse effect on (i) the profitability, value,
use, operation, leasing or marketability of such Property or results in any
material liability to, claim against or obligation of Lender or any Loan Party
or (ii) the enforceability, validity, perfection or priority of the lien of the
Collateral Documents with respect to such Property.

“Initial Maturity Date” means the Payment Date occurring in July 2016, or such
earlier date on which the final payment of principal of the Note becomes due and
payable as therein or herein provided, whether at such stated maturity date, by
declaration of acceleration, or otherwise.

“Initial Term” means the period from the Closing Date through the Initial
Maturity Date.

“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the Closing Date delivered by Richards, Layton & Finger, P.A. in connection with
the Loan.

“Insurance Funds” has the meaning set forth in Section 6.2.1.

“Insurance Premiums” has the meaning set forth in Section 5.1.1(d).

“Insurance Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

- 15 -

--------------------------------------------------------------------------------

“Insurance Subaccount” has the meaning set forth in Section 6.2.1.

“Interest Period” means, in connection with the calculation of interest accrued
with respect to any specified Payment Date, including the Maturity Date, the
period commencing on and including the fifteenth (15th) day of the prior
calendar month and ending on and including the fourteenth (14th) day of the
calendar month in which such Payment Date occurs; provided, however, the initial
Interest Period shall be the period commencing on the Closing Date, and ending
on and including July 14, 2014 and shall consist of 15 days.

“Interest Rate” means, with respect to each Interest Period and with respect to
each Component of the Loan, an interest rate per annum equal to (i) for a LIBOR
Loan, the sum of (a) LIBOR, determined as of the Determination Date immediately
preceding the commencement of such Interest Period, plus (b) the Component
Spread applicable to such Component (or, when applicable pursuant to this
Agreement or any other Loan Document, the Default Rate); and (ii) for a Prime
Rate Loan, the sum of (a) the Prime Rate, plus (b) the Component Prime Rate
Spread applicable to such Component (or, when applicable pursuant to this
Agreement or any other Loan Document, the applicable Default Rate).

“Interest Rate Cap Agreement” means, collectively, one or more interest rate
protection agreements (together with the confirmation and schedules relating
thereto) reasonably acceptable to Lender, between an Acceptable Counterparty and
Borrower obtained by Borrower as and when required pursuant to Section
2.2.7.  After delivery of a Replacement Interest Rate Cap Agreement to Lender,
the term “Interest Rate Cap Agreement” shall be deemed to mean such Replacement
Interest Rate Cap Agreement and such Replacement Interest Rate Cap Agreement
shall be subject to all requirements applicable to the Interest Rate Cap
Agreement.  The Interest Rate Cap Agreement shall be governed by the laws of the
State of New York and shall contain each of the following provisions:

(a)the notional amount of the Interest Rate Cap Agreement shall be equal to the
Outstanding Principal Balance of the Loan;

(b)the remaining term of the Interest Rate Cap Agreement shall at all times
extend through the end of the Interest Period in which the Maturity Date occurs
as extended from time to time pursuant to this Agreement and the Loan Documents;

(c)the Interest Rate Cap Agreement shall be issued by the Acceptable
Counterparty to Borrower and shall be pledged to Lender by Borrower in
accordance with this Agreement;

(d)the Acceptable Counterparty under the Interest Rate Cap Agreement shall be
obligated to make a stream of payments, directly to the Cash Management Account
(whether or not an Event of Default has occurred) from time to time equal to the
product of (i) the notional amount of such Interest Rate Cap Agreement
multiplied by (ii) the excess, if any, of LIBOR (including any upward rounding
under the definition of LIBOR) over the Strike Price and shall provide that such
payment shall be made on a monthly basis in each case not later than (after
giving effect to and assuming the passage of any

- 16 -

--------------------------------------------------------------------------------

cure period afforded to such Counterparty under the Interest Rate Cap Agreement,
which cure period shall not in any event be more than three Business Days) each
Payment Date;

(e)the Acceptable Counterparty under the Interest Rate Cap Agreement shall
execute and deliver the Acknowledgment; and

(f)the Interest Rate Cap Agreement shall impose no material obligation on the
beneficiary thereof (after payment of the acquisition cost) and shall be in all
material respects satisfactory in form and substance to Lender and shall satisfy
applicable Rating Agency standards and requirements, including, without
limitation, provisions satisfying Approved Rating Agencies standards,
requirements and criteria (i) that incorporate customary tax “gross up”
provisions, (ii) whereby the Counterparty agrees not to file or join in the
filing of any petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, and (iii) that incorporate, if
the Interest Rate Cap Agreement contemplates collateral posting by the
Counterparty, a credit support annex setting forth the mechanics for collateral
to be calculated and posted that are consistent with Rating Agency standards,
requirements and criteria.

“Interest Shortfall” has the meaning set forth in Section 2.4.4(a)(ii).

“IRS” means the United States Internal Revenue Service.

“KBRA” means  Kroll Bond Rating Agency, Inc.

“Lease” means a bona fide written lease, sublease, letting, license, concession
or other agreement pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property by
or on behalf of Borrower, and (a) every modification, amendment or other
agreement relating to such lease, sublease or other agreement entered into in
connection with such lease, sublease or other agreement, and (b) every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by the Tenant.

“Legal Requirements” means, with respect to each Property and the Properties as
a whole, all federal, state, county, municipal and other governmental statutes,
laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions
of Governmental Authorities affecting such Property or any part thereof, or the
construction, use, alteration or operation thereof, or any part thereof, whether
now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting Borrower, such Property or any
part thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to such Property or any part thereof, or
(b) in any way limit the use and enjoyment thereof.

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.  

“LIBOR” means, with respect to each Interest Period, the rate (expressed as a
percentage per annum and rounded up to the next nearest 1/1000 of 1%) for
deposits in U.S. dollars, for a

- 17 -

--------------------------------------------------------------------------------

one-month period, that appears on Reuters Screen LIBOR01 Page (or the successor
thereto) as of 11:00 a.m., London time, on the related Determination Date.  If
such rate does not appear on Reuters Screen LIBOR01 Page as of 11:00 a.m.,
London time, on such Determination Date, LIBOR shall be the arithmetic mean of
the offered rates (expressed as a percentage per annum) for deposits in U.S.
dollars for a one-month period that appear on the Reuters Screen Libor Page as
of 11:00 a.m., London time, on such Determination Date, if at least two such
offered rates so appear.  If fewer than two such offered rates appear on the
Reuters Screen Libor Page as of 11:00 a.m., London time, on such Determination
Date, Lender (or Servicer, on Lender’s behalf) shall request the principal
London office of any four major reference banks in the London interbank market
selected by Lender to provide such bank’s offered quotation (expressed as a
percentage per annum) to prime banks in the London interbank market for deposits
in U.S. dollars for a one-month period as of 11:00 a.m., London time, on such
Determination Date for the amounts of not less than U.S. $1,000,000.  If at
least two such offered quotations are so provided, LIBOR shall be the arithmetic
mean of such quotations.  If fewer than two such quotations are so provided,
Lender (or Servicer, on Lender’s behalf) shall request any three major banks in
New York City selected by Lender to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
one-month period as of approximately 11:00 a.m., New York City time on the
applicable Determination Date for amounts of not less than U.S. $1,000,000.  If
at least two such rates are so provided, LIBOR shall be the arithmetic mean of
such rates.

“LIBOR Loan” means the Loan at such time as interest thereon accrues at a rate
of interest based upon LIBOR.

“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any portion of
any Collateral or any interest therein, or any direct interest in any Loan
Party, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Loan” means the loan made by Lender to Borrower pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, the Note, each Management
Agreement, the Sponsor Guaranty, the Equity Owner Guaranty, the Environmental
Indemnity, each Interest Rate Cap Agreement, each Collateral Document, and all
other agreements, instruments and documents delivered pursuant thereto or in
connection therewith, as the same may be (and each of the foregoing defined
terms shall refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Loan Party” means Borrower, Equity Owner and each Borrower TRS (if any).

“Lockbox Agreement” means (i) the Lockbox Service Terms and Virtual Remit
Lockbox Service Terms relating to the Rent Deposit Account as of the Closing
Date or (ii) such

- 18 -

--------------------------------------------------------------------------------

other agreement or agreements providing for lockbox collection and remittance of
Rents and other Collections between Borrower and the Rent Deposit Bank that are
approved by Lender.

“Low Debt Yield Period” shall commence if, as of any Calculation Date, the Debt
Yield is less than eighty-five percent (85%) of the Closing Date Debt Yield, and
shall end if (i) the Properties have achieved, as of any two succeeding
consecutive Calculation Dates, a Debt Yield of at least eighty-five percent
(85%) of the Closing Date Debt Yield or (ii) immediately (without waiting for
two succeeding consecutive Calculation Dates) upon the Borrower prepaying the
principal amount of the Loan in an amount sufficient to cause the Debt Yield to
be equal to or in excess of eighty-five (85%) of the Closing Date Debt Yield (a
“Debt Yield Cure Prepayment”).

“London Business Day” means any day other than a Saturday, Sunday or any other
day on which commercial banks in London, England are not open for business.

“Major Contract” means (i) any management agreement relating to the Properties
or the Loan Parties to which a Loan Party is a party, (ii) any agreement between
any Loan Party and any Affiliate of any Relevant Party and (iii) any brokerage,
leasing, cleaning, maintenance, service or other contract or agreement of any
kind (other than Leases) relating to the Properties, in each case involving
payment or expense of more than One Million Dollars ($1,000,000) during any
twelve (12) month period, unless cancelable on thirty (30) days or less notice
without requiring payment of termination fees or payments of any kind (other
than amounts that accrued prior to the termination date).

“Management Agreement” means the Existing Management Agreement or a Replacement
Management Agreement pursuant to which a Qualified Manager is managing one or
more of the Properties in accordance with the terms and provisions of this
Agreement.

“Management Fee Cap” means, with respect to each calendar month, eight percent
(8.0%) of gross Rents collected with respect to the Properties for such calendar
month; provided, that for purposes of determining gross Rents collected,
collections of Advance Rent shall be allocated to applicable calendar month set
forth in the applicable Advance Rent Disbursement Schedule.

“Manager” means Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Properties in accordance with the
terms and provisions of this Agreement or pursuant to a Replacement Management
Agreement.

“Margin Stock” has the meaning set forth in Section 3.1.20.

“Material Adverse Effect” means a material adverse effect on (a) the property,
business, operations or financial condition of the Loan Parties taken as a
whole, (b) the use, operation or value of the Properties, taken as a whole,
(c) the ability of Borrower to repay the principal and interest of the Loan when
due or to satisfy any of Borrower’s other obligations under the Loan Documents,
or (d) the enforceability or validity of any Loan Document, the perfection or
priority of any Lien created under any Loan Document or the rights, interests
and remedies of Lender under any Loan Document.

- 19 -

--------------------------------------------------------------------------------

“Maturity Date” means the Initial Maturity Date; provided that in the event of
the exercise by Borrower of an Extension Option pursuant to Section 2.8, the
Maturity Date shall be the applicable Extended Maturity Date; or such earlier
date on which the final payment of principal of the Note becomes due and payable
as herein or therein provided, whether at the Initial Maturity Date, by
declaration of acceleration, or otherwise.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such state or states whose laws
are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.

“Minimum Disbursement Amount” means $100,000.

“Monthly Budgeted Amount” has the meaning set forth in Section 4.3.2.

“Monthly Debt Service Payment Amount” means, for each Payment Date, an amount
equal to the amount of interest which is then due on all the Components of the
Loan in the aggregate for the Interest Period during which such Payment Date
occurs.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a Mortgage or Deed of Trust or Deed to Secure Debt, as
applicable, for each Property or for multiple Properties located within the same
county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting a Lien on the
Improvements and the Property or Properties, as applicable, as Collateral for
the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Mortgage Documents” means the Mortgages, the Collateral Assignments of Leases
and Rents and, if any, the Fixture Filings.

“Multiemployer Plan” means a plan within the meaning of Section 414(f) of the
Code or Section 3(37) of ERISA to which contributions are required to be made by
any Loan Party or any of its ERISA Affiliates or to which any such entity has
any liability.

“Net Assets” means, with respect to any Person, the difference between (i) such
Person’s assets determined in accordance with GAAP, but excluding accumulated
depreciation, and (ii) such Person’s liabilities determined in accordance with
GAAP.

“Net Proceeds” means  (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1 (a)(i) and (iii) as a result of damage to or
destruction of a Property, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of an Award, after deduction
of Lender’s reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

- 20 -

--------------------------------------------------------------------------------

“Net Proceeds Deficiency” has the meaning set forth in Section 5.4(d)(vi).

“Net Transfer Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses.

“Non-Property Taxes” means all Taxes other than Property Taxes and Other
Charges.

“Note” means that certain Promissory Note, dated the Closing Date, in the
principal amount of Five Hundred Fifty Eight Million Five Hundred Thousand
Dollars and No/100 ($558,500,000), made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Obligations” means, collectively, Borrower’s obligations for the payment of the
Debt and the performance by the Relevant Parties of the Other Obligations.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

“Operating Expenses” means, for any period, without duplication, all expenses
actually paid or payable by Borrower during such period in connection with the
administration, operation, management, maintenance, repair and use of the
Properties, determined on an accrual basis, and, except to the extent otherwise
provided in this definition, in accordance with GAAP.  Operating Expenses
specifically shall include, without duplication, (i) all operating expenses
incurred in such period based on quarterly financial statements delivered to
Lender in accordance with Section 4.3.1(a), (ii) cost of utilities, inventories,
and fixed asset supplies consumed in the operation of the Properties (iii)
management fees in an amount equal to the Management Fee Cap, (iv) costs and
fees of independent professionals (including, without limitation, legal,
accounting, consultants and other professional expenses), technical consultants,
operational experts (including quality assurance inspectors) or other third
parties retained to perform services required or permitted hereunder,
(v) operational equipment and other lease payments to the extent constituting
operating expenses under GAAP, (vi) Property Taxes and Other Charges, (vii)
insurance premiums, (viii) Property maintenance expenses and (ix) leasing
commissions, which shall not be expensed in accordance with GAAP but shall be
expensed in the period when paid.  Notwithstanding the foregoing, Operating
Expenses shall not include (A) depreciation or amortization, (B) income taxes or
other charges in the nature of income taxes, (C) any expenses (including legal,
accounting and other professional fees, expenses and disbursements) incurred in
connection with the making of the Loan or the sale, exchange, transfer,
financing or refinancing of all or any portion of any Property or in connection
with the recovery of Insurance Proceeds or Awards, (D) any loss that is covered
by the Policies, including any portion of a loss that is subject to a deductible
under the Policies, (E) Capital Expenditures, (F) Debt Service, (G) expenses
incurred in connection with the acquisition, initial renovation and initial
leasing of Properties and other activities undertaken prior to such initial
lease that do not constitute recurring operating expenses to be paid by
Borrower, including eviction of existing tenants,

- 21 -

--------------------------------------------------------------------------------

incentive payments to tenants and other similar expenses, (H) any item of
expense which would otherwise be considered within Operating Expenses pursuant
to the provisions above but is paid directly by any Tenant under a Lease, (I)
any service that is required to be provided by Manager pursuant to the
Management Agreement without compensation or reimbursement (other than the
management fee set forth in the Management Agreement), (J) any expenses that
relate to a Property from and after the release of such Property in accordance
with Section 2.5, (K) bad debt expense with respect to Rents, (L) the value of
any free rent or other concessions provided with respect to the Properties or
(M) corporate overhead expenses incurred by Borrower’s Affiliates.

“Other Charges” means all homeowner’s association dues, fees and assessments,
impositions other than Property Taxes, and any other charges levied or assessed
or imposed against a Property or any part thereof other than Property Taxes.

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Obligations” means (a) the performance of all obligations of Borrower
contained herein; (b) the performance of each obligation of the Relevant Parties
contained in any other Loan Document; and (c) the performance of each obligation
of the Relevant Parties contained in any renewal, extension, amendment,
restatement, modification, consolidation, change of, or substitution or
replacement for, all or any part of this Agreement, the Note or any other Loan
Document.

“Other Receipts” for any period of determination, any actual receipts received
by Borrower from sources other than Rents with respect to the Properties, to the
extent they are properly included as operating income for such period in
accordance with GAAP (including maintenance recovery fees but, for the avoidance
of doubt, excluding income from the Transfer of any Property).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Principal Balance” means, as of any date, the outstanding principal
balance of the Components of the Loan.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

“Patriot Act Offense” has the meaning set forth in Section 3.1.24(a).

- 22 -

--------------------------------------------------------------------------------

“Payment Date” means the ninth (9th) day of each calendar month during the Term
or, if such ninth day is not a Business Day, the immediately preceding Business
Day; provided, that the first Payment Date shall be August 9, 2014.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Periodic Rating Agency Information” has the meaning set forth in Section
4.3.15.

“Permitted Indebtedness” has the meaning set forth in Section 4.2.2.

“Permitted Investments” means:

(a)obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States including, without limitation, obligations of: the U.S. Treasury (all
direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed Title
XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds) and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (iii) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

(b)federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, (A) in the case of such investments with maturities of 30 days or
less, the short term obligations of which are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A2” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (B) in the case of such investments with maturities of three months or
less, but more than 30 days, the short term obligations of which are rated in
the highest short term rating category by each Rating Agency (or, if not rated
by all Approved Rating Agencies, rated by Moody’s in the highest short term
rating category) and the long term obligations of which are rated at least “A1”
by Moody’s (or such lower rating for which Rating Agency Confirmation is
received with respect to Moody’s), (C) in the case of such investments with
maturities of six months or less, but more than three months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of

- 23 -

--------------------------------------------------------------------------------

which are rated at least “Aa3” by Moody’s (or such lower rating for which Rating
Agency Confirmation is received with respect to Moody’s), and (D) in the case of
such investments with maturities of more than six months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated “Aaa” by Moody’s (or such lower rating for which Rating
Agency Confirmation is received with respect to Moody’s); provided, however,
that the investments described in this clause must (i) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (ii) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (iii) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

(c)fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, (A) in the case
of such investments with maturities of 30 days or less, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated at least “A2” by Moody’s (or such lower rating for which
Rating Agency Confirmation is received with respect to Moody’s), (B) in the case
of such investments with maturities of three months or less, but more than 30
days, the short term obligations of which are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A1” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (C) in the case of such investments with maturities of six months or
less, but more than three months, the short term obligations of which are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated at least
“Aa3” by Moody’s (or such lower rating for which Rating Agency Confirmation is
received with respect to Moody’s), and (D) in the case of such investments with
maturities of more than six months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated “Aaa” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s); provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

- 24 -

--------------------------------------------------------------------------------

(d)debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Approved Rating Agencies,
rated by Moody’s in its highest long-term unsecured rating category); provided,
however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

(e)commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days(A) in the case of such investments with maturities of 30 days
or less, the short term obligations of which are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A2” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (B) in the case of such investments with maturities of three months or
less, but more than 30 days, the short term obligations of which are rated in
the highest short term rating category by each Rating Agency (or, if not rated
by all Approved Rating Agencies, rated Moody’s in the highest short term rating
category) and the long term obligations of which are rated at least “A1” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), (C) in the case of such investments with maturities of
six months or less, but more than three months, the short term obligations of
which are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Approved Rating Agencies, rated by Moody’s in the
highest short term rating category ) and the long term obligations of which are
rated at least “Aa3” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s), and (D) in the case of such
investments with maturities of more than six months, the short term obligations
of which are rated in the highest short term rating category by each Rating
Agency (or, if not rated by all Approved Rating Agencies, rated by Moody’s in
the highest short term rating category) and the long term obligations of which
are rated “Aaa” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (iii) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

(f)units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invested
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Approved Rating Agencies, rated by at least one Approved Rating
Agency and otherwise

- 25 -

--------------------------------------------------------------------------------

acceptable to each other Approved Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(g)any other security, obligation or investment which has been specifically
approved as a Permitted Investment in writing (i) by Lender and (ii) each Rating
Agency, as confirmed by satisfaction of the Rating Agency Condition with respect
to each Approved Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment and provided, further, that each investment
described hereunder must have (x) a predetermined fixed amount of principal due
at maturity (that cannot vary or change) and (y) an original maturity of not
more than 365 days and a remaining maturity of not more than thirty (30) days.

“Permitted Liens” means, collectively, (i) the Liens and security interests
created by the Loan Documents, (ii) all encumbrances and other matters disclosed
in the Title Insurance Policies for the Properties and, with respect to any
Substitute Property, as Lender has approved in writing in Lender’s reasonable
discretion, (iii) Liens, if any, for Non-Property Taxes or Property Taxes
imposed by any Governmental Authority not yet due or delinquent, (iv) Liens
arising after the Closing Date for Non-Property Taxes, Property Taxes or Other
Charges being contested in accordance with Section 4.1.3 or Section 4.4.5, (v)
any workers’, mechanics’ or other similar Liens on a Property that are bonded or
discharged within sixty (60) days after Borrower first receives written notice
of such Lien, (vi) all easements, rights-of-way, restrictions and other similar
non-monetary encumbrances recorded against and affecting any Property and that
would not reasonably be expected to and do not have an Individual Material
Adverse Effect on the Property, (vii) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender’s reasonable discretion,
(viii) rights of Tenants as Tenants only under Leases permitted hereunder and
(ix) the Specified Liens.

“Permitted Transfers” has the meaning set forth in Section 4.2.17(d).

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
is established, maintained or contributed to by any Loan Party or any of its
ERISA Affiliates (or as to which such entity has any liability) and that is
covered by Title IV of ERISA, other than a Multiemployer Plan.

“Plan Termination Event” means (i) any event described in Section 4043 of ERISA
with respect to any Plan; (ii) the withdrawal of any Loan Party or any of its
ERISA Affiliates

- 26 -

--------------------------------------------------------------------------------

from a Plan during a plan year in which such Loan Party or such ERISA Affiliate
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA; (iii)
the imposition of an obligation on any Loan Party or any of its ERISA Affiliates
under Section 4041 of ERISA to provide affected parties written notice of intent
to terminate a Plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the institution of proceedings by the PBGC to terminate a Plan or by
any similar foreign governmental authority to terminate a Foreign Plan; (v) any
event or condition which could reasonably constitute grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan; (vi) the institution of proceedings by a foreign governmental
authority to appoint a trustee to administer any Foreign Plan; or (vii) the
partial or complete withdrawal of any Loan Party or any of its ERISA Affiliates
from a Multiemployer Plan or Foreign Plan or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Policy” and “Policies” shall have the respective meanings set forth in Section
5.1.1(b).

“Prepayment Notice” means a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4.1, which date shall be no earlier than ten (10) days after the
date of such Prepayment Notice and no later than ninety (90) days after the date
of such Prepayment Notice.  A Prepayment Notice may be revoked in writing by
Borrower, or may be modified in writing by Borrower to a new specified Business
Day, in each case, on or prior to the proposed prepayment date set forth in such
Prepayment Notice; provided that such new Business Day shall be no earlier than
such proposed prepayment date.  If revoked (as opposed to modified), any new
Prepayment Notice shall comply with the timeframes set forth above.  Borrower
shall pay to Lender all out-of-pocket costs and expenses (if any) incurred by
Lender in connection with Borrower’s permitted revocation or modification of any
Prepayment Notice.

“Prime Rate” means the annual rate of interest publicly announced by JPMorgan
Chase Bank, National Association, in New York, New York, as its base rate, as
such rate shall change from time to time.  If JPMorgan Chase Bank, National
Association, ceases to announce a base rate, Prime Rate shall mean the rate of
interest published in The Wall Street Journal from time to time as the “Prime
Rate.”  If The Wall Street Journal ceases to publish the “Prime Rate,” the
Lender shall select an equivalent publication that publishes such “Prime Rate,”
and if such “Prime Rates” are no longer generally published or are limited,
regulated or administered by a governmental or quasi-governmental body, then
Lender shall select a comparable interest rate index.

“Prime Rate Loan” means the Loan at such time as interest thereon accrues at a
rate of interest based upon the Prime Rate.

“Properties Schedule” means the data tape of Properties attached hereto as
Schedule II, as updated on a monthly basis pursuant to Section 4.3.7.

“Property” means, individually, and “Properties” means, collectively, (i) the
residential real properties described on the Properties Schedule as of the
Closing Date and encumbered by the Mortgages and (ii) any residential real
properties that are Substitute Properties; provided that

- 27 -

--------------------------------------------------------------------------------

if the Allocated Loan Amount for any Property has been reduced to zero and all
interest and other Obligations related thereto that are required to be paid on
or prior to the date when the Allocated Loan Amount for such Property is
required to be repaid have been repaid in full, then such residential real
property shall no longer be a Property hereunder.  The Properties include the
Improvements now or hereafter erected or installed thereon and other personal
property owned by Borrower located thereon, together with all rights pertaining
to such real property, Improvements and personal property.

“Property Covenants” means those covenants set forth in Section 4.4 and the
covenants contained in Section 2 of the Environmental Indemnity.

“Property Representations” means those representations and warranties set forth
in Section 3.2 and Section 1 of the Environmental Indemnity.

“Property Taxes” means any real estate and personal property taxes, assessments,
water charges, sewer rents, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto now or hereafter levied
or assessed or imposed by a Governmental Authority against any Property, any
Collateral, any part of either of the foregoing or Borrower.

“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Equity Owner and/or
Manager.

“Public Vehicle” shall mean a Person whose securities are listed and traded on a
national securities exchange and shall include a majority owned subsidiary of
any such Person or any operating partnership through which such Person conducts
all or substantially all of its business.

“Qualified Manager” means (a) Existing Manager, (b) any Person that is under
common Control with Existing Manager or Sponsor and/or (c) a reputable Person
that has at least two (2) years’ experience in the management of at least two
hundred and fifty (250) residential rental properties in each metropolitan
statistical area in which the applicable Properties to be managed by such Person
are located and is not the subject of a bankruptcy or similar proceeding;
provided, that in the case of the foregoing subclause (c), Borrower shall have
obtained a Rating Agency Confirmation in respect of the management of the
Properties by such Person; and provided, further, that in the case of the
foregoing subclause (b) and subclause (c), if such Person is an Affiliate of
Borrower, Borrower shall have obtained an Additional Insolvency Opinion if such
an opinion is requested by Lender.

“Qualified Release Property Default” has the meaning set forth in Section
2.5(b).

“Qualified Transferee” means (a) Sponsor or (b) any Person that (i) has Net
Assets of not less than $300,000,000 (exclusive of such Person’s direct or
indirect interest in the Properties and Borrower), (ii) has not been the subject
of a voluntary or involuntary (to the extent the same has not been discharged)
bankruptcy proceeding or any governmental or regulatory investigation which
resulted in a final, nonappealable conviction for criminal activity involving
moral turpitude, (iii) is (or is under common Control with a Person that is)
regularly engaged in the management, ownership or operation of residential
rental properties and (iv) with respect to the applicable Transfer (other than a
Transfer contemplated by Section 4.2.17(d)(vi)) to such Person, Borrower shall
have obtained a Rating Agency Confirmation.

- 28 -

--------------------------------------------------------------------------------

“Rating Agency Confirmation” means a written affirmation from each of the
Approved Rating Agencies that the credit rating of the Securities by such
Approved Rating Agency immediately prior to the occurrence of the event with
respect to which such Approved Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion.  In the event that, at any given time, no Securities are
then outstanding, then the term Rating Agency Confirmation shall be deemed
instead to require the written approval of Lender based on its reasonable, good
faith determination of whether the Approved Rating Agencies would issue a Rating
Agency Confirmation if any such Securities were outstanding.

“Register” has the meaning set forth in Section 8.1.

“Release Amount” means, for a Property, the following applicable amount together
with any other amounts specified in Section 2.4.4:

(a)in connection with the Transfer of a Property pursuant to Section 2.5 or any
failure of a Property to qualify as an Eligible Property due to the occurrence
of a Voluntary Action (such Properties, “Release Premium Properties”), (i) 105%
of the Allocated Loan Amount for such Property if the sum of the initial
Allocated Loan Amounts of all Release Premium Properties, including such
Property, is less than $55,850,000, (ii) 110% of the Allocated Loan Amount for
such Property if the sum of the initial Allocated Loan Amounts of all Release
Premium Properties, including such Property, is equal to or greater than
$55,850,000  but less than $83,775,000, (iii) 115% of the Allocated Loan Amount
for such Property if the sum of the initial Allocated Loan Amounts of all
Release Premium Properties, including such Property, is equal to or greater than
$83,775,000 but less than $111,700,000, and (iv) 120% of the Allocated Loan
Amount for such Property if the sum of the initial Allocated Loan Amounts of all
Release Premium Properties, including such Property, is equal to or greater than
$111,700,000;

(b)in connection with any failure of a Property to qualify as an Eligible
Property, other than due to the occurrence of a Voluntary Action, that is not
cured within the applicable Cure Period, an amount equal to 100% of the
Allocated Loan Amount for such Property; and

(c)in connection with any Condemnation or Casualty of any Property for which
prepayment of the Release Amount is required pursuant to Section 5.3 or Section
5.4, 100% of the Allocated Loan Amount for such Property;

provided, that if the Net Transfer Proceeds from any single Transfer of Release
Premium Properties is equal to or greater than $10 million, then notwithstanding
the foregoing clause (a), the Release Amount for such Release Premium Properties
shall be 120% of the Allocated Loan Amounts for such Release Premium Properties.

“Release Premium Properties” has the meanings set forth in the definition of
“Release Amount”.

- 29 -

--------------------------------------------------------------------------------

“Release Property” has the meaning set forth in Section 2.5.

“Relevant Party” means each Loan Party and Sponsor (and, collectively “Relevant
Parties”).

“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Renovation Standards” means the maintenance, repairs, improvements and
installations that are necessary (i) for a Property to conform to applicable
material Legal Requirements and not deviate materially from local rental market
standards for the area in which such Property is located and (ii)  for a
Property to conform to Requirements for Existing Housing One to Four Family
Units (4905.1) or Minimum Property Standard for One and Two Family Dwellings
(200.926) as applicable, as published by the U.S. Department of Housing and
Urban Development.

“Rent Deposit Account” has the meaning set forth in Section 2.6.1(a).

“Rent Deposit Bank” has the meaning set forth in Section 2.6.1(a).

“Rent Refund” means, with respect to any Tenant in default under any applicable
Lease, any payment of Rent (in whole or in part) delivered by such Tenant
directly to the Rent Deposit Account, to the extent Borrower reasonably
determines the return of the same is necessary in order to preserve Borrower’s
enforcement remedies under the applicable Lease.

“Rent Refund Monthly Disbursement Amount” means the amount of Rent Refunds made
by Borrower with respect to Rents that were deposited into and not withdrawn
from the Rent Deposit Account during the calendar month preceding the applicable
Payment Date, as set forth in a written notice from Borrower to Lender.

“Rents” means, with respect to each Property, all rents and rent equivalents
(including for forfeited security deposits allocated to rent) and any fees,
payments or other compensation from any Tenant.

“Repayment Date” means the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4.

“Replacement Interest Rate Cap Agreement” means, collectively, one or more
interest rate protection agreements, acceptable to Lender, from an Acceptable
Counterparty with terms identical to the Interest Rate Cap Agreement except that
the same shall be effective as of the date required in Section 2.2.7(c), except
that in connection with Borrower’s exercise of an Extension Option, the same
shall be effective as of the date required in Section 2.8; provided, that to the
extent any such interest rate protection agreements do not meet the foregoing
requirements, a “Replacement Interest Rate Cap Agreement” shall be such interest
rate protection agreements approved in writing by the Approved Rating Agencies
with respect thereto.

“Replacement Management Agreement” means, collectively, (a) either (i) a
management agreement with a Qualified Manager, substantially in the same form
and substance

- 30 -

--------------------------------------------------------------------------------

as the Existing Management Agreement (provided that the document referred to in
clause (ii) of the definition of “Existing Management Agreement” shall not be
required for any Qualified Manager that is not an Affiliate of the Existing
Manager), (ii) a management agreement with a Qualified Manager, which management
agreement shall be reasonably acceptable to Lender in form and substance,
provided, that with respect to this clause (ii), (x) if such management
agreement provides for the payment of management fees at a rate that is in
excess of the rate provided for under the Existing Management Agreement, then
Borrower shall have obtained a Rating Agency Confirmation with respect to such
increase in management fees and (y) otherwise Lender, at its option, may require
that Borrower obtain a Rating Agency Confirmation with respect to such
management agreement or (iii) a management agreement with a Manager approved by
Lender in accordance with Section 4.1.19(b)(y) and satisfying the conditions set
forth in clauses (x) and (y) above, and (b) an assignment of management
agreement and subordination of management fees substantially in the form of the
Assignment of Management Agreement dated as of the Closing Date (or such other
form and substance reasonably acceptable to Lender and the Qualified Manager).

“Reportable Event” has the meaning set forth in Section 4043 of ERISA.

“Request for Release” means a request for release of a Property in connection
with any Transfer of a Property, substantially in the form attached hereto as
Exhibit D.

“Reserve Funds” means, collectively, all funds deposited by Borrower with Lender
or Cash Management Account Bank pursuant to Article 6, including, but not
limited to, the Capital Expenditure Funds, the Insurance Funds, the Tax Funds,
the Casualty and Condemnation Funds, the Cash Collateral Funds, the Eligibility
Funds and the Advance Rent Funds.

“Reserve Release Date” means any Business Day as requested by Borrower pursuant
to a Reserve Release Request; provided, that there shall be no more than one
Reserve Release Date in any calendar month.

“Reserve Release Request” means any written request by Borrower for a release of
Reserves Funds made in accordance with Article 6.

“Responsible Officer” means, as to any Person, the chief executive officer or
president or, with respect to financial matters, the chief financial officer or
treasurer of such Person; provided, that in the event any such officer is
unavailable at any time he or she is required to take any action hereunder,
Responsible Officer means any officer authorized to act on such officer’s behalf
as demonstrated by a certified resolution.

“Restoration” means the repair and restoration of any Property after a Casualty
as nearly as possible to the condition such Property was in immediately prior to
such Casualty, with such material alterations as may be approved by Lender, such
approval not to be unreasonably withheld, delayed or conditioned.

“Restricted Junior Payment” means, with respect to any Person, (i) any dividend
or other distribution of any nature (cash, securities, assets, Indebtedness or
otherwise) and any payment, by virtue of redemption, retirement or otherwise, on
any class of Equity Interests or subordinate Indebtedness issued by such Person,
whether such Equity Interests are now or may

- 31 -

--------------------------------------------------------------------------------

hereafter be authorized or outstanding and any distribution in respect of any of
the foregoing, whether directly or indirectly, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interests or subordinate Indebtedness of such Person
now or hereafter outstanding, or (iii) any payment of management or similar fees
by such Person (other than payment of management fees under any Management
Agreement to the extent expressly permitted by this Agreement).

“Restricted Party” means, collectively, each Borrower TRS, Borrower, Equity
Owner, and any other direct or indirect equity holder in a Borrower TRS,
Borrower or Equity Owner up to, but not including, the first direct or indirect
equity holder that has substantial assets other than the Properties and the
other Collateral.

“Review Waiver” has the meaning set forth in Section 9.2(b).

“S&P” means Standard & Poor’s Ratings Services.

“Securities” has the meaning set forth in Section 8.1.1(a).

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization” has the meaning set forth in Section 8.1.1(a).

“Security Deposit Account” has the meaning set forth in Section 4.1.17(a).

“Servicer” has the meaning set forth in Section 8.3.

“Servicing Agreement” has the meaning set forth in Section 8.3.

“Severed Loan Documents” has the meaning set forth in Section 7.2(c).

“Solvent” means, with respect to any Person or any consolidated group, on any
date of determination, that on such date (i) the fair saleable value of such
Person’s or consolidated group’s assets exceeds its total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities, (ii) the fair saleable value of such Person’s or
consolidated group’s assets exceeds its probable liabilities, as applicable,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured, (iii) such Person’s or consolidated group’s
assets do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted and (iv) such Person or consolidated
group does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by it and the amounts to be payable on
or in respect of its obligations).

- 32 -

--------------------------------------------------------------------------------

“Special Purpose Entity” means a limited liability company that, since the date
of its formation and at all times on and after the date thereof, has complied
with and shall at all times comply with the following requirements unless it has
received either prior consent to do otherwise from Lender, or, while the Loan is
securitized, a Rating Agency Confirmation from each of the Approved Rating
Agencies, and an Additional Insolvency Opinion, in each case:

(i)    is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, renovating, rehabilitating, owning, holding, marketing,
selling, leasing, transferring, managing and operating the Properties, entering
into and performing its obligations under the Loan Documents to which it is a
party, refinancing the Properties in connection with a permitted repayment of
the Loan, acting as the sole member of any Borrower TRS and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing, (B) in the case of Equity Owner, acting as the sole member of
Borrower and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing or (C) in the case of a Borrower TRS,
marketing and selling Properties and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing;

(ii)    has not engaged and shall not engage in any business unrelated to (A) in
the case of Borrower, the acquisition, renovation, ownership, holding,
marketing, sale, leasing, transfer, management, operation or financing of the
Properties, (B) in the case of Equity Owner, acting as the sole member of
Borrower or (C) in the case of a Borrower TRS, marketing and selling Properties;

(iii)    has not owned and shall not own any real property other than the
Properties;

(iv)    does not have, shall not have and at no time had any assets other than
(A) in the case of Borrower, the Properties and personal property necessary or
incidental to its ownership and operation of the Properties, (B) in the case of
Equity Owner, its membership interest in Borrower and personal property
necessary or incidental to its ownership of such interest or (C) in the case of
a Borrower TRS, Properties and personal property necessary or incidental to its
marketing and sale of Properties;

(v)    shall not cause, consent to or permit any amendment of its certificate of
formation or its limited liability company agreement with respect to the matters
set forth in this definition;

(vi)    with respect to each of Borrower, Equity Owner and each Borrower TRS,
(A) is and shall be a Delaware limited liability company, (B) has and shall have
at least two (2) Independent Directors serving as managers of such company, (C)
shall not take any of the following actions and shall not cause or permit the
members or managers of such entity to take any of the following actions, either
with respect to itself or, with respect to any subsidiary of it that is a Loan
Party, in each case unless two (2) Independent Directors then serving as
managers of the company shall have participated consented in writing to such
action (each, a “Material Action”): (1) filing or consenting to the filing of
any petition, either voluntary or involuntary, to take advantage of any

- 33 -

--------------------------------------------------------------------------------

applicable insolvency, bankruptcy, liquidation or reorganization statute,
(2) seeking or consenting to the appointment of a receiver, liquidator or any
similar official of any Loan Party or a substantial part of its business, (3) 
making an assignment for the benefit of creditors by any Loan Party,
(4) admitting in writing its inability to pay debts generally as they become
due, (5) declaring or effectuating a moratorium on the payment of any
obligations of any Loan Party, or (6) taking any action in furtherance of the
foregoing, provided, for purposes of clauses (4) and (6), the following shall
not constitute a Material Action: (x) admissions or statements which are
compelled and required by law and which are true and correct, or (y) admissions
or statements in writing to Lender or any servicer of the Loan, or in connection
with any audit opinion or “going concern” qualification in its audited financial
statements, that (I) Borrower cannot pay its Operating Expenses, (II) Borrower
cannot pay debt service on the Loan, or (III) Borrower cannot repay or refinance
the Loan on the Maturity Date and (D) under the terms of its limited liability
company agreement, immediately prior to the withdrawal or dissolution of the
last remaining member of the company, each of the persons acting as Independent
Director of such entity shall, without any action of any Person, automatically
be admitted as members of the limited liability company (“Special Members”) and
shall pursue and continue the existence of the limited liability company without
dissolution and such Special Members may not resign as such until (i) a
successor Special Member has been admitted to the limited liability company as a
Special Member and (ii) such successor Special Member has also accepted its
appointment as an Independent Director;

(vii)    has and shall have a limited liability agreement that provides that, to
the fullest extent permitted by applicable law, including Section 18-1101(e) of
the Delaware Limited Liability Company Act, the Independent Directors of a Loan
Party shall not be liable to such Loan Party, its equity holders or any other
Person bound by its limited liability agreement for breach of contract or breach
of duties (including fiduciary duties), unless the Independent Director acted in
bad faith or engaged in willful misconduct;

(viii)    has and shall have a limited liability agreement that provides that
such entity shall not (A) dissolve, merge, liquidate, consolidate; (B) sell all
or substantially all of its assets; or (C) amend its organizational documents
with respect to the matters set forth in this definition without the consent of
Lender;

(ix)    has at all times been and shall intend at all times to remain solvent
and has paid and shall pay its debts and liabilities (including, a
fairly-allocated portion of any personnel and overhead expenses that it shares
with any Affiliate) from its assets as the same shall become due, and has
maintained and shall intend to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided, that the foregoing
shall not require any direct or indirect member of any Loan Party to make any
additional capital contributions to such Loan Party;

(x)    has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;

- 34 -

--------------------------------------------------------------------------------

(xi)    has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns;

(xii)    has maintained and shall maintain its own records, books, resolutions
and agreements;

(xiii)    has not commingled and, except as contemplated by this Agreement,
shall not commingle its funds or assets with those of any other Person and has
not participated and shall not participate in any cash management system with
any other Person; provided; that a Borrower TRS may commingle its assets with
those of Borrower and may participate in Borrower’s cash management system;

(xiv)    has held and shall hold its assets in its own name; provided; that a
Borrower TRS may hold assets in Borrower’s name;

(xv)    has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

(xvi)    (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;

(xvii)    has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations;

(xviii)    has observed and shall observe all limited liability company
formalities;

(xix)    has not incurred and shall not incur any Indebtedness other than other
than, (i) with respect to Borrower or a Borrower TRS, Permitted Indebtedness,
and (ii) with respect to Equity Owner, Equity Owner Permitted Indebtedness;

(xx)    has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other

- 35 -

--------------------------------------------------------------------------------

Person or has not pledged and shall not pledge its assets to secure the
obligations of any other Person, in each case except as permitted or
contemplated by the Loan Documents;

(xxi)    has not acquired and shall not acquire obligations or securities of its
members or any Affiliate; provided, that Equity Owner shall be the sole member
of Borrower and Borrower may organize a Borrower TRS as contemplated hereby;

(xxii)    has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;

(xxiii)    has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;

(xxiv)    has not pledged and shall not pledge its assets to secure the
obligations of any other Person, except to Lender to secure the Loan;

(xxv)    has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;

(xxvi)    has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxvii)    has not made and shall not make loans to any Person and has not held
and shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and Permitted Investments);

(xxviii)    has not identified and shall not identify its members or any
Affiliate of any of them, as a division or part of it, and has not identified
itself and shall not identify itself as a division of any other Person;

(xxix)    other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
members except in the ordinary course of its business and on terms which are
commercially reasonable terms comparable to those of an arm’s-length transaction
with an unrelated third party;

(xxx)    has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;

- 36 -

--------------------------------------------------------------------------------

(xxxi)    has not had and shall not have any of its obligations guaranteed by
any Affiliate, except as provided by the Loan Documents;

(xxxii)    has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except as contemplated by the Loan Documents;

(xxxiii)    has complied and shall comply with all of the terms and provisions
contained in its organizational documents;

(xxxiv)    has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion, or if applicable, any Additional Insolvency Opinion, are
true and correct in all material respects; and

(xxxv)    has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts, except Manager pursuant to a
Management Agreement entered into in accordance with this Agreement.

“Specified Liens” means the Liens described on Schedule VII affecting one or
more of the Properties as of the Closing Date, provided that all such Liens on
the affected Properties are affirmatively covered by the Title Insurance
Policies.

“Sponsor” means CSFR ColFin American Investors, LLC, a Delaware limited
liability company.

“Sponsor Financial Covenant” means the requirement that Sponsor or any Qualified
Transferee that executes and delivers a replacement guaranty pursuant to Section
4.2.17(e) maintain Net Assets of not less than $150,000,000 (exclusive of
Sponsor’s or such Qualified Transferee’s indirect interest in Borrower).

“Sponsor Guaranty” means that certain Sponsor Guaranty, dated as of the Closing
Date, executed by Sponsor in favor of Lender.

“Sponsor Parent Entity” means any Person that owns, directly or indirectly, a
majority of the legal and beneficial interests in and Controls Sponsor.

“Sponsor Public Listing” means the listing of the direct or indirect legal or
beneficial interests of Sponsor (or (i) any direct or indirect wholly owned
subsidiary of Sponsor or (ii) any Sponsor Parent Entity) on the New York Stock
Exchange or another nationally recognized securities exchange.

“Spread Maintenance Date” means the Payment Date occurring in May 2016.

“Spread Maintenance Premium” means, with respect to any prepayment of principal
(or acceleration of the Loan) prior to the Spread Maintenance Date (other than
payments made pursuant to Section 2.4.2(a) (except where such prepayment arises
as a result of a Voluntary Action) or Section 2.4.2(c)), and with respect to
each Component, an amount equal to the product of the following: (i) the amount
of such prepayment (or the amount of principal so

- 37 -

--------------------------------------------------------------------------------

accelerated) allocable to such Component, multiplied by (ii) the Component
Spread applicable to such Component, multiplied by (iii) a fraction (expressed
as a percentage) having a numerator equal to the number of months difference
between the Spread Maintenance Date and the date such prepayment occurs (or the
next succeeding Payment Date through which interest has been paid by
Borrower) and a denominator equal to twelve (12).  The total Spread Maintenance
Premium shall be the sum of the Spread Maintenance Premium for each of the
Components.  All Spread Maintenance Premium payments hereunder shall be deemed
to be earned by Lender upon the funding of the Loan.

“State” means, with respect to a Property, the State or Commonwealth in which
such Property or any part thereof is located.

“Strike Price” means (a) as to any Interest Rate Cap Agreement during the
Initial Term, 2.95501% per annum, and (b) as to any Replacement Interest Rate
Cap Agreement obtained in connection with the exercise of any Extension Option,
a rate per annum equal to the interest rate at which the Debt Service Coverage
Ratio as of the Calculation Date immediately preceding the commencement of the
applicable Extension Term is not less than 1.20:1.00.

“Subaccounts” has the meaning set forth in Section 2.6.2(e).

“Substitute Mortgage Documents” has the meaning set forth in Section
2.4.2(a)(x).

“Substitute Property” and “Substitute Properties” shall have the respective
meanings set forth in Section 2.4.2(a).

“Succeeding Interest Period” has the meaning set forth in Section 2.4.4(a)(ii).

“Tax Funds” has the meaning set forth in Section 6.1.1.

“Tax Subaccount” has the meaning set forth in Section 6.1.1.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of a Property.

“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.

“Title Insurance Owner’s Policy” means, with respect to each Property, an ALTA
owner title insurance policy issued by a title insurance company reasonably
acceptable to Lender in a form reasonably acceptable to Lender (or, if a
Property is in a state which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such state and determined that is reasonably
acceptable to Lender) issued with respect to such Property and insuring the
legal title to such Property.

- 38 -

--------------------------------------------------------------------------------

“Title Insurance Policy” means, with respect to each Property or multiple
Properties encumbered by the same Mortgage, an ALTA mortgagee title insurance
policy issued by a title insurance company reasonably acceptable to Lender
containing such endorsements as Lender may reasonably require (to the extent
available in the state where the Property or the Properties, as applicable, are
located) in a form reasonably acceptable to Lender (or, if such Property or the
Properties, as applicable, are located in a state which does not permit the
issuance of such ALTA policy, such form as shall be permitted in such state and
determined that is reasonably acceptable to Lender) issued with respect to such
Property or Properties, as applicable, and insuring the Lien of the Mortgage
Documents encumbering such Property or Properties, as applicable (subject to
Permitted Liens).

“Transfer” has the meaning set forth in Section 4.2.17(b).

“Transfer Date” means the date upon which a Transfer of a Property is
consummated.

“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower incurred in connection therewith not to exceed
6.0% of all gross amounts realized with respect thereto, for any of the
following:  (i) third party real estate commissions, (ii) the closing costs of
the purchaser of such Property actually paid by Borrower and (iii) Borrower’s
miscellaneous closings costs, including, but not limited to title, escrow and
appraisal costs and expenses.

“Trust Fund Expenses” means (a) any interest payable to the Servicer, or any
special servicer, trustee, operating advisor, custodian, or certificate
administrator in connection with the Loan or the Properties pursuant to the
Servicing Agreement in respect of advances made by any of the foregoing;
provided, however, that Borrower shall only be obligated to pay any amounts
described in this clause (a) if and to the extent such interest exceeds the sum
of the Default Rate interest and late payment charges payable pursuant to
Section 2.3.4 in respect of the event giving rise to the related advances; (b)
all special servicing fees, work-out, liquidation fees and other fees payable to
any special servicer under the Servicing Agreement (i) after the Loan is
transferred to the special servicer as a result of (A) the occurrence of an
Event of Default or (B) an acknowledgement by Borrower in writing that the Loan
is likely to go into default, or (ii) in connection with any Borrower requested
or consensual work-out or modification of the Loan; (c) the regularly monthly
fee of the certificate administrator (capped at $5,383 per month) and the
trustee (capped at $417 per month) under the Servicing Agreement, (d) the fees
and expenses of Midland Loan Services as Servicer as set forth in Schedule VI
and (e) except for the regular monthly fees payable to the master servicer and
any operating advisor, any other cost, fee or expense of the Servicer, any
special servicer, the trustee, the operating advisor and any certificate
administrator under the Servicing Agreement (i) after the Loan is transferred to
the special servicer as a result of (A) the occurrence of an Event of Default or
(B) an acknowledgement by Borrower in writing that the Loan is likely to go into
default, (ii) the occurrence of an Event of Default under clauses (i), (ii) or
(iii) of Section 7.1 or (iii) in connection with any Borrower requested or
consensual work out or modification of the Loan or any other special waiver or
approval requests made by Borrower or Equity Owner during the term of the Loan
(in each case including, but not limited to, (1) any costs and expenses in
connection with Broker Price Opinions and, where Broker Price Opinions are not
sufficient in accordance customary mortgage servicing standards, appraisals of
the Properties or the Equity Interests in Borrower (or any

- 39 -

--------------------------------------------------------------------------------

updates to Broker Price Opinions or such appraisals) conducted by or on behalf
of the Servicer and/or special servicer, (2) property inspections conducted by
or on behalf of the Servicer and/or special servicer, (3) lien searches
conducted by or on behalf of the Servicer and/or special servicer, (4) any
reimbursements to the trustee, the Servicer, the special servicer, the operating
advisor, any certificate administrator thereunder and related Persons of each of
the foregoing, or the trust fund, pursuant to the Servicing Agreement, (5) any
indemnification to Persons entitled thereto under the Servicing Agreement, (6)
any litigation expenses arising from an Event of Default and (7) the cost of
Rating Agency Confirmations and/or opinions of counsel, if any, required to be
obtained pursuant to the Servicing Agreement in connection with servicing or
administering the Loan or the Properties and administration of the trust fund).

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which the Cash Management Account is located, as the case may be.

“Underwritten Capital Expenditures” means, as of any date of determination, for
the twelve (12) month period ending on such date, the product of (i) the number
of Properties multiplied by (ii) $600.

“Underwritten Net Cash Flow” means, as of any date of determination, the excess
of: (a) for the twelve (12) month period ending on such date, the sum of (i) the
lesser of (x) GPR multiplied by 92.4%, and (y) Actual Rent Collections, and (ii)
Other Receipts; over (b) for the twelve (12) month period ending on such date,
the sum of (i) Operating Expenses, adjusted to reflect exclusion of amounts
representing non-recurring expenses, (ii) Underwritten Capital Expenditures and
(iii) Concessions.  For purposes of the foregoing calculations, for each of the
first four Calculation Dates after the Closing Date, Operating Expenses,
Concessions, Actual Rent Collections and Other Receipts with respect to the
Properties for the period from the Closing Date to and including each such
Calculation Date shall be annualized to determine the twelve (12) month
Operating Expenses, Concessions, Actual Rent Collections and Other Receipts with
respect to the Properties.

Notwithstanding the foregoing, Underwritten Net Cash Flow shall not include
(a) any Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
any Property, including any Award, (c)  any item of income otherwise included in
Underwritten Net Cash Flow but paid directly by any Tenant to a Person other
than Borrower as an offset or deduction against Rent payable by such Tenant,
provided such item of income is for payment of an item of expense (such as
payments for utilities paid directly to a utility company) and such expense is
otherwise excluded from the definition of Operating Expenses pursuant to clause
“(H)” of the definition thereof, (d) security deposits received from Tenants
until forfeited or applied and (e) any lease buy-out or surrender payment from
any Tenant.

Notwithstanding anything herein to the contrary, the Underwritten Net Cash Flow
of any Property that is a Disqualified Property shall be zero for all purposes
of this Agreement unless Borrower makes a deposit of Eligibility Funds into the
Eligibility Reserves Subaccount in an amount equal to 100% of the Allocated Loan
Amount for such Property.

- 40 -

--------------------------------------------------------------------------------

“United States” means the United States of America.

“Unrestricted Cash” means any cash or Permitted Investments not held in the Cash
Management Account, any Subaccount, the Rent Deposit Account or any Security
Deposit Account or required to be deposited therein pursuant to this Agreement;
provided, that funds held in Borrower’s Operating Account that were distributed
to Borrower for Operating Expenses set forth in a Monthly Budgeted Amount or for
Approved Extraordinary Expenses pursuant to Section 2.6.3(j)(ii) and which have
not been expended therefor are not Unrestricted Cash.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.7(e)(i)(B)(3).

“Voluntary Action” means, in respect of any Property, a voluntary action or
omission by any Loan Party or an action or omission by any third party
authorized by a Loan Party that, in each case, such Loan Party intends to result
in (i) an imposition of a Lien (other than a Permitted Lien) on such Property or
(ii) a Transfer of such Property in violation of this Agreement.

Section 1.2Principles of Construction.  All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified.  All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise.  Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

Article II - GENERAL TERMS

Section 2.1Loan Commitment; Disbursement to Borrower.

2.1.1Agreement to Lend and Borrow.  Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

2.1.2Components of the Loan.  For purposes of the computation of the interest
accrued on the Loan from time to time and certain other computations set forth
herein, the Loan shall be divided into multiple components designated as
“Component A”, “Component B”, “Component C”, “Component D”, “Component E”, and
“Component F”.  The following table sets forth the initial principal amount of
each such Component.

 

Component

Initial Principal Amount

Component A

$291,177,000

Component B

$62,100,000

Component C

$50,901,000

Component D

$47,810,000

Component E

$85,012,000

Component F

$21,500,000

 

- 41 -

--------------------------------------------------------------------------------

2.1.3Single Disbursement to Borrower.  Borrower may request and receive only one
(1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.  Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

2.1.4The Note, Mortgages and Loan Documents.  The Loan shall be evidenced by the
Note and secured by the Mortgages and the other Loan Documents.

2.1.5Use of Proceeds.  Borrower shall use proceeds of the Loan to (i) make
initial deposits of the Reserve Funds, (ii) make distributions to Equity Owner,
(iii) pay costs and expenses incurred in connection with the closing of the Loan
and the related Securitization, and (iv) to the extent any proceeds remain after
satisfying clauses (i) through (iii) above, for such lawful purpose as Borrower
shall designate.

Section 2.2Interest Rate.

2.2.1Interest Rate. Each Component of the Loan shall accrue interest throughout
the Term at the Interest Rate applicable to such Component during each Interest
Period.  The total interest accrued under the Loan shall be the sum of the
interest accrued on the outstanding balance of each of the Components.  Borrower
shall pay to Lender on each Payment Date the interest accrued or to be accrued
on the Loan for the related Interest Period.  

2.2.2Interest Calculation.  Interest on the Loan and other Obligations shall be
calculated by multiplying (A) the actual number of days elapsed in the period
for which the calculation is being made by (B) a daily rate based on a three
hundred sixty (360) day year (that is, the Interest Rate expressed as an annual
rate divided by 360) by (C) the Outstanding Principal Balance or the amount of
such other Obligations, as applicable.  The accrual period for calculating
interest due on each Payment Date shall be the Interest Period in which such
Payment Date occurs.

2.2.3Determination of Interest Rate.

(a)Subject to the terms and conditions of this Section 2.2.3, the Loan shall be
a LIBOR Loan.  In the event that Lender shall have reasonably determined that by
reason of circumstances affecting the interbank Eurodollar market LIBOR cannot
be determined as provided in the definition of LIBOR as set forth herein, then
Lender shall forthwith give notice thereof by telephone of such fact, confirmed
in writing, to Borrower at least one (1) Business Day prior to the Determination
Date.  If such notice is given, the Loan shall be converted, from and after the
first day of the next succeeding Interest Period, to a Prime Rate Loan bearing
interest based on the Prime Rate in effect on the related Determination Date.

(b)If, pursuant to the terms of Section 2.2.3(a), the Loan has been converted to
a Prime Rate Loan but thereafter LIBOR can again be determined as provided in
the definition of LIBOR as set forth herein, Lender may give notice thereof to
Borrower and convert the Prime Rate Loan back to a LIBOR Loan by delivering to
Borrower notice of such conversion no later than 11:00 a.m. (New York City
Time), one (1) Business Day prior to the next succeeding Determination Date. If
such notice is given, the Loan shall be converted, from and after the first day
of the next succeeding Interest Period, to a LIBOR Loan bearing interest based
on LIBOR in

- 42 -

--------------------------------------------------------------------------------

effect on the related Determination Date.  Notwithstanding any provision of this
Agreement to the contrary, in no event shall Borrower have the right to elect to
convert a LIBOR Loan to a Prime Rate Loan.

(c)If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder, (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the first day of the next
succeeding Interest Period or within such earlier period as required by
law.  Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs reasonably incurred by
Lender in making any conversion in accordance with this Agreement, including,
without limitation, any interest or fees payable by Lender to lenders of funds
obtained by it in order to make or maintain the LIBOR Loan hereunder.  Lender’s
notice of such costs, as certified to Borrower, shall be conclusive absent
manifest error.

(d)In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

(i)    shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

(ii)    shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material;

(iii)    shall hereafter subject Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iv)    shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender in its reasonable discretion.  If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.2.3(d),

- 43 -

--------------------------------------------------------------------------------

Lender shall provide Borrower with not less than thirty (30) days written notice
specifying in reasonable detail the event by reason of which it has become so
entitled and the additional amount required to fully compensate Lender for such
additional cost or reduced amount.  A certificate as to any additional costs or
amounts payable pursuant to the foregoing sentence submitted by Lender to
Borrower shall be conclusive in the absence of manifest error.  Subject to
Section 2.7, this Section 2.2.3(d) shall survive payment of the Debt and the
satisfaction of all other Obligations.

(e)Borrower agrees to indemnify Lender and to hold Lender harmless from any loss
or expense which Lender sustains or incurs as a consequence of (i) any default
by Borrower in payment of the principal of or interest on a LIBOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (ii) any prepayment (whether voluntary or mandatory) of
the LIBOR Loan on a day that (A) is not a Payment Date or (B) is a Payment Date
if Borrower did not give the prior written notice of such prepayment required
pursuant to the terms of this Agreement, including, without limitation, such
loss or expense arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to maintain the LIBOR Loan hereunder and (iii) the
conversion pursuant to the terms hereof of the LIBOR Loan to the Prime Rate Loan
on a date other than the Payment Date, including, without limitation, such loss
or expenses arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder (the amounts referred
to in clauses (i), (ii) and (iii) are herein referred to collectively as the
“Breakage Costs”); provided, however, Borrower shall not indemnify Lender from
any loss or expense arising from Lender’s willful misconduct or gross
negligence.  This provision shall survive payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents.

2.2.4Additional Costs.  Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (b) would not be disadvantageous
in any other respect to Lender (including the effect on any Securitization) as
determined by Lender in its reasonable discretion.

2.2.5Default Rate.  In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance of the
Components and, to the extent not prohibited by applicable law, all other
portions of the Debt, shall accrue interest at the Default Rate, calculated from
the date such payment was due or, if later, such Default shall have occurred,
without regard to any grace or cure periods contained herein.  Interest at the
Default Rate shall be paid immediately upon demand, which demand may be made as
frequently as Lender shall elect, to the extent not prohibited by applicable
law.

2.2.6Usury Savings.  This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay

- 44 -

--------------------------------------------------------------------------------

interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

2.2.7Interest Rate Cap Agreement.

(a)Prior to or contemporaneously with the Closing Date, Borrower shall enter
into an Interest Rate Cap Agreement with a LIBOR strike price equal to the
Strike Price.  The Interest Rate Cap Agreement (i) shall be in a form and
substance reasonably acceptable to Lender, (ii) shall at all times be with an
Acceptable Counterparty, (iii) shall, by its terms or via the Collateral
Assignment of Interest Rate Cap Agreement described below, direct such
Acceptable Counterparty to deposit directly into the Cash Management Account any
amounts due Borrower under such Interest Rate Cap Agreement so long as any
portion of the Debt exists, provided that the Debt shall be deemed to exist if
any Property is transferred by judicial or non‑judicial foreclosure or
deed-in-lieu thereof, (iv) shall be for a period through the end of the Interest
Period ending immediately following the Maturity Date and (v) shall at all times
have a notional amount equal to or greater than the principal balance of the
Loan and shall at all times provide for the applicable Strike Price.  Borrower
shall collaterally assign to Lender, pursuant to the Collateral Assignment of
Interest Rate Cap Agreement (the “Collateral Assignment of Interest Rate Cap
Agreement”), all of its right, title and interest to receive any and all
payments under the Interest Rate Cap Agreement, and shall deliver to Lender an
executed counterpart of such Interest Rate Cap Agreement (which shall, by its
terms, authorize the assignment to Lender and require that payments be deposited
directly into the Cash Management Account) and shall notify the Acceptable
Counterparty of such assignment.

(b)Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement.  All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower shall
be deposited immediately into the Cash Management Account or into such account
as specified by Lender.  Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under the Interest Rate Cap Agreement in the
event of a default by the Acceptable Counterparty and shall not waive, amend or
otherwise modify any of its rights thereunder.

(c)In the event of any downgrade, withdrawal or qualification of the rating of
the Acceptable Counterparty by any Approved Rating Agency such that it ceases to
qualify as an Acceptable Counterparty, unless the Counterparty shall have posted
collateral on terms acceptable to each Approved Rating Agency, Borrower shall
replace the Interest Rate Cap

- 45 -

--------------------------------------------------------------------------------

Agreement with a Replacement Interest Rate Cap Agreement not later than ten (10)
Business Days following receipt of notice from Lender of such downgrade,
withdrawal or qualification.  In the event that the Counterparty is downgraded
(i) below BBB+ by S&P (or, if such counterparty was an Acceptable Counterparty
based on its short-term rating by S&P, below “A-2” by S&P) or (ii) below “Baa1”
by Moody’s, a Replacement Interest Rate Cap Agreement shall be required
regardless of the posting of collateral.

(d)In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

(e)In connection with the Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Lender an opinion from counsel (which counsel may be in‑house counsel
for the Acceptable Counterparty) for the Acceptable Counterparty (upon which
Lender and its successors and assigns may rely) which shall provide, in relevant
part, that (a “Counterparty Opinion”):

(i)    the Acceptable Counterparty is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation or formation
and has the organizational power and authority to execute and deliver, and to
perform its obligations under, the Interest Rate Cap Agreement;

(ii)    the execution and delivery of the Interest Rate Cap Agreement by the
Acceptable Counterparty, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by‑laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;

(iii)    all consents, authorizations and approvals required for the execution
and delivery by the Acceptable Counterparty of the Interest Rate Cap Agreement,
and any other agreement which the Acceptable Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been obtained and remain in full force and effect, all conditions thereof
have been duly complied with, and no other action by, and no notice to or filing
with any Governmental Authority is required for such execution, delivery or
performance; and

(iv)    the Interest Rate Cap Agreement, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Acceptable Counterparty and constitutes the
legal, valid and binding obligation of the Acceptable Counterparty, enforceable
against the Acceptable Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to

- 46 -

--------------------------------------------------------------------------------

enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

Section 2.3Loan Payment.

2.3.1Monthly Debt Service Payments.  Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the Outstanding Principal
Balance of the Components from the Closing Date up to and including July 14,
2014, which interest shall be calculated in accordance with the provisions of
Section 2.2 and (b) on the Payment Date occurring on August 9, 2014, and on each
Payment Date thereafter up to and including the Maturity Date, Borrower shall
make a payment to Lender equal to the Monthly Debt Service Payment
Amount.  Borrower shall also pay to Lender on the Closing Date all amounts
required in respect of Reserve Funds as set forth in Article 6 and an amount
equal to the sum of the initial monthly certificate administrator fee and the
initial monthly trustee fee.

2.3.2Payments Generally.  The first Interest Period hereunder shall commence on
and include the Closing Date and shall end on and include July 14,
2014.  Thereafter during the term of the Loan, each Interest Period shall
commence on the fifteenth (15th) day of the calendar month preceding the
calendar month in which the related Payment Date occurs and shall end on and
include the fourteenth (14th) day of the calendar month in which the related
Payment Date occurs.  For purposes of making payments hereunder, but not for
purposes of calculating Interest Periods, if the day on which such payment is
due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the last day of the
related Interest Period.  All amounts due under this Agreement and the other
Loan Documents shall be payable without setoff, counterclaim, defense or any
other deduction whatsoever.

2.3.3Payment on Maturity Date.  Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage Documents and the
other Loan Documents.

2.3.4Late Payment Charge.  If any principal, interest or any other sums due
under the Loan Documents (including the amounts due on the Maturity Date) are
not paid by Borrower on or prior to the date on which it is due, Borrower shall
pay to Lender upon demand an amount equal to the lesser of four percent (4%) of
such unpaid sum or the Maximum Legal Rate in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.  Any such
amount shall be secured by the Mortgages and the other Loan Documents to the
extent permitted by applicable law.

2.3.5Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 11:00 a.m., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

- 47 -

--------------------------------------------------------------------------------

Section 2.4Prepayments.

2.4.1Voluntary Prepayments.  Provided that Borrower shall timely deliver to
Lender a Prepayment Notice, Borrower may prepay all or any portion of the
Outstanding Principal Balance and any other amounts outstanding under the Note,
this Agreement, the Mortgage Documents and any of the other Loan Documents, on
any Business Day, provided that Borrower shall comply with the provisions of and
pay to Lender the amounts set forth in Section 2.4.4.  Each such prepayment
shall be in a minimum principal amount equal to $1,000,000 and in integral
multiples of $100,000 in excess thereof and shall be made and applied in the
manner set forth in Section 2.4.4.

2.4.2Mandatory Prepayments.

(a)Disqualified Properties.  If at any time any Property shall become a
Disqualified Property, Borrower shall, no later than the close of business on
the fifth (5th) Business Day following the last day of the applicable Cure
Period, give notice thereof to Lender and prepay the Debt in the applicable
Release Amount with respect to such Property.  After the prepayment of the Debt
by the Release Amount with respect to a Disqualified Property as provided above,
Lender shall release the Disqualified Property from the applicable Mortgage
Documents and related Lien, provided, that (x) Borrower has delivered to Lender
a draft release (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Disqualified Property encumbers other
Property(ies) in addition to the Disqualified Property, such release shall be a
partial release that relates only to the Disqualified Property and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Disqualified Property is located and shall contain standard provisions
protecting the rights of Lender and (y) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’
fees).  Notwithstanding the foregoing, in lieu of such prepayment, Borrower may
either (1) deposit an amount equal to 100% of the Allocated Loan Amount for such
Disqualified Property in the Eligibility Reserve Subaccount in accordance with
and subject to Section 6.5 or (2) substitute a Disqualified Property or a
portfolio of Disqualified Properties (each, an “Affected Property” and
collectively, the “Affected Properties”) with a substitute Eligible Property or
a portfolio of Eligible Properties (each, a “Substitute Property” and
collectively, the “Substitute Properties”) provided that, in the case of a
proposed substitution, the following conditions are satisfied:

(i)    each substitute Eligible Property shall be a single family residential
real property, but excluding housing cooperatives and manufactured housing;

(ii)    no Event of Default shall have occurred and be continuing except as
related to, and cured by the removal of, any Affected Property;

(iii)    Lender shall have obtained, at Borrower’s sole cost and expense, a
Broker Price Opinion for each Substitute Property, and based on such Broker
Price Opinion(s), the Substitute Property or Substitute Properties shall have
the same or greater BPO Value as the greater of (x) the BPO Value of the
Affected Property (or portfolio of Affected Properties being substituted) as of
the Closing Date and (y) the BPO Value of the

- 48 -

--------------------------------------------------------------------------------

Affected Property (or portfolio of Affected Properties being substituted) at the
time of substitution;

(iv)    Borrower shall deliver to Lender an Officer’s Certificate stating that
each Substitute Property satisfies each of the Property Representations and is
in compliance with each of the Property Covenants on the date of the
substitution after giving effect to the substitution;

(v)    the Eligible Lease for each Substitute Property shall have a remaining
contractual term at least as long as the remaining term of the Lease for the
Affected Property (without giving effect to any extension option in such Lease);

(vi)    the in place Rents under the Lease(s) for the Substitute Property or
Substitute Properties shall be equal to or greater than the greater of (A) the
in place Rents under the Lease(s) for the Affected Property (or portfolio of
Affected Properties being substituted) measured as of the time of substitution
and (B) the in place Rents under the Lease(s) for the Affected Property (or
portfolio of Affected Properties being substituted) measured as of the Closing
Date;

(vii)    simultaneously with the substitution, Borrower shall convey all of
Borrower’s right, title and interest in, to and under the Affected Property (or
portfolio of Affected Properties being substituted) to a Person other than a
Loan Party and Borrower shall deliver to Lender a copy of the deed conveying all
or Borrower’s right, title and interest in the Affected Property (or portfolio
of Affected Properties being substituted);  

(viii)    Borrower shall deliver on or prior to the date of substitution
evidence satisfactory to Lender that each Substitute Property is insured
pursuant to Policies meeting the requirements of Article 5;

(ix)    Borrower shall deliver to Lender the deed, Title Insurance Owner’s
Policy and the Lease with respect to each Substitute Property;

(x)    Borrower shall have executed and delivered to Lender, the Mortgage
Documents with respect to each Substitute Property, which shall be in
substantially the same form as the Mortgage, Collateral Assignment of Leases and
Rents and Fixture Filing, if applicable, executed and/or delivered on the
Closing Date with such changes as may be necessitated or appropriate (as
reasonably determined by Lender) for the jurisdiction in which the Substitute
Property is located, and which may, in Lender’s reasonable discretion, be
Mortgage Documents with respect to only such Substitute Property (and in the
event the Substitute Property is located in the same county or parish in which
one or more other Properties (other than the Affected Property) is located, such
Mortgage and Collateral Assignment of Leases and Rents may be in the form of an
amendment and spreader agreement to the existing Mortgage and Collateral
Assignment of Leases and Rents covering such Property or Properties located in
the same county or parish as the Substitute Property, in each case, in form and
substance reasonably acceptable to Lender) (the “Substitute Mortgage
Documents”);

- 49 -

--------------------------------------------------------------------------------

(xi)    Borrower shall deliver to Lender the following opinions of counsel:  (A)
an opinion of counsel admitted to practice under the laws of the state in which
the Substitute Property or Substitute Properties are located in form and
substance reasonably satisfactory to Lender opining as to the enforceability of
the Substitute Mortgage Documents with respect to the Substitute Property and
(B) an opinion stating that the Substitute Mortgage Documents were duly
authorized, executed and delivered by Borrower and that the execution and
delivery of such Substitute Mortgage Documents and the performance by Borrower
of its obligations thereunder will not cause a breach or a default under, any
agreement, document or instrument to which Borrower is a party or to which it or
the Properties are bound and otherwise in form and substance reasonably
satisfactory to Lender;

(xii)    Lender shall have received a Title Insurance Policy for the Substitute
Property (or, in the event a Substitute Property is located in the same county
or parish in which one or more other Properties (other than an Affected
Property) is located, an endorsement to the existing Title Insurance Policy with
respect to such Property or Properties located in the same county or parish as
such Substitute Property in form and substance reasonably satisfactory to
Lender) insuring the Lien of the Mortgage encumbering such Substitute Property
as a valid first lien on such Substitute Property, free and clear of all
exceptions other than the Permitted Liens;

(xiii)    each Substitute Property shall be located in a metropolitan
statistical area that contains at least one property described on the Properties
Schedule as of the Closing Date,

(xiv)    no acquisition of a Substitute Property will result in Borrower or any
Loan Party incurring any indebtedness (except as permitted by this Agreement);

(xv)    the BPO Value of the Affected Properties, together with the BPO Value of
all other Affected Properties since the Closing Date, shall be no more than ten
percent (10%) of the aggregate BPO Values of all Properties as of the Closing
Date;

(xvi)    if any Lien, litigation or governmental proceeding is existing or
pending or, to the actual knowledge of a Responsible Officer of Manager or a
Loan Party, threatened against any Affected Property or Substitute Property
which may result in liability for Borrower, Borrower shall have deposited with
Lender reserves reasonably satisfactory to Lender as security for the
satisfaction of such liability;

(xvii)    simultaneously with the substitution, Lender shall release the
Affected Property or Affected Properties from the applicable Mortgage Documents
and related Lien, provided, that Borrower has delivered to Lender a draft
release (and, in the event the Mortgage and the Collateral Assignment of Leases
and Rents applicable to the Affected Property or Affected Properties encumbers
other Property(ies) in addition to the Affected Property or Affected Properties,
such release shall be a partial release that relates only to the Affected
Property or Affected Properties and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance

- 50 -

--------------------------------------------------------------------------------

appropriate for the jurisdiction in which such Affected Property or Affected
Properties are located which contains standard provisions protecting the rights
of Lender; and

(xviii)    Borrower shall pay to Lender all reasonable out-of-pocket costs and
expenses incurred by Lender in connection with the substitution (including,
without limitation, costs and expenses incurred by Lender in connection with the
release of the Affected Property from applicable Mortgage Documents) and, in
addition, the current reasonable and customary fee being assessed by Lender
and/or its Servicer to effect releases or assignments.  

Any such deposit in the Eligibility Reserve Subaccount or any such substitution
shall be completed no later than the due date for the prepayment required under
this Section 2.4.2(a).  Notwithstanding anything to the contrary contained
herein or in any other Loan Document, if the Loan is included in a REMIC Trust,
no substitution will be permitted unless (1) either (aa) immediately after such
substitution the ratio of the unpaid principal balance of the Loan to the value
of the remaining Properties (as determined by Lender in its sole discretion
using any commercially reasonable method permitted to a REMIC Trust; and which
shall exclude the value of personal property (other than fixtures) or going
concern value, if any) is equal to or less than 125% or (bb) the ratio of the
unpaid principal balance of the Loan to the value of the Properties (including
the Substitute Property or Substitute Properties) will not increase as a result
of the substitution of the Substitute Property or Substitute Properties for the
Affected Property or Affected Properties, or (2) Lender receives an opinion of
counsel that the Securitization will not fail to maintain its status as a REMIC
Trust as a result of the substitution of the Substitute Property or Substitute
Properties for the Affected Property or Affected Properties.  

(b)Transfer.  If at any time any Property is sold or otherwise disposed of to a
third party (other than for the avoidance of doubt, a Borrower TRS), then
Borrower shall, no later than the close of business on the day on which such
Transfer occurs, give notice thereof to Lender and prepay the Debt in the
applicable Release Amount with respect to such Property in accordance with
Section 2.5.

(c)Condemnation or Casualty.  If Borrower is required to make any prepayment
under Section 5.3 or Section 5.4 as a result of a Condemnation or Casualty, on
the next occurring Payment Date following the date on which Lender actually
receives the applicable Net Proceeds, such Net Proceeds, up to the amount
required to be prepaid as provided in Section 5.3 or Section 5.4, as applicable,
shall be applied to the prepayment of the Debt in accordance with Section
2.4.4(d).  For the avoidance of doubt, no Spread Maintenance Premium shall be
due in connection with any prepayment made pursuant to this Section 2.4.2(c).

(d)Application of Mandatory Prepayments.  Each such prepayment shall be made and
applied in the manner set forth in Section 2.4.4.

(e)Payment from Cash Management Account.  Lender may collect any prepayment
required under this Section 2.4.2 from the Cash Management Account on the date
such prepayment is payable hereunder.

- 51 -

--------------------------------------------------------------------------------

2.4.3Prepayments After Default.

(a)If, during the continuance of an Event of Default, payment of all or any part
of the Debt is tendered by Borrower and accepted by Lender or is otherwise
recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall be deemed to be a voluntary prepayment by Borrower and
Borrower shall pay, as part of the Debt, all of: (i) all accrued interest
calculated at the Interest Rate on the amount of principal being prepaid through
and including the date of such prepayment together with an amount equal to the
interest that would have accrued at the Interest Rate on the amount of principal
being prepaid through the end of the Interest Period in which such prepayment
occurs, notwithstanding that such Interest Period extends beyond the date of
prepayment, (ii) the Interest Shortfall, if applicable, with respect to the
amount prepaid, (iii) Breakage Costs, if any, without duplication of any sums
paid pursuant to the preceding clauses (i) and (ii), and (iv) an amount equal to
the Spread Maintenance Premium (if made before the Spread Maintenance Date).

(b)Notwithstanding anything contained herein to the contrary, upon the
occurrence and during the continuance of any Event of Default, any payment of
principal, interest and other amounts payable under the Loan Documents from
whatever source may be applied by Lender among the Components and other
Obligations as Lender shall determine in its sole and absolute discretion.

2.4.4Prepayment/Repayment Conditions.

(a)On the date on which a prepayment, voluntary or mandatory, is made under the
Note or as required under this Agreement, which date must be a Business Day,
Borrower shall pay to Lender:

(i)    all accrued and unpaid interest calculated at the Interest Rate on the
amount of principal being prepaid on the applicable Component or Components
through and including the Repayment Date together with an amount equal to the
interest that would have accrued at the Interest Rate on the amount of principal
being prepaid through the end of the Interest Period in which such prepayment
occurs, notwithstanding that such Interest Period extends beyond the date of
prepayment;

(ii)    if such prepayment is made during the period from and including the
first day after a Payment Date through and including the last day of the
Interest Period in which such prepayment occurs, all interest on the principal
amount being prepaid on the applicable Component or Components which would have
accrued from the first day of the Interest Period immediately following the
Interest Period in which the prepayment occurs (the “Succeeding Interest
Period”) through and including the end of the Succeeding Interest Period,
calculated at (A) the Interest Rate if such prepayment occurs on or after the
Determination Date for the Succeeding Interest Period or (B) the Assumed Note
Rate if such prepayment occurs before the Determination Date for the Succeeding
Interest Period (the “Interest Shortfall”);

(iii)    Breakage Costs, if any, without duplication of any sums paid pursuant
to the preceding clauses (i) and (ii);

- 52 -

--------------------------------------------------------------------------------

(iv)    if such prepayment occurs prior to the Spread Maintenance Date, the
Spread Maintenance Premium applicable thereto; provided, that no Spread
Maintenance Premium shall be due in connection with a prepayment under
Section 2.4.2(a) (except where such prepayment arises as a result of a Voluntary
Action) or Section 2.4.2(c); and

(v)    all other sums, then due under the Note, this Agreement and the other
Loan Documents.

(b)If the Interest Shortfall was calculated based upon the Assumed Note Rate,
upon determination of LIBOR on the Determination Date for the Succeeding
Interest Period then (i) if the Interest Rate applicable to any Component for
such Succeeding Interest Period is less than the Assumed Note Rate applicable to
such Component, Lender shall promptly refund to Borrower the amount of the
Interest Shortfall paid with respect to such Component, calculated at a rate
equal to the difference between the Assumed Note Rate applicable to such
Component and the Interest Rate applicable to such Component for such Interest
Period, or (ii) if the Interest Rate applicable to any Component is greater than
the Assumed Note Rate applicable to such Component, Borrower shall promptly (and
in no event later than the ninth (9th) day of the following month) pay Lender
the amount of such additional Interest Shortfall applicable to such Component
calculated at a rate equal to the amount by which the Interest Rate applicable
to such Component exceeds the Assumed Note Rate applicable to such Component.

(c)Borrower shall pay all reasonable costs and expenses of Lender incurred in
connection with the repayment or prepayment (including without limitation
reasonable attorneys’ fees and expenses and costs and expenses related to the
Transfer or substitution of any Property); provided, for the avoidance of doubt,
this provision shall not apply with respect to Taxes.

(d)Except during an Event of Default, prepayments shall be applied by Lender in
the following order of priority: (i) first, to any amounts (other than
principal, interest, Interest Shortfall, Breakage Costs and Spread Maintenance
Premium) then due and payable under the Loan Documents, including any costs and
expenses of Lender in connection with such prepayment; (ii) second, interest
payable pursuant to Section 2.4.4(a)(i) on the applicable Component or
Components being prepaid pursuant to this clause (d) at the Interest Rate; (iii)
third, Interest Shortfall on the applicable Component or Components being
prepaid pursuant to this clause (d); (iv) fourth, Breakage Costs on the
applicable Component or Components being prepaid pursuant to this clause (d);
(v) fifth, Spread Maintenance Premium, to the extent applicable, on the
applicable Component or Components being prepaid pursuant to this clause (d) and
(vi) sixth, to principal, applied as set forth in clause (e) below.

(e)Except during an Event of Default, prepayments of principal of the Loan made
pursuant to this Section 2.4.4 shall be applied to the Loan (i) first, to
Component A until the outstanding principal balance of Component A is reduced to
zero, (ii) second, to Component B until the outstanding principal balance of
Component B is reduced to zero, (iii) third, to Component C until the
outstanding principal balance of Component C is reduced to zero, (iv) fourth, to
Component D until the outstanding principal balance of Component D is reduced to
zero, (v) fifth, to Component E until the outstanding principal balance of
Component E is reduced to zero and (vi) sixth, to Component F until the
outstanding principal balance of Component F is reduced to zero; provided, that
so long as no Event of Default is continuing, any

- 53 -

--------------------------------------------------------------------------------

voluntary prepayments of principal on the Loan made from Unrestricted Cash,
other than Debt Yield Cure Prepayments, shall be applied to the Components of
the Loan on a pro rata basis, based on the outstanding principal balance of each
Component.

(f)Prepayments under Section 2.4.1 shall reduce the Allocated Loan Amounts for
each Property on a pro rata basis.  Prepayments under Section 2.4.2 shall reduce
the Allocated Loan Amount with respect to the applicable Property, until the
Allocated Loan Amount and any interest, fees or other Obligations related
thereto is zero and any excess of such prepayment shall be applied to reduce the
Allocated Loan Amounts for the remaining Properties on a pro rata basis.

(g)Lender shall, upon the written request and at the expense of Borrower, upon
payment in full of the Debt in accordance with the terms and provisions of the
Loan Documents, release the Liens of the Mortgage Documents and cause the
trustees under any of the Mortgages to reconvey the applicable Properties to
Borrower.  In connection with the releases of the Liens, Borrower shall submit
to Lender, forms of releases of Liens (and related Loan Documents) for execution
by Lender.  Such releases shall be the forms appropriate in the jurisdictions in
which the Properties are located and contain standard provisions protecting the
rights of Lender.  In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
releases, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Legal Requirements, and (ii) will
effect such release in accordance with the terms of this Agreement.  Borrower
shall pay all out-of-pocket costs, taxes and expenses associated with the
release of the Liens of the Mortgage Documents, including Lender’s reasonable
attorneys’ fees.

Section 2.5Release of Property.  Borrower may Transfer any Property (each, a
“Release Property”) and Lender shall release the Release Property from the
applicable Mortgage Documents and release the security interest and Lien on any
Collateral located at such Property, provided that the following conditions
precedent to such Transfer are satisfied (the “Release Conditions”); provided,
that, for the avoidance of doubt, the Release Conditions do not need to be
satisfied in order for Lender to release its security interest and Lien on any
Disqualified Property in connection with any substitution in accordance with
Section 2.4.2(a):

(a)Borrower shall submit to Lender, not less than ten (10) Business Days prior
to the Transfer Date, a Request for Release, together with all attachments
thereto and evidence reasonably satisfactory to Lender that the conditions
precedent set forth in this Section 2.5 will be satisfied upon the consummation
of such Transfer (for the avoidance of doubt, no Request for Release need be
provided in connection with a contribution of a Release Property to a Borrower
TRS prior to the Transfer thereof to such third party);

(b)No Event of Default has occurred and is continuing (other than a non-monetary
Event of Default that is specific to such Release Property to which Section
2.4.2(a) is applicable and would be cured as a result of the release of the
Release Property, so long as a mandatory prepayment is made with respect thereto
in accordance with Section 2.4.2(a) (a “Qualified Release Property Default”));

- 54 -

--------------------------------------------------------------------------------

(c)the Debt Yield as of the most recent Calculation Date, after giving pro forma
effect for the elimination of the Underwritten Net Cash Flow for the Release
Property and the repayment of the Loan in the applicable Release Amount, is at
least the greater of (x) the Closing Date Debt Yield and (y) the actual Debt
Yield as of such date; provided, that the condition in this clause (c) shall not
be applicable to a Transfer of a Property if the Loan is prepaid in the amount
that is the greater of the applicable Release Amount and 100% of the Net
Transfer Proceeds for the Release Property;

(d)Unless the release of the Release Property is effected in order to cure a
Qualified Release Property Default, the Release Property shall be Transferred to
a Person other than a Loan Party; provided, that Borrower may contribute the
Release Property to a Borrower TRS prior to the Transfer thereof to such third
party;

(e)Except for any contribution to a Borrower TRS described in the proviso of the
foregoing clause (d), the Release Property shall be Transferred pursuant to a
bona fide all-cash sale of the Release Property on arms-length terms and
conditions;

(f)On or prior to the Transfer Date, Borrower shall prepay the Outstanding
Principal Balance by an amount equal to the applicable Release Amount for the
Release Property, and Borrower shall comply with the provisions and pay to
Lender the amounts set forth in Section 2.4.4;

(g)if a Cash Sweep Period is continuing on the Transfer Date, the excess, if
any, of (i) the Net Transfer Proceeds for the Release Property over (ii)  the
applicable Release Amount for the Release Property and any other amounts payable
to Lender in connection with such release, shall be deposited into the Cash
Collateral Subaccount;

(h)Borrower shall submit to Lender, not less than  five (5) Business Days’ prior
to the Transfer Date, a draft release for the applicable Mortgage Documents
(and, in the event the Mortgage and the Collateral Assignment of Leases and
Rents applicable to the Release Property encumber other Property(ies) in
addition to the Release Property, such release shall be a partial release that
relates only to the Release Property and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which the Release Property is located and
shall contain standard provisions protecting the rights of Lender.  In addition,
Borrower shall provide all other documentation of a ministerial or
administrative nature that Lender reasonably requires to be delivered by
Borrower in connection with such release or assignment;

(i)Borrower shall have paid all taxes and all reasonable out-of-pocket costs and
expenses incurred by Lender and/or its Servicer in connection with any such
release and, in addition, the current reasonable and customary fee being
assessed by Lender and/or its Servicer to effect such release or assignment; and

(j)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and the ratio of the
unpaid principal balance of the Loan to the value of the remaining Properties
(as determined by Lender in its sole discretion using any commercially
reasonable method permitted to a REMIC Trust; and which

- 55 -

--------------------------------------------------------------------------------

shall exclude the value of any personal property (other than fixtures) or going
concern value, if any) exceeds or would exceed 125% immediately after giving
effect to the release of the Release Property, no release will be permitted
unless the principal balance of the Loan is prepaid by an amount not less than
the greater of (i) the Release Amount or (ii) the least amount that is a
“qualified amount” as that term is defined in IRS Revenue Procedure 2010-30, as
the same may be amended, replaced, supplemented or modified from time to time,
unless Lender receives an opinion of counsel that, if this Section 2.5(j) is
applicable but not followed or is no longer applicable at the time of such
release, the Securitization will not fail to maintain its status as a REMIC
Trust as a result of the release of the Release Property.

Section 2.6Rent Deposit Account/Cash Management.

2.6.1Rent Deposit Account.  

(a)During the Term, Borrower shall establish and maintain an account for the
purpose of collecting Rents (the “Rent Deposit Account”) at an Eligible
Institution selected by Borrower and reasonably approved by Lender (the “Rent
Deposit Bank”).  Borrower shall require each current and future Tenant to send
all payments of Rent (whether by cash, check or electronic means) directly to
the Rent Deposit Bank, payable to Borrower, for deposit into the Rent Deposit
Account.  On or prior to the Closing Date, Borrower shall enter into the Lockbox
Agreement with the Rent Deposit Bank, pursuant to which the Rent Deposit Bank
will be instructed by Borrower to deposit all Rents received with respect to the
Properties directly into the Rent Deposit Account.  Without the consent of
Lender, neither Borrower nor Manager shall terminate, amend, revoke or modify
the Lockbox Agreement in any manner whatsoever, or direct or cause the Rent
Deposit Bank to deposit Rents in any bank account other than the Rent Deposit
Account.  If Borrower or Manager shall receive any Rents, then Borrower shall
and shall cause Manager to deposit such Rents into the Rent Deposit Account
within three (3) Business Days after receipt thereof by Borrower or Manager,
which deposit shall be deemed satisfied if Borrower or Manager deliver such
Rents to the lockbox maintained pursuant to the Lockbox Agreement.  Borrower
shall (or instruct Manager to) cause all funds on deposit in the Rent Deposit
Account to be deposited into the Cash Management Account every second (2nd)
Business Day (or more frequently in Borrower’s discretion).  Borrower hereby
grants to Lender a first-priority security interest in the Rent Deposit Account
and all deposits at any time contained therein and the proceeds thereof and will
take all actions necessary to maintain in favor of Lender a perfected first
priority security interest in the Rent Deposit Account, including, without
limitation, filing UCC‑1 financing statements and continuations thereof.  Such
financing statements may describe as the collateral covered thereby “all assets
of the debtor, whether now owned or hereafter acquired” or words to that
effect.  The Rent Deposit Account shall be subject to a Deposit Account Control
Agreement and Borrower and Manager shall have access to and may make withdrawals
from and may direct the Rent Deposit Bank to withhold the deposit of Rent
payments from the Rent Deposit Account for the sole purpose of making Rent
Refunds; provided, that, in no event shall the amount of Rent Refunds so
withdrawn from or withheld from the Rent Deposit Account during any calendar
month exceed 2.5% of the total Rents actually deposited into the Rent Deposit
Account during the prior calendar month; provided, further, that during the
continuance of an Event of Default, Lender may exercise sole control and
dominion over the Rent Deposit Account and neither Borrower nor Manager shall
have the right of access to, withdraw from or to give such direction regarding
the Rent Deposit Account.  

- 56 -

--------------------------------------------------------------------------------

All monies now or hereafter deposited into the Rent Deposit Account shall be
deemed additional security for the Debt.

(b)During the continuance of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in the Rent Deposit Account to the payment of the Debt in any order in
its sole discretion.

(c)The Rent Deposit Account shall not be commingled with other monies held by
Borrower, Manager or Rent Deposit Bank.

(d)Borrower shall not further pledge, assign or grant any security interest in
the Rent Deposit Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC‑1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(e)Borrower shall indemnify Lender and hold Lender harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the Rent
Deposit Account and/or the related Deposit Account Control Agreement (unless
arising from the gross negligence or willful misconduct of Lender) or the
performance of the obligations for which the Rent Deposit Account was
established.

2.6.2Cash Management Account.  

(a)During the Term, Borrower shall establish and maintain a segregated Eligible
Account (the “Cash Management Account”) to be held by Cash Management Account
Bank in trust and for the benefit of Lender, which Cash Management Account shall
be under the sole dominion and control of Lender or the Servicer on behalf of
Lender.  Borrower hereby grants to Lender a first priority security interest in
the Cash Management Account and all deposits at any time contained therein and
the proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Cash Management
Account, including, without limitation, filing UCC‑1 financing statements and
continuations thereof.  Borrower will not in any way alter or modify the Cash
Management Account.  Lender and Servicer on behalf of Lender shall have the sole
right to make withdrawals from the Cash Management Account and all costs and
expenses for establishing and maintaining the Cash Management Account shall be
paid by Borrower.

(b)The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(c)All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default may be applied by Lender in such order and priority as
Lender shall determine.

(d)In the event of any Transfer of any Property, Borrower shall (or shall cause
Manager or the closing title company or escrow agent, as applicable, to) deposit
directly into the

- 57 -

--------------------------------------------------------------------------------

Cash Management Account the Net Transfer Proceeds for allocation in accordance
with the terms of this Agreement.  Borrower shall cause all Cap Receipts to be
paid directly to the Cash Management Account.  Borrower shall, and shall cause
Manager to, deposit any other Collections (other than Rents, Net Transfer
Proceeds and Cap Receipts) received by or on behalf of Borrower directly into
the Cash Management Account within three (3) Business Days following receipt
thereof; provided, that Insurance Proceeds and Condemnation Proceeds shall be
handled in accordance with Sections 5.2, 5.3 and 5.4.

(e)Lender may also establish subaccounts of the Cash Management Account which
shall at all times be Eligible Accounts (and may be ledger or book entry
accounts and not actual accounts) (such subaccounts are referred to herein as
“Subaccounts”).  The Reserve Funds will be maintained in Subaccounts.

(f)The Cash Management Account and all other Subaccounts shall be subject to the
Blocked Account Control Agreement and shall be under the sole control and
dominion of Lender or Servicer on behalf of Lender.  Neither Borrower nor
Manager shall have the right of withdrawal with respect to the Cash Management
Account or any Subaccounts except with the prior written consent of Lender, and
neither Borrower, Manager, nor any Person claiming on or behalf of or through
Borrower or Manager shall have any right or authority to give instructions with
respect to the Cash Management Account or the Subaccounts.

(g)Borrower acknowledges and agrees that Cash Management Account Bank shall
comply with (i) the instructions originated by Lender with respect to the
disposition of funds in the Cash Management Account and the Subaccounts without
the further consent of Borrower or Manager or any other Person and (ii) all
“entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) and
instructions originated by Lender directing the transfer or redemption of any
financial asset relating to the Cash Management Account or any Subaccount
without further consent by Borrower or any other Person. The Cash Management
Account and each Subaccount is and shall be treated either as a “securities
account”, as such term is defined in Section 8-501(a) of the UCC, or a “deposit
account”, as defined in Section 9-102(a)(29) of the UCC.

(h)During the Term, Borrower shall not and shall cause Manager not to deposit
Rents or other Collections into any account other than a Rent Deposit Account or
the Cash Management Account.

2.6.3Order of Priority of Funds in Cash Management Account.  Unless otherwise
directed by Lender during the continuance of an Event of Default pursuant to
Section 2.6.4, on each Payment Date during the Term, Collections on deposit in
the Cash Management Account (less any fees and expenses of the Cash Management
Account Bank then due and payable) on such day shall be applied on such Payment
Date in the following order of priority:

(a)first, to Borrower, funds sufficient to pay the Rent Refund Monthly
Disbursement Amount for such Payment Date, if any;

(b)second, to the applicable Security Deposit Account, the amount of any
security deposits that have been deposited into the Cash Management Account by
Borrower during the

- 58 -

--------------------------------------------------------------------------------

calendar month ending immediately prior to such Payment Date, as set forth in a
written notice from Borrower to Lender delivered pursuant to Section 4.3.9;

(c)third, to Lender the amount of any mandatory prepayment of the Outstanding
Principal Balance pursuant to Sections 2.4.2 then due and payable and all other
amounts payable in connection therewith, such amounts to be applied in the
manner set forth in Section 2.4.4(d);

(d)fourth, to the Tax Subaccount, to make the required payments of Tax Funds as
required under Section 6.1;

(e)fifth, to the Insurance Subaccount, to make any required payments of
Insurance Funds as required under Section 6.2;

(f)sixth, to Lender, funds sufficient to pay the Monthly Debt Service Payment
Amount, applied (i) first, to the payment of interest then due and payable on
Component A, (ii) second, to the payment of interest then due and payable on
Component B, (iii) third, to the payment of interest then due and payable on
Component C, (iv) fourth, to the payment of interest then due and payable on
Component D, (v) fifth, to the payment of interest then due and payable on
Component E and (vi) sixth, to the payment of interest then due and payable on
Component F;

(g)seventh, to Manager, (i) management fees payable for the calendar month
ending immediately prior to such Payment Date, but not in excess of the
Management Fee Cap for such calendar month and (ii) leasing commissions payable
for the calendar month ending immediately prior to such Payment Date to Manager,
including in respect of leasing commissions payable by Manager to third-party
property managers pursuant to sub-management agreements;

(h)eighth, to the Capital Expenditure Subaccount, to make the required payments
of Capital Expenditure Funds as required under Section 6.3;

(i)ninth, to Lender, any other fees, costs, expenses (including Trust Fund
Expenses) or indemnities then due or payable under this Agreement or any other
Loan Document;

(j)tenth, all amounts remaining after payment of the amounts set forth in
clauses (a) through (i) above (the “Available Cash”) either:

(i)    if as of a Payment Date no Cash Sweep Period is continuing, any remaining
amounts to Borrower’s Operating Account; and

(ii)    if as of a Payment Date a Cash Sweep Period is continuing:

(A)first, to Borrower’s Operating Account, funds in an amount equal to the
Monthly Budgeted Amount;

(B)second, to Borrower’s Operating Account, payments for Approved Extraordinary
Expenses, if any; and

(C)third, to the Cash Collateral Subaccount to be held or disbursed in
accordance with Section 6.6.

- 59 -

--------------------------------------------------------------------------------

2.6.4Application During Event of Default. Notwithstanding anything to the
contrary contained herein (including Section 2.6.3), upon the occurrence and
during the continuance of an Event of Default, Lender, at its option, may apply
any Collections then in the possession of Lender, Servicer or the Cash
Management Account Bank (including any Reserve Funds on deposit in the
Subaccounts) or the Rent Deposit Bank to the payment of the Debt in such order,
proportion and priority as Lender may determine in its sole and absolute
discretion.  Lender’s right to withdraw and apply any of the foregoing funds
shall be in addition to all other rights and remedies provided to Lender under
the Loan Documents.

2.6.5Payments Received in the Cash Management Account.  Notwithstanding anything
to the contrary contained in this Agreement or the other Loan Documents, and
provided no Event of Default has occurred and is continuing, Borrower’s
obligations with respect to the payment of the Monthly Debt Service Payment
Amount and amounts required to be deposited into the Reserve Funds, if any,
shall be deemed satisfied to the extent sufficient amounts are deposited in the
Cash Management Account to satisfy such obligations pursuant to this Agreement
on the dates each such payment is required, regardless of whether any of such
amounts are so applied by Lender.

Section 2.7Withholding Taxes.  

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of the
Borrower) requires the deduction or withholding of any Tax from any such payment
by the Borrower, then the Borrower shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.7(a)) the Lender receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

(b)Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.

(c)Indemnification by the Borrower.  The Borrower shall indemnify Lender, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Lender or required to be
withheld or deducted from a payment to such Lender and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender shall be conclusive absent
manifest error.

(d)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.7, the
Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental

- 60 -

--------------------------------------------------------------------------------

Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.

(e)Status of Lenders.(i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower, at the time or times reasonably
requested by the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.7(e)(ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the

- 61 -

--------------------------------------------------------------------------------

meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or

(4)to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate, reasonably satisfactory to
Borrower, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate, reasonably satisfactory to Borrower, on behalf
of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

- 62 -

--------------------------------------------------------------------------------

(f)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.7 (including by
the payment of additional amounts pursuant to this Section 2.7), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

(g)Survival.  Each party’s obligations under this Section 2.7 shall survive any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

Section 2.8Extension of the Initial Maturity Date.  Borrower shall have the
option to extend the term of the Loan beyond the Initial Maturity Date of the
Loan for three (3) successive terms (each such option, an “Extension Option” and
each such successive term, an “Extension Term”) of one (1) year each (the
Maturity Date following the exercise of each such option is hereinafter the
“Extended Maturity Date”) upon satisfaction of the following terms and
conditions:

(a)no Event of Default shall have occurred and be continuing on the Initial
Maturity Date or the then-current Extended Maturity Date (as applicable);

(b)Borrower shall provide Lender with written notice of its election to extend
the Maturity Date as aforesaid not later than twenty (20) days and not earlier
than one hundred twenty (120) days prior to the date the Loan is then scheduled
to mature.  Borrower shall have the right to revoke any notice of its election
to extend the Maturity Date by giving written notice to Lender not less than
five (5) Business Days prior to the Initial Maturity Date or the then-current
Extended Maturity Date, as applicable (provided that Borrower shall pay all
actual out-of-pocket costs and expenses of Lender incurred in reliance upon the
expected extension of the term of the Loan, including any Breakage Costs);

(c)Borrower shall obtain and deliver to Lender on the first day of the
applicable Extension Term, one or more Replacement Interest Rate Cap Agreements
in form substantially identical to the Interest Rate Cap Agreements delivered to
Lender in connection with the closing of the Loan or otherwise in a form which
is reasonably acceptable to the Lender, from an

- 63 -

--------------------------------------------------------------------------------

Acceptable Counterparty in a notional amount equal to the Outstanding Principal
Balance of the Loan, which Interest Rate Cap Agreement shall be effective
commencing on the first date of such Extension Term and shall have a scheduled
term that expires not earlier than the last day of the Interest Period in which
the applicable Extended Maturity Date is scheduled to occur after giving effect
to the option then being exercised;

(d)Borrower shall deliver a Counterparty Opinion with respect to the Replacement
Interest Rate Cap Agreement and the related Acknowledgment and shall deliver to
Lender an executed Collateral Assignment of Interest Rate Cap Agreement;

(e)All amounts due and payable by Borrower and any other Person pursuant to this
Agreement or the other Loan Documents as of the Initial Maturity Date or the
then-current Extended Maturity Date (as applicable), and all reasonable,
out-of-pocket costs and expenses of Lender, including fees and expenses of
Lender’s counsel, in connection with the Loan and/or the applicable extension of
the Term shall have been paid in full.

(f)Borrower shall have delivered to Lender together with its notice pursuant to
Section 2.8(b) and at Lender’s reasonable request, on the commencement date of
the applicable Extension Option, an Officer’s Certificate in form reasonably
acceptable to the Lender certifying that each of the representations and
warranties of Borrower contained in the Loan Documents is true, complete and
correct in all material respects as of the giving of the notice to the extent
such representations and warranties are not matters which by their nature can no
longer be true and correct as a result of the passage of time.

Article III - REPRESENTATIONS AND WARRANTIES

Section 3.1General Representations.  Borrower represents and warrants to Lender
as of the Closing Date that, except to the extent (if any) disclosed on Schedule
III with reference to a specific subsection of this Section 3.1:

3.1.1Organization.  Each Loan Party has been duly organized and is validly
existing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged.  Each Loan Party is duly
qualified to do business and in good standing in each jurisdiction where it is
required to be so qualified in connection with its properties, businesses and
operations, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.  Each Loan Party possesses all
rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own its properties and to transact the businesses in
which it is now engaged, except to the extent that failure to do so could not in
the aggregate reasonably be expected to have a Material Adverse Effect.  The
sole business of Borrower is the acquisition, ownership, maintenance, sale,
transfer, refinancing, management, leasing and operation of the Properties; and
the sole business of Equity Owner is acting as the sole member of Borrower,
including, providing the Equity Owner Guaranty and the Equity Owner Security
Agreement.  Each Loan Party is a Special Purpose Entity.

3.1.2Proceedings.  Each Loan Party has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and each of the other
Loan Documents to which it is a party.  This Agreement and the other Loan
Documents have been duly authorized,

- 64 -

--------------------------------------------------------------------------------

executed and delivered by or on behalf of each Loan Party party thereto and
constitute legal, valid and binding obligations of each Loan Party party
thereto, enforceable against each such Loan Party party thereto in accordance
with their respective terms, subject only to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).  The Loan Documents are not subject to any right of rescission,
set-off, counterclaim or defense by any Loan Party including the defense of
usury, nor would the operation of any of the terms of the Loan Documents, or the
exercise of any right thereunder, render the Loan Documents unenforceable, and
no Loan Party has asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

3.1.3No Conflicts.  The execution, delivery and performance of this Agreement
and the other Loan Documents by each Loan Party party thereto (i) will not
contravene such Loan Party’s organizational documents, (ii) will not result in
any violation of the provisions of any Legal Requirement of any Governmental
Authority having jurisdiction over any Loan Party or any of each Loan Party’s
properties or assets, (iii) with respect to each Loan Party, will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under the terms of any indenture, mortgage, deed of trust, deed to
secure debt, loan agreement, management agreement or other agreement or
instrument to which such Loan Party is a party or to, which any of such Loan
Party’s property or assets is subject, that would be reasonably expected to have
a Material Adverse Effect and (iv) with respect to each Loan Party, except for
Liens created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the assets of such Loan
Party.  Any consent, approval, authorization, order, registration or
qualification of or with any such Governmental Authority required for the
execution, delivery and performance by each Loan Party of this Agreement or any
other Loan Documents to which it is a party has been obtained and is in full
force and effect.

3.1.4Litigation.  There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other entity now pending or, to the
actual knowledge of a Responsible Officer of Manager or any Loan Party,
threatened, against or affecting any Loan Party or Manager, as applicable, which
actions, suits or proceedings (i) involve the Loan Documents or the transactions
contemplated thereby or (ii) if adversely determined, would reasonably be
expected to have a Material Adverse Effect.  There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity that resulted in a judgment against any Loan Party that has not been paid
in full that would otherwise constitute an Event of Default.

3.1.5Agreements.  No Loan Party is a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect.  No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party which default would be expected
to have a Material Adverse Effect.  Other than the Loan Documents, no Loan Party
has a material financial obligation (contingent or otherwise) under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which any Loan Party is a party other than, with respect to
Borrower, the Management Agreement.

- 65 -

--------------------------------------------------------------------------------

3.1.6Consents.  No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by any Loan Party of, or compliance by any Loan Party with, this Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby and thereby, other than those which have been obtained by the applicable
Loan Party.

3.1.7Solvency.  Each Loan Party has (a) not entered into the transaction
contemplated by this Agreement nor executed any Loan Document with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under the Loan
Documents.  After giving effect to the Loans, each Loan Party is Solvent.  No
petition in bankruptcy has been filed against any Loan Party in the last seven
(7) years, and no Loan Party in the last seven (7) years has made an assignment
for the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors.  No Loan Party is contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of such Person’s assets or property, and
to the actual knowledge of any Loan Party, no Person is contemplating the filing
of any such petition against any Loan Party.

3.1.8Other Debt; Liens.  No Loan Party has any Indebtedness other than, with
respect to Borrower, Permitted Indebtedness, and with respect to Equity Owner,
Equity Owner Permitted Indebtedness.

3.1.9Employee Benefit Matters.  

(a)Assuming no portion of the assets used by Lender to fund the Loan constitutes
the assets of an ERISA Plan, the assets of each Loan Party do not constitute
“plan assets” of (a) any “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is subject to Title I of ERISA, (b) any “plan” (as defined in
Section 4975 of the Code) that is subject to Section 4975 of the Code or (c) any
employee benefit plan or plan that is not subject to Title I of ERISA or Section
4975 of the Code but is subject to any law, rule or regulation applicable to
such Loan Party which is substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code (each of (a), (b)
and (c), an “ERISA Plan”) with the result that the transactions contemplated by
this Agreement, including, but not limited to, the exercise by Lender of any
rights under the Loan Documents will constitute a non-exempt prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code.  No Loan Party or any of its ERISA Affiliates sponsors, maintains or
contributes to any Plans or Foreign Plans.  No Loan Party has any employees.

(b)Each Plan (and each related trust, insurance contract or fund) is in
compliance in all materials respects with its terms and with all applicable
laws, including without limitation ERISA and the Code.  Each Plan that is
intended to be qualified under Section 401(a) of the Code as currently in effect
has been determined by the IRS to be so qualified, and each trust related to any
such Plan has been determined to be exempt from federal income tax under Section
501(a) of the Code as currently in effect, and no event has taken place which
could reasonably be expected to cause the loss of such qualified status and
exempt status.  With respect to each Plan of a Loan Party, each Loan Party and
all of its ERISA Affiliates have satisfied the minimum funding standard under
Section 412(a) of the Code and Section 302(a) of ERISA and

- 66 -

--------------------------------------------------------------------------------

paid all required minimum contributions and all required installments on or
before the due dates under Section 430(j) of the Code and Section 303(j) of
ERISA.  No Loan Party nor any of its ERISA Affiliates has filed, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard.  No Loan Party nor any of its ERISA
Affiliates has incurred any liability to the PBGC which remains outstanding
other than the payment of premiums, and there are no premium payments which have
become due which are unpaid.  No Plan is in “at risk” status within the meaning
of Section 430(i) of the Code or Section 303(j) of ERISA.  There are no
existing, pending or threatened claims (other than routine claims for benefits
in the normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Plan to which any Loan Party or any of its ERISA
Affiliates has incurred or otherwise has or could have an obligation or any
liability.  With respect to each Multiemployer Plan to which any Loan Party or
any of its ERISA Affiliates is required to make a contribution, each Loan Party
and all of its ERISA Affiliates have satisfied all required contributions and
installments on or before the applicable due dates and have not incurred a
complete or partial withdrawal under Section 4203 or 4205 of ERISA.  No Plan
Termination Event has or is reasonably expected to occur.

(c)Each Foreign Plan is in compliance in all material respects with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such plan.  The aggregate of the liabilities to provide
all of the accrued benefits under each Foreign Plan does not exceed the current
fair market value of the assets held in the trust or other funding vehicle for
such plan.  There are no actions, suits or claims (other than routine claims for
benefits) pending or threatened against any Loan Party or any of its ERISA
Affiliates with respect to any Foreign Plan.

3.1.10Compliance with Legal Requirements.  Each Loan Party is in compliance with
all applicable Legal Requirements, except to the extent that any noncompliance
would not reasonably be expected to have a Material Adverse Effect.  No Loan
Party is in default or violation of any order, writ, injunction, decree or
demand of any Governmental Authority, except for any default or violation that
would not reasonably be expected to have a Material Adverse Effect.

3.1.11Financial Information.  All financial data that have been delivered to
Lender in connection with the Loan (i) are true, complete and correct in all
material respects (or, to the extent that any such financial data was incorrect
in any material respect when delivered, the same has been corrected by financial
data subsequently delivered to Lender prior to the Closing Date),
(ii) accurately represent the financial condition of the Properties as of the
date of such reports (or, to the extent that any such financial data did not
accurately represent the financial condition of the Properties when delivered,
the same has been corrected by financial data subsequently delivered to Lender
prior to the Closing Date), and (iii) have been prepared in accordance with GAAP
throughout the periods covered, except as disclosed therein.  The foregoing
representation shall not apply to any such financial data that constitutes
projections, provided that Borrower represents and warrants that such
projections were made in good faith and that Borrower has no reason to believe
that such projections were materially inaccurate.  Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a Material Adverse
Effect, except as referred to or reflected in said

- 67 -

--------------------------------------------------------------------------------

financial statements.  Borrower has no liabilities or other obligations that
arose or accrued prior to the Closing Date that would reasonably be expected to
have a Material Adverse Effect.  Borrower has no known contingent liabilities.

3.1.12Insurance.  Borrower has obtained and delivered to Lender certificates
evidencing the Policies required to be maintained under Section 5.1.1.  All such
Policies are in full force and effect, with all premiums prepaid thereunder.  No
claims have been made that are currently pending, outstanding or otherwise
remain unsatisfied under any such Policies that would reasonably be expected to
have a Material Adverse Effect.  With respect to any insurance policy, neither
Borrower nor, to Borrower’s or Manager’s knowledge, any other Person, has done,
by act or omission, anything which would impair the coverage of any of the
Policies in any material respect.

3.1.13Tax Filings.  Each Loan Party has filed, or caused to be filed, on a
timely basis all Tax returns (including, without limitation, all foreign,
federal, state, local and other Tax returns) required to be filed by it, if any,
is not liable for Non-Property Taxes payable by any other Person and has paid or
made adequate provisions for the payment of all Non-Property Taxes (to the
extent such Taxes, assessment and other governmental charges exceed $100,000 in
the aggregate) payable by such Loan Party except as permitted by Section 4.1.4
or 4.4.5.  All material recording or other similar taxes required to be paid by
any Loan Party under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents have been paid.

3.1.14Certificate of Compliance; Licenses.  All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy, required of Borrower for the legal use, occupancy and operation
of each Property have been obtained and are in full force and effect.  The use
being made of each Property is in conformity with the certificate of occupancy
issued for such Property, if any.

3.1.15Special Purpose Entity/Separateness.

(a)Since its formation, no Loan Party has conducted any business other than
entering into and performing its obligations under the Loan Documents to which
it is a party and as described in the definition of Special Purpose Entity
herein.  As of the Closing Date, no Loan Party owns or holds, directly or
indirectly (i) any capital stock or equity security of, or any equity interest
in, any Person other than a Loan Party or (ii) any debt security or other
evidence of indebtedness of any Person, except for Permitted Investments and as
otherwise contemplated by the Loan Documents.  Borrower does not have any
subsidiaries.

(b)Any and all of the stated facts and assumptions made in the Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and each Loan Party will
have complied and will comply in all material respects, with all of the stated
facts and assumptions made with respect to it in the Insolvency Opinion.  Each
entity other than a Loan Party with respect to which an assumption is made or a
fact stated in any Insolvency Opinion will have complied and will comply, in all
material respects, with all of the assumptions made and facts stated with
respect to it in the Insolvency Opinion.  Borrower covenants that in connection
with any Additional Insolvency Opinion

- 68 -

--------------------------------------------------------------------------------

delivered in connection with this Agreement it shall provide an updated
certification regarding compliance with the facts and assumptions made therein,
which certificate shall be substantially similar to the representations made in
this Section 3.1.15(b).

(c)Borrower covenants and agrees that Borrower shall provide Lender with
thirty (30) days’ prior written notice prior to the removal of an Independent
Director of any Loan Party.

3.1.16Management.  The ownership, leasing, management and collection practices
used by each Loan Party and Manager with respect to the Properties have been, to
the actual knowledge of the Responsible Officers of Manager and each Loan
Party,  in compliance with all applicable Legal Requirements, and all necessary
licenses, permits and regulatory requirements pertaining thereto have been
obtained and remain in full force and effect, except to the extent that failure
to obtain would not reasonably be expected to have a Material Adverse
Effect.  The Management Agreement is in full force and effect and there is no
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.

3.1.17Illegal Activity.  None of the Properties has been or will be purchased
with proceeds of any illegal activity.

3.1.18No Change in Facts or Circumstances; Disclosure.  All information,
reports, financial statements, exhibits and schedules furnished in writing by or
on behalf of each Loan Party to Lender in connection with the negotiation,
preparation or delivery of this Agreement and the other Loan Documents or
included herein or therein or delivered pursuant hereto or thereto (but
excluding any projections, forward looking statements, budgets, estimates and
general market data as to which each Loan Party only represents and warrants
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time), when taken as a whole, as of the date
furnished, do not contain any untrue statement of material fact or omit to state
any material fact necessary to make the statements herein or therein, in light
of the circumstances under which they were made, not materially
misleading.  There has been no material adverse change in any condition, fact,
circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
does or might result in a Material Adverse Effect.

3.1.19Investment Company Act.  Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

3.1.20Federal Reserve Regulations.  No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(“Margin Stock”) or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such

- 69 -

--------------------------------------------------------------------------------

Board of Governors, or for any purposes prohibited by Legal Requirements in any
material respects or by the terms and conditions of this Agreement or the other
Loan Documents.  None of the Collateral is comprised of Margin Stock and less
than 25% of the assets of each Loan Party are comprised of Margin Stock.

3.1.21Bank Holding Company.  Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

3.1.22FIRPTA.  No Loan Party is a “foreign person” within the meaning of Section
1445(f)(3) of the Code.

3.1.23Contracts.

(a)Borrower has not entered into, and is not bound by, any Major Contract which
continues in existence, except those previously disclosed in writing to Lender.

(b)Each of the Major Contracts is in full force and effect, there are no
material defaults by Borrower thereunder and, to the knowledge of Borrower and
Manager, there are no monetary or other material defaults thereunder by any
other party thereto.  None of Borrower, Manager or any other Person acting on
Borrower’s behalf has given or received any notice of default under any of the
Major Contracts that remains uncured or in dispute.

(c)Borrower has delivered copies of the Major Contracts (including all
amendments and supplements thereto) to Lender that are true, correct and
complete in all material respects.

(d)Except for Manager under the Management Agreement, no Major Contract has as a
party an Affiliate of Borrower.  All fees and other compensation for services
previously performed under the Management Agreement have been paid in full.

3.1.24Embargoed Person.  

(a)No Loan Party nor any of its respective officers, directors or members is a
Person (or to Borrower’s knowledge, owned or controlled by a Person): (i) that
is listed on a Government List, (ii) is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001, (iii) has been previously
indicted for or convicted of any felony involving a crime of moral turpitude or
any Patriot Act Offense, or (iv) is currently under investigation by any
Governmental Authority for alleged felony involving a crime of moral
turpitude.  For purposes hereof, the term “Patriot Act Offense” means any
violation of the criminal laws of the United States of America or of any of the
several states, or that would be a criminal violation if committed within the
jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under (A) the criminal laws against terrorism; (B) the criminal laws
against money laundering, (C) the Bank Secrecy Act, as amended, (D) the Money
Laundering Control Act of 1986, as amended, or (E) the Patriot Act.  “Patriot
Act Offense” also includes the crimes of conspiracy to commit, or aiding and
abetting another to commit, a Patriot Act Offense.  

- 70 -

--------------------------------------------------------------------------------

(b)At the time Borrower first entered into a Lease with each Tenant (excluding
any Tenant who occupied a Property pursuant to an in-place Lease when such
Property was acquired by Borrower’s Affiliate), no such Tenant was listed on
either of the Government Lists described in Section 4.1.21.

3.1.25Perfection Representations.  

(a)The Borrower Security Agreement and the Equity Owner Security Agreement
create valid and continuing security interests (as defined in the applicable
UCC) in the personal property Collateral in favor of Lender, which security
interests are prior to all other Liens arising under the UCC, subject to
Permitted Liens, and are enforceable as such against creditors of each Loan
Party, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity);

(b)All appropriate financing statements have been filed in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest granted to Lender hereunder in the Collateral that may be
perfected by filing a financing statement;

(c)Other than the security interest granted to Lender pursuant to the Loan
Documents, no Loan Party has pledged, assigned, collaterally assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except to the extent expressly permitted by the terms hereof.  No Loan Party has
authorized the filing of and is not aware of any financing statements against
any Loan Party that include a description of the Collateral other than any
financing statement relating to the security interest granted to Lender
hereunder or that has been terminated.

(d)No instrument or document that constitutes or evidences any Collateral has
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than Lender.

(e)The grant of the security interest in the Collateral by each Loan Party to
Lender, pursuant to the Borrower Security Agreement and the Equity Owner
Security Agreement is in the ordinary course of business for each Loan Party and
is not subject to the bulk transfer or any similar statutory provisions in
effect in any applicable jurisdiction.  

(f)The chief executive office and the location of each Loan Party’s records
regarding the Collateral are listed on Schedule IV.  Except as otherwise
disclosed to Lender in writing, each Loan Party’s legal name is as set forth in
this Agreement, each Loan Party has not changed its name since its formation.
Except as otherwise listed on Schedule IV, each Loan Party does not have
tradenames, fictitious names, assumed names or “doing business as” names and
each Loan Party’s federal employer identification number and Delaware
organizational identification number is set forth on Schedule IV.

- 71 -

--------------------------------------------------------------------------------

Section 3.2Property Representations.  Borrower represents and warrants to Lender
with respect to each Property as follows:

3.2.1Property/Title.  

(a)Borrower has good and marketable fee simple legal and equitable title to the
real property comprising the Property, subject to Permitted Liens.  The Mortgage
Documents, when properly recorded and/or filed in the appropriate records, will
create (i) a valid, first priority, perfected Lien on Borrower’s interest in the
Property, subject only to the Permitted Liens, and (ii) perfected security
interests in and to, and perfected collateral assignments of, all personalty
(including the Leases), all in accordance with the terms thereof, in each case
subject only to the Permitted Liens.  The Permitted Liens with respect to the
Property, in the aggregate, do not have a material adverse effect on the
profitability, value, use or operation of the Property or the enforceability,
validity or perfection of the lien of the applicable Mortgage.

(b)All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously herewith.  All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid under applicable
Legal Requirements in connection with the execution, delivery, recordation,
filing, registration, perfection or enforcement of any of the Mortgage Documents
with respect to such Property, including the Mortgages, have been paid or are
being paid simultaneously herewith.  All taxes and governmental assessments due
and owing in respect of the Property have been paid, or an escrow of funds in an
amount sufficient to cover such payments has been established hereunder or are
insured against by the Title Insurance Policy and the Title Insurance Owner’s
Policy for such Property.

(c)Each Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of such Property.

3.2.2Adverse Claims.  Borrower’s ownership of the Property is free and clear of
any Liens other than Permitted Liens.

3.2.3Title Insurance Owner’s Policy.  Borrower has delivered to Lender either
(i) a Title Insurance Owner’s Policy insuring fee simple ownership of such
Property by Borrower in an amount equal to or greater than the initial Allocated
Loan Amount of the Property, issued by a title insurance company reasonably
acceptable to Lender with no title exceptions other than Permitted Liens or (ii)
a marked or initialed binding commitment that is effective as a Title Insurance
Owner’s Policy in respect of such Property in an amount equal to or greater than
the initial Allocated Loan Amount of the Property, issued by a title insurance
company reasonably acceptable to Lender with no title exceptions other than
Permitted Liens, which commitment shall be accompanied by such other affidavits,
transfer declarations and other documents as are necessary for the recordation
of the deed for such Property and issuance of such Title Insurance Owner’s
Policy.

3.2.4Deed.  Borrower has delivered to Lender a copy of a deed for such Property
conveying the Property to Borrower, with vesting in the actual name of Borrower,
and Borrower

- 72 -

--------------------------------------------------------------------------------

hereby certifies that such Property’s deed has been recorded or presented to and
accepted for recording by the applicable title insurance company issuing the
related Title Insurance Owner’s Policy or binding commitment referred to in
Section 3.2.3, with all fees, premiums and deed stamps and other transfer taxes
paid.

3.2.5Mortgage File Required Documents. Borrower has delivered to Lender (a)
either (i) certified or file stamped (in each case by the applicable land
registry) original executed Mortgage Documents or (ii) a copy of the Mortgage
Documents in recordable form that have been submitted by the title insurance
company referred to in Section 3.2.3 for recording in the jurisdiction in which
such Property is located (with Lender and Borrower acknowledging that the
Mortgage Documents delivered on the Closing Date consist solely of Mortgages
(which include Assignments of Leases and Rents and fixture filings as a part
thereof), and that no separate Assignments of Leases and Rents or Fixture
Filings are included as part of the Mortgage Documents delivered at the Closing
Date), (b) an opinion of counsel admitted to practice in the state in which such
Property is located in form and substance reasonably satisfactory to Lender in
respect of the enforceability of such Mortgage Documents and an opinion of
counsel in form and substance reasonably satisfactory to Lender stating that the
Mortgage Documents were duly authorized, executed and delivered by Borrower and
that the execution and delivery of such Mortgage Loan Documents and the
performance by Borrower of its obligations thereunder will not cause a breach
of, or a default under, any agreement, document or instrument to which Borrower
is a party or to which it or such Property is bound, (c) either (x) a Title
Insurance Policy insuring the Lien of the Mortgage encumbering such Property, or
(y) a marked or initialed binding commitment that is effective as a Title
Insurance Policy in respect of such Property, in each case, issued by the title
insurance company referred to in Section 3.2.3 with no title exceptions other
than Permitted Liens, which commitment shall be accompanied by such other
affidavits, transfer declarations and other documents specified in such
commitment as necessary for the issuance of such Title Insurance Policy, and (d)
evidence that all taxes, fees and other charges payable in connection therewith
have been paid in full.

3.2.6Property Taxes and Other Charges.  There are no delinquent Property Taxes
or Other Charges outstanding with respect to the Property, other than Property
Taxes or Other Charges that may exist in accordance with Section 4.4.5.  As of
the Closing Date, there are no pending or, to Borrower’s or Manager’s knowledge,
proposed, special or other assessments for homeowner’s association improvements
affecting the Property that would reasonably be expected to have an Individual
Material Adverse Effect with respect to the Property.

3.2.7Compliance with Renovation Standards.  The Property satisfies the
Renovation Standards and all renovations thereto have been conducted in
accordance with applicable Legal Requirements, in all material respects.

3.2.8Condemnation; Physical Condition.  The Property has not been condemned in
whole or in part.  No proceeding is pending or, to the knowledge of Borrower or
Manager, threatened for the condemnation of the Property.  The Property is in a
good, safe and habitable condition and repair, and free of and clear of any
damage or waste that has an Individual Material Adverse Effect on the Property.

- 73 -

--------------------------------------------------------------------------------

3.2.9Brokers.  There is no commission or other compensation payable to any
broker or finder in connection with the purchase of the Property by Borrower or
its Affiliate that has not been paid.

3.2.10Leasing.  As of the Cut Off Date, or, in case of any Substitute Property,
as of the date such Property becomes a Substitute Property, either (i) the
Property was leased by Borrower to an Eligible Tenant pursuant to an Eligible
Lease and such Lease was in full force and effect and was not in default in any
material respect or (ii) if the Property is a Carry-Over Property, it was leased
by Borrower to a Carry-Over Tenant pursuant to an Eligible Lease and such Lease
was in full force and effect and was not in default in any material respect;
provided, that prior to entering into any new or renewal Lease with such
Carry-Over Tenant Borrower shall have determined that such Carry-Over Tenant is
not listed on a Government List.  No Person (other than the Borrower) has any
possessory interest in the Property or right to occupy the same except any
Tenant under and pursuant to the provisions of the applicable Lease and any
Person claiming rights through any such Tenant.  The copy of such Eligible Lease
for the Property delivered to Lender is true and complete in all material
respects, there are no material oral agreements with respect thereto.  No Rent
(including security deposits) has been paid more than one (1) month in advance
of its due date.  As of the Closing Date, any payments, free rent, partial rent,
rebate of rent or other payments, credits, allowances or abatements required to
be given by Borrower to the relevant Tenant has already been provided to such
Tenant.

3.2.11Insurance.  The Property is covered by property, casualty, liability,
business interruption, windstorm, flood, earthquake and other applicable
insurance policies as and to the extent, and in compliance with the applicable
requirements of Section 5.1.1 and neither Borrower nor Manager has taken (or
omitted to take) any action that would impair or invalidate the coverage
provided by any such policies.  As of the Closing Date, no claims have been made
that are currently pending, outstanding or otherwise remain unsatisfied under
any such policies and would reasonably be expected to have an Individual
Material Adverse Effect with respect to the Property.

3.2.12Lawsuits, Etc.  As of the Closing Date, there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity pending or to the actual knowledge of Borrower or Manager, threatened
against or affecting the Property, which actions, suits or proceedings would
reasonably be expected to have an Individual Material Adverse Effect on such
Property.

3.2.13Orders, Injunctions, Etc.  There are no orders, injunctions, decrees or
judgments outstanding with respect to the Property that would reasonably be
expected to have an Individual Material Adverse Effect on such Property.

3.2.14Agreements Relating to the Properties.  Borrower is not a party to any
agreement or instrument or subject to any restriction which would reasonably be
expected to have an Individual Material Adverse Effect on such
Property.  Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which the Property is
bound.  Except for the Management Agreement, Borrower does not have a material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or

- 74 -

--------------------------------------------------------------------------------

instrument by which the Property is bound, other than obligations under the Loan
Documents.  Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Lien with respect to any
Property.  Neither the Property nor any part thereof are subject to any purchase
options, rights of first refusal, rights of first offer or other similar rights
in favor of any Tenant or other third parties.

3.2.15Accuracy of Information Regarding Property.  All information with respect
to the Property included in the Properties Schedule is true, complete and
accurate in all material respects.

3.2.16Compliance with Legal Requirements.  The Property (including the leasing
and intended use thereof) complies with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes and all
certifications, permits, licenses and approvals, including without limitation,
certificates of completion and occupancy permits, required for the legal
leasing, use, occupancy, habitability and operation of such Property, except as
would not reasonably be expected to have an Individual Material Adverse Effect
with respect to the Property. There is no consent, approval, permit, license,
order or authorization of, and no filing with or notice to, any court or
Governmental Authority related to the operation, use or leasing of the Property
that has not been obtained. There has not been committed by Borrower or by any
other Person in occupancy of or involved with the operation, use or leasing of
the Property any act or omission affording any Governmental Authority the right
of forfeiture as against the Property or any part thereof.

3.2.17Utilities and Public Access.  The Property has rights of access to public
ways and is served by water, sewer or septic system, and storm drain facilities
adequate to service the Property for its intended uses and all public utilities
necessary or convenient to the full use and enjoyment of the Property are
located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the applicable Title Insurance Owner’s Policy and Title Insurance
Policy and all roads necessary for the use of the Property for its intended
purposes have been completed and dedicated to public use and accepted by all
Governmental Authorities, except as would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property.

3.2.18Eminent Domain.  As of the Closing Date, there is no proceeding pending
or, to Borrower’s or Manager’s knowledge, threatened, for the total or partial
condemnation or taking of the Property by eminent domain or for the relocation
of roadways resulting in a failure of access to the Property on public roads.

3.2.19Flood Zone.  The Property is not located in an area identified by the
Federal Emergency Management Agency as a special flood hazard area, or, if so
located the flood insurance required pursuant to Section 5.1.1(a) is in full
force and effect with respect to the Property.

3.2.20Specified Liens. The Property is not subject to any Specified Lien at any
time on or after the first anniversary of the Closing Date.

- 75 -

--------------------------------------------------------------------------------

Section 3.3Survival of Representations.  Borrower agrees that all of the
representations and warranties of Borrower set forth in Article III and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower.  All representations, warranties, covenants
and agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

Article IV - BORROWER COVENANTS

Section 4.1Affirmative Covenants.  From the Closing Date and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgages encumbering the Properties (and
all related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, Borrower hereby covenants and agrees with Lender that:

4.1.1Preservation of Existence.  Borrower shall and shall cause each other Loan
Party to (i) observe all procedures required by its organizational documents and
preserve and maintain its limited liability company, existence, rights,
franchises and privileges in the jurisdiction of its organization, and (ii)
qualify and remain qualified in good standing (where relevant) as a foreign
limited liability company in each other jurisdiction where the nature of its
business requires such qualification and to the extent such concept exists in
such jurisdiction and except where, in the case of clause (ii), the failure to
be so qualified would not reasonably be expected to have a Material Adverse
Effect.

4.1.2Compliance with Legal Requirements.  Except with respect to the Properties
and the use thereof (which is subject to Section 4.4.4), Borrower shall and
shall cause each other Loan Party to do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its rights, licenses and
permits and to comply with all Legal Requirements applicable to it, except to
the extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.  A Loan Party, at such Loan Party’s expense, may
contest by appropriate legal proceeding promptly initiated and conducted in good
faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to a Loan Party or any alleged violation
of any Legal Requirement; provided, that (i)  such proceeding shall be permitted
under and be conducted in accordance with the provisions of any instrument to
which a Loan Party is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable Legal
Requirements; (ii) no Property nor any part thereof or interest therein will be
in danger of being sold, forfeited, terminated, cancelled or lost; and (iii) the
Loan Party shall promptly upon final determination thereof comply with any such
Legal Requirement determined to be valid or applicable or cure any violation of
any Legal Requirement, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

- 76 -

--------------------------------------------------------------------------------

4.1.3Special Purpose Bankruptcy Remote Entity/Separateness.  

(a)Borrower shall and shall cause each other Loan Party to be and continue to be
a Special Purpose Entity.

(b)Borrower shall and shall cause each other Loan Party to comply in all
material respects with all of the stated facts and assumptions made with respect
to the Loan Parties in the Insolvency Opinion and each Additional Insolvency
Opinion.  Each entity other than a Loan Party with respect to which an
assumption is made or a fact stated in the Insolvency Opinion or an Additional
Insolvency Opinion will comply in all material respects with all of the
assumptions made and facts stated with respect to it in such Insolvency Opinion
or Additional Insolvency Opinion.

4.1.4Non-Property Taxes.  Borrower shall and shall cause each other Loan Party
to file, cause to be filed or obtain an extension of the time to file, all Tax
returns for Non-Property Taxes and reports required by law to be filed by it and
to promptly pay or cause to be paid all Non-Property Taxes now or hereafter
levied, assessed or imposed on it as the same become due and payable; provided,
that, after prior written notice to Lender of its intention to contest any such
Non-Property Taxes, such Loan Party may contest by appropriate legal proceedings
conducted in good faith and with due diligence, the amount or validity of any
such Non-Property Taxes and, in such event, may permit the Non-Property Taxes so
contested to remain unpaid during any period, including appeals, when a Loan
Party is in good faith contesting the same so long as (i) no Event of Default
has occurred and remains uncured, (ii) such proceeding shall be permitted under
and be conducted in accordance with all applicable Legal Requirements, (iii) no
Property or other Collateral nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost, (iv) the
applicable Loan Party has set aside on its books adequate reserves in accordance
with GAAP, and the non-payment or non-discharge of such Non-Property Taxes would
not reasonably be expected to have a Material Adverse Effect, (v) enforcement of
the contested Non-Property Taxes is effectively stayed for the entire duration
of such contest and no Lien is imposed on any Property or other Collateral, (vi)
any Non-Property Taxes determined to be due, together with any interest or
penalties thereon, is promptly paid as required after final resolution of such
contest, (vii) to the extent such Non-Property Taxes (when aggregated with all
other Taxes that any Loan Party is then contesting under this Section 4.1.4 or
Section 4.4.5 and for which Borrower has not delivered to Lender any Contest
Security) exceed $1,000,000, Borrower shall deliver to Lender either (A) cash,
or other security as may be approved by Lender, in an amount sufficient to
insure the payment of any such Non-Property Taxes, together with all interest
and penalties thereon or (B) a payment and performance bond in an amount equal
to one hundred percent (100%) of the contested amount from a surety acceptable
to Lender in its reasonable discretion, (viii) failure to pay such Non-Property
Taxes will not subject Lender to any civil or criminal liability, (ix) such
contest shall not affect the ownership, use or occupancy of any Property or
other Collateral, and (x) Borrower shall, upon request by Lender, give Lender
prompt notice of the status of such proceedings and/or confirmation of the
continuing satisfaction of the conditions set forth in clauses (i) through (ix)
of this Section 4.1.4.  Notwithstanding the foregoing, Borrower shall and shall
cause each other Loan Party to pay any contested Non-Property Taxes (or, if cash
or other security has been provided, Lender may pay over any such cash or other
security held by Lender to the claimant entitled thereto) if, in the Lender’s
reasonable judgment, any Property or other Collateral (or any

- 77 -

--------------------------------------------------------------------------------

part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of any
Collateral Document being primed by any related Lien.

4.1.5Access to the Properties.  Subject to the rights of Tenants, Borrower shall
permit agents, representatives and employees of Lender to inspect the Properties
or any part thereof at reasonable hours upon reasonable advance notice, subject
to the limitations set forth in Schedule VI.

4.1.6Cooperate in Legal Proceedings.  Borrower shall cooperate reasonably with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which is reasonably likely to affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election by written notice,
to participate in any such proceedings.

4.1.7Perform Loan Documents.  Borrower shall and shall cause each other Loan
Party to, in a timely manner, observe, perform and satisfy all the terms,
provisions, covenants and conditions of the Loan Documents executed and
delivered by, or applicable to, the Loan Party, and shall pay when due all
costs, fees and expenses of Lender, to the extent required under the Loan
Documents executed and delivered by, or applicable to, the Loan Party.

4.1.8Award and Insurance Benefits.  Borrower shall cooperate with Lender, in
accordance with the relevant provisions of this Agreement, to enable Lender to
receive the benefits of any Awards or Insurance Proceeds lawfully or equitably
payable in connection with any Property, and Lender shall be reimbursed for any
expenses reasonably incurred in connection therewith (including reasonable
attorneys’ fees and disbursements, and the payment by the Loan Parties of the
reasonable expense of an appraisal on behalf of Lender in case of Casualty or
Condemnation affecting any Property or any part thereof) out of such Insurance
Proceeds.

4.1.9Further Assurances.  Borrower shall and shall cause each other Loan Party
to take all necessary action to establish and maintain, in favor of Lender a
valid and perfected first priority security interest in all Collateral to the
full extent contemplated herein, free and clear of any Liens other than
Permitted Liens (including the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Lender’s security interest in the
Collateral).  Borrower shall and shall cause each other Loan Party to, at the
Loan Parties’ sole cost and expense execute any and all further documents,
financing statements, agreements, affirmations, waivers and instruments, and
take all such further actions (including the filing and recording of financing
statements) that may be required under any applicable Legal Requirement, or that
Lender reasonably deems necessary or advisable, in order to grant, preserve,
protect and perfect the validity and priority of the security interests created
or intended to be created hereby or by the Collateral Documents or the
enforceability of any guaranty or other Loan Document.

4.1.10Keeping of Books and Records.  Borrower shall keep and maintain or shall
cause to be kept and maintained on a calendar year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein and GAAP (or such
other accounting basis

- 78 -

--------------------------------------------------------------------------------

acceptable to Lender), proper and accurate books, records and accounts
reflecting all of the financial affairs of the Loan Parties and all items of
income and expense in connection with the operation on an individual basis of
each Property.  Lender shall have the right from time to time at all times
during normal business hours upon reasonable notice to examine such books,
records and accounts at the office of Borrower or any other Person maintaining
such books, records and accounts and to make such copies or extracts thereof as
Lender shall desire.  After the occurrence of an Event of Default, Borrower
shall pay any costs and expenses reasonably incurred by Lender to examine each
Loan Parties’ accounting records with respect to the Properties, as Lender shall
reasonably determine to be necessary or appropriate in the protection of
Lender’s interest.

4.1.11Business and Operations.  Borrower shall directly or through Manager or
subcontractors of Manager (subject to Section 4.2.1), continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, sale, management, leasing and operation of the
Properties.  Borrower shall qualify to do business and will remain in good
standing under the laws of each jurisdiction as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Properties, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.  Borrower or a Borrower TRS, as
applicable, shall at all times during the term of the Loan, continue to own or
lease all equipment, fixtures and personal property which are necessary to
operate its Properties.

4.1.12Title to the Properties.  Borrower will warrant and defend (a) the title
to each Property and every part thereof, subject only to Permitted Liens and
(b) the validity and priority of the Lien of the Mortgages on the Properties,
subject only to Permitted Liens, in each case against the claims of all Persons
whomsoever.  Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including reasonable attorneys’ fees and expenses) incurred by Lender
if an interest in any Property, other than as permitted hereunder, is claimed by
another Person.

4.1.13Loan Proceeds.  Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.5.

4.1.14Performance by Borrower.  Borrower shall and shall cause each other Loan
Party to, in a timely manner, observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, such Loan Party, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower or
Equity Owner without the prior written consent of Lender.

4.1.15Leasing Matters.  Borrower shall (i) observe and perform the obligations
imposed upon the lessor under the Leases for the Properties in a commercially
reasonable manner; and (ii) enforce the terms, covenants and conditions
contained in such Leases upon the part of the Tenant thereunder to be observed
or performed in a commercially reasonable manner except in each case to the
extent that the failure to do so would not reasonably be expected to have an
Individual Material Adverse Effect with respect to a Property.

- 79 -

--------------------------------------------------------------------------------

4.1.16Borrower’s Operating Account.  Borrower shall establish and maintain an
account (the “Borrower’s Operating Account”) at a bank selected by Borrower and
reasonably approved by Lender which shall be an Eligible Institution.  Borrower
may also establish and maintain subaccounts of Borrower’s Operating Account
(which may be ledger or book entry accounts and not actual accounts).

4.1.17Security Deposits.

(a)At all times, Borrower shall maintain one or more (if more than one, only the
minimum number required by Legal Requirements) Eligible Accounts for the safe
keeping of security deposits (each and collectively, the “Security Deposit
Account”) in compliance in all material respects with all applicable Legal
Requirements and as to which Borrower, Lender, Manager and the depository bank
shall have executed and delivered a Deposit Account Control Agreement.  Borrower
shall deposit all security deposits in its possession on the Closing Date into
the Security Deposit Account.  Within three (3) Business Days after receipt of
any security deposit, Borrower shall deposit the same into the Security Deposit
Account (except only as provided below with respect to combined payments). 
Except for deposits of de minimis Borrower funds to maintain a minimum balance
or to pay fees of the depository bank, Borrower shall insure that no funds from
any source shall be deposited into the Security Deposit Account other than
security deposits and interest paid thereon, and no funds shall be withdrawn
except, in accordance with Legal Requirements, (i) to pay refunds of security
deposits, (ii) to pay (or reimburse for payment of) expenses chargeable against
security deposits, or (iii) to transfer forfeited security deposits to the Rent
Deposit Account or Cash Management Account.  Borrower shall maintain complete
and accurate books and records of all transactions pertaining to security
deposits and the Security Deposit Account, with sufficient detail to identify
all security deposits separate and apart from other payments received from or by
Tenants.  Only if Borrower receives a check or other payment that combines a
security deposit together with Rent or other amounts owing by a Tenant, then
Borrower shall deposit the combined payment into the Rent Deposit Account or
Cash Management Account.  Promptly thereafter, Borrower shall submit written
notice to Lender identifying the applicable combined payment and requesting
return of the security deposit amount from the Cash Management Account, and when
the same is paid, Borrower promptly shall deposit the same into the Security
Deposit Account within three (3) Business Days after receipt.   

(b)Any bond or other instrument which Borrower is permitted to hold in lieu of
cash security deposits under applicable Legal Requirements (i) shall be
maintained in full force and effect in the full amount of such deposits unless
replaced by cash deposits as above described, (ii) shall be issued by an
institution reasonably satisfactory to Lender, (iii) shall, if permitted
pursuant to Legal Requirements, name Lender as payee or mortgagee thereunder (or
at Lender’s option, be fully assignable to Lender), and (iv) shall in all
respects comply with applicable Legal Requirements and otherwise be satisfactory
to Lender.  Borrower shall, upon request, provide Lender with evidence
reasonably satisfactory to Lender of Borrower’s compliance with the foregoing.

(c)Upon Lender’s written request during an Event of Default, Borrower shall
deliver (or cause to be delivered) all security deposits to Lender for
safe-keeping, and not for application against the Debt.  Upon a foreclosure of
any Property or transfer in lieu thereof, Borrower shall

- 80 -

--------------------------------------------------------------------------------

deliver to Lender or to an account designed by Lender the security deposits
applicable to such Property for safe-keeping and not for application to the
Debt.

 

4.1.18Investment of Funds in Cash Management Account, Subaccounts, Rent Deposit
Account and Security Deposit Account. Sums on deposit in the Cash Management
Account and the Subaccounts may be invested in Permitted Investments.  Borrower
shall have the right to direct Cash Management Account Bank to invest sums on
deposit in the Cash Management Account and the Subaccounts in Permitted
Investments. The Cash Management Account shall be assigned the federal tax
identification number of Borrower.  Sums on deposit in the Rent Deposit Account
shall not be invested in Permitted Investments and shall be held solely in
cash.  Subject to any requirements of applicable law, sums on deposit in a
Security Deposit Account may be invested in Permitted Investments and Borrower
shall have the right to direct the applicable Security Deposit Bank to invest
sums on deposit in such Security Deposit Account in Permitted Investments.  The
amount of actual losses sustained on a liquidation of a Permitted Investment in
the Cash Management Account, a Subaccount or a Security Deposit Account shall be
deposited into the Cash Management Account, the applicable Subaccount or the
applicable Security Deposit Account, as applicable, by Borrower no later than
one (1) Business Day following such liquidation.  Borrower shall pay any
federal, state or local income or other tax applicable to income earned from
Permitted Investments.

4.1.19Operation of Property.  

(a)Borrower shall (i) cause the Manager to manage the Properties in accordance
with the Management Agreement, (ii) diligently perform and observe all of the
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed and observed, (iii) promptly notify Lender of any
default under the Management Agreement of which it is aware and (iv) promptly
enforce the performance and observance of all of the covenants required to be
performed and observed by the Manager under the Management Agreement in a
commercially reasonable manner.  If Borrower shall default in the performance or
observance of any material term, covenant or condition of the Management
Agreement on the part of Borrower to be performed or observed, then, without
limiting Lender’s other rights or remedies under this Agreement or the other
Loan Documents, and without waiving or releasing Borrower from any of its
obligations hereunder or under the Management Agreement, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
as may be appropriate to cause all the material terms, covenants and conditions
of the Management Agreement on the part of Borrower to be performed or
observed.  In no event shall the management fee payable to the Manager for any
calendar month exceed the Management Fee Cap for such calendar month and in no
event shall Borrower pay or become obligated to pay to the Manager, any
transition or termination costs or expenses, termination fees, or their
equivalent in connection with the Transfer of a Property or the termination of
the Management Agreement.  For the avoidance of doubt, for purposes of this
Agreement, management fees shall not be deemed to include leasing commissions
and reimbursements of expenses paid to Manager in the ordinary course of
Borrower’s business.

(b)If any one or more of the following events occurs: (i) during the continuance
of an Event of Default, (ii) if the Manager shall be in material default under
the Management Agreement beyond any applicable notice and cure period (including
as a result of any gross

- 81 -

--------------------------------------------------------------------------------

negligence, fraud, willful misconduct or misappropriation of funds), or (iii) if
Manager shall become insolvent or a debtor in any bankruptcy or insolvency
proceeding, then Lender shall have the right to require Borrower to replace the
Manager and enter into a Replacement Management Agreement with (x) a Qualified
Manager selected by Borrower that is not an Affiliate of Borrower or (y) another
property manager chosen by Borrower and approved by Lender; provided, that such
approval shall be conditioned upon Borrower delivering a Rating Agency
Confirmation as to such property manager.  If Borrower fails to select a new
Qualified Manager or a replacement Manager that satisfies the conditions
described in the foregoing clause (y) and enter into a Replacement Management
Agreement with such Person within sixty (60) days of Lender’s demand to replace
the Manager, then Lender may choose the replacement property manager provided
that such replacement property manager is a Qualified Manager or satisfies the
conditions set forth in proviso of the foregoing clause (y).

4.1.20Anti-Money Laundering.  Borrower shall and shall cause each other Loan
Party to comply in all material respects with all applicable anti-money
laundering laws and regulations, including without limitation the USA Patriot
Act of 2001 (collectively, the “Anti-Money Laundering Laws”).  Borrower (a) has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws, (b) has conducted and will conduct the requisite due
diligence in connection with the Leases and Tenants for purposes of the
Anti-Money Laundering Laws, including with respect to the legitimacy of the
applicable Tenant and the origin of the assets used by said Tenant to lease the
applicable Property and (c) maintains and will maintain sufficient information
to identify the applicable Tenant for purposes of the Anti-Money Laundering
Laws.  Borrower shall provide notice to Lender, within two (2) Business Days, of
receipt of any written notice of any Anti-Money Laundering Law violation or
action involving a Loan Party.

4.1.21Embargoed Persons.  Prior to entering into a Lease with a prospective
Tenant (excluding any existing Tenant of a Property that was previously screened
in accordance with this Section 4.2.21), Borrower shall confirm that such
prospective Tenant is not a Person whose name appears on a Government
List.  Borrower shall not enter into a Lease with a Person whose name appears on
a Government List unless Borrower determines that such Person is not the
terrorist, narcotics trafficker or other Person who is indentified on such
Government List but merely has the same name as such Person.  If notwithstanding
such confirmation, a Responsible Officer of a Loan Party or Manager obtains
knowledge that a Tenant is a Person whose name appears on a Government List, it
shall promptly provide notice of such fact to Lender within two (2) Business
Days of acquiring knowledge thereof.

4.1.22ERISA Matters.  Each Loan Party shall and shall cause each of its ERISA
Affiliates to establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA, the Code and all applicable
laws, the regulations and interpretation thereunder and the respective
requirements of the governing documents for such Plans.  Each Loan Party shall
and shall cause each of its ERISA Affiliates to establish, maintain and operate
all Foreign Plans to comply in all material respects with all laws, regulations
and rules applicable thereto and the respective requirements of the governing
documents for such plans.

- 82 -

--------------------------------------------------------------------------------

4.1.23Formation of a Borrower TRS.  If Borrower organizes any Borrower TRS then
the following covenants shall be applicable:

(a)Borrower shall cause such Borrower TRS to execute and deliver to the Lender
promptly after the formation of such Borrower TRS and, in any event, prior to
contributing any Properties or other Collateral to such Borrower TRS: (i) a
guaranty substantially in the form of the Equity Owner Guaranty, guaranteeing
the Obligations; (ii) a security agreement, substantially in the form of the
Borrower Security Agreement, pursuant to which all personal property assets of
such Borrower TRS are pledged as security for the Obligations and (iii) such
other agreements, instruments, approvals, legal opinions or other documents as
are reasonably requested by Lender in order to create, perfect or establish the
first priority of (subject to Permitted Liens) any Lien purported to be covered
by any such Collateral Documents or otherwise to effect the intent that all
property and assets of such Borrower TRS shall become Collateral for the
Obligations; provided, that for the avoidance of doubt, the Lien of the Mortgage
encumbering any Property contributed to the Borrower TRS shall not be released
at such time and no new Mortgage shall be executed with respect to or recorded
against any Property contributed to such Borrower TRS by Borrower;

(b)Borrower shall deliver promptly after the formation of such Borrower TRS and,
in any event, prior to contributing any Properties or other Collateral to such
Borrower TRS: (i) an updated Exhibit D to the Borrower Security Agreement
reflecting the pledge of Borrower’s capital stock in such Borrower TRS as
Collateral for the Obligations, (ii) a certificate evidencing all of the capital
stock of such Borrower TRS; (iii) undated stock powers or other appropriate
instruments of assignment executed in blank with signature guaranteed and
(iv) such other agreements, instruments, approvals, legal opinions or other
documents as are reasonably requested by Lender in order to create, perfect or
establish the first priority of (subject to Permitted Liens) Lender’s Lien in
such capital stock or otherwise to effect the intent that such capital stock
shall become Collateral for the Obligations; and

(c)Prior to contributing a Property to such Borrower TRS, Borrower shall cause
such Borrower TRS to execute and deliver to Lender an assumption of the Mortgage
related to such Property, in form and substance reasonably acceptable to Lender
and Borrower.

Section 4.2Negative Covenants.  From the Closing Date until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgages and any other Collateral in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees with Lender that it will not do, directly or
indirectly, any of the following:

4.2.1Operation of Property.  Borrower shall not (i) surrender, terminate,
cancel, modify, renew or extend the Management Agreement, provided, that
Borrower may, without Lender’s consent, (x) replace Manager so long as the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement and (y) renew and extend the Management Agreement pursuant to the
terms thereof, (ii) enter into any other agreement relating to the management or
operation of a Property with Manager or any other Person, provided, that
Borrower may permit Manager to enter into sub-management agreements with
third-party property managers to perform all or any portion of the services by
Manager so long as

- 83 -

--------------------------------------------------------------------------------

(A) the fees and charges payable under any such sub-management agreements shall
be the sole responsibility of Manager, (B) Borrower shall have no liabilities or
obligations under any such sub-management agreements, (C) any such
sub-management agreements will be terminable without penalty upon the
termination of the Management Agreement and (D) the third-party property manager
under such sub-management agreement enters into an Assignment of Management
Agreement with Manager and Lender, (iii) consent to the assignment by Manager of
its interest under the Management Agreement, or (iv) waive or release any of its
rights and remedies under the Management Agreement, in each case without the
express consent of Lender, which consent shall not be unreasonably withheld.  If
at any time Lender consents to the appointment of a new property manager or a
Qualified Manager is appointed, such new property manager (including a Qualified
Manager) shall execute a Replacement Management Agreement.  For the avoidance of
doubt, for purposes of subclause (C) above, payments for services provided
during the termination notice period of a sub-management agreement shall not
constitute a termination penalty.

4.2.2Indebtedness.  Borrower shall and shall cause each Borrower TRS not create,
incur, assume or suffer to exist any Indebtedness other than (i) the Debt and
(ii) unsecured trade payables incurred in the ordinary course of business
relating to the ownership and operation of the Properties, which in the case of
such unsecured trade payables (A) are not evidenced by a note, (B) do not
exceed, at any time, a maximum aggregate amount of three percent (3%) of the
original principal amount of the Loan and (C) are paid within thirty (30) days
of the date incurred (collectively, “Permitted Indebtedness”).  Borrower shall
cause Equity Owner not to create, incur, assume or suffer to exist any
Indebtedness other than Indebtedness incurred under the Equity Owner Guaranty
and the other Loan Documents to which Equity Owner is a party and unsecured
trade payables incurred in the ordinary course of business related to the
ownership of membership interest in Borrower and that (A) are not evidenced by a
note, (B) do not exceed, at any time, $25,000 and (C) are paid within thirty
(30) days of the date incurred (collectively, the “Equity Owner’s Permitted
Indebtedness”).  For the purposes of this Section 4.2.2, Property Taxes and
Other Charges are not Indebtedness.

4.2.3Liens.  Borrower shall not and shall cause each other Loan Party not to
create or suffer to exist any Liens upon or with respect to, any Collateral
(other than any Property) except for Permitted Liens.

4.2.4Limitation on Investments.  Borrower shall not and shall cause each other
Loan Party not to make or suffer to exist any loans or advances to, or extend
any credit to, purchase any property or asset or make any investment (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets, or
otherwise) in, any Affiliate or any other Person except for acquisition of the
Properties and related Collateral and Permitted Investments.

4.2.5Limitation on Issuance of Equity Interests.  Borrower shall not and shall
cause each other Loan Party not to issue or sell or enter into any agreement or
arrangement for the issuance and sale of any Equity Interests.

4.2.6Restricted Junior Payments.  Borrower shall not make any Restricted Junior
Payment; provided, that Borrower may make Restricted Junior Payments so long as
(i) no Event

- 84 -

--------------------------------------------------------------------------------

of Default shall then exist or would result therefrom, (ii) such Restricted
Junior Payments have been approved by all necessary action on the part of
Borrower and in compliance with all applicable laws and (iii) such Restricted
Junior Payments are paid from Unrestricted Cash.

4.2.7Principal Place of Business, State of Organization.  Borrower shall not and
shall cause each other Loan Party not to change its name, identity (including
its trade name or names), place of organization or formation (as set forth in
Section 3.1.25) or Borrower’s or Equity Owner’s limited liability company
structure unless Borrower shall have first notified Lender in writing of such
change at least thirty (30) days prior to the effective date of such change, and
shall have first taken all action required by Lender for the purpose of
perfecting or protecting the lien and security interests of Lender pursuant to
this Agreement, and the other Loan Documents and, in the case of a change in
Borrower’s or Equity Owner’s structure, without first obtaining the prior
written consent of Lender, which consent may be given or denied in Lender’s sole
discretion.  Upon Lender’s request, Borrower shall and shall cause each other
Loan Party to, at Borrower’s sole cost and expense, execute and deliver
additional security agreements and other instruments which may be necessary to
effectively evidence or perfect Lender’s security interest in the Collateral as
a result of such change of principal place of business or place of
organization.  Each Loan Party’s principal place of business and chief executive
office, and the place where each Loan Party keeps its books and records,
including recorded data of any kind or nature, regardless of the medium or
recording, including software, writings, plans, specifications and schematics,
has been for the preceding four months (or, if less, the entire period of the
existence of Borrower) and will continue to be the address of Borrower set forth
at the introductory paragraph of this Agreement (unless Borrower notifies Lender
in writing at least thirty (30) days prior to the date of such
change).  Borrower shall promptly notify Lender of any change in any Loan
Party’s organizational identification number.

4.2.8Dissolution.  Borrower shall not and shall cause each other Loan Party not
to (i) engage in any dissolution, liquidation or consolidation or merger with or
into any other business entity, (ii) transfer, lease or sell, in one transaction
or any combination of transactions, the assets or all or substantially all of
the properties or assets of any Loan Party except to the extent permitted by the
Loan Documents or (iii) modify, amend, waive or terminate its organizational
documents or its qualification and good standing in any jurisdiction.

4.2.9Change In Business.  Borrower shall not and shall cause each Borrower TRS
not to enter into any line of business other than the acquisition, renovation,
ownership, holding, marketing, sale, leasing, transfer, management, operation or
financing of the Properties (and any businesses ancillary or related thereto),
or make any material change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business.  Borrower shall cause Equity Owner to not
engage in any activity other than acting as the sole member of Borrower.

4.2.10Debt Cancellation.  Borrower shall not and shall cause each Borrower TRS
not to cancel or otherwise forgive or release any material claim or debt (other
than termination of Leases in accordance herewith) owed to such Loan Party by
any Person, except for adequate consideration and in the ordinary course of such
Loan Party’s business.

- 85 -

--------------------------------------------------------------------------------

4.2.11Changes to Accounts.  Borrower shall not and shall cause each Borrower TRS
not to (i) open or permit to remain open any cash, securities or other account
with any bank, custodian or institution into which Rents or other Collections or
any security deposits are deposited other than the Cash Management Account, the
Subaccounts, the Rent Deposit Account, and Security Deposit Accounts, (ii)
change or permit to change any account number of any of the foregoing accounts,
(iii) open or permit to remain open any sub-account of the Cash Management
Account (except any Subaccount), the Rent Deposit Account or Borrower’s
Operating Account, (iv) permit any funds of Persons other than Borrower or a
Borrower TRS to be deposited or held in any of the Cash Management Account, the
Subaccounts, the Rent Deposit Account or the Security Deposit Accounts, other
than security deposits, or (v) permit any Collections or other proceeds of any
Properties to be deposited or held in Borrower’s Operating Account other than
cash that is distributed to Borrower pursuant to Section 2.6.3(j).

4.2.12Zoning.  Borrower shall not and shall cause each Borrower TRS not to
initiate or consent to any zoning reclassification of any portion of any
Property or seek any variance under any existing zoning ordinance or use or
permit the use of any portion of any Property in any manner that could result in
such use becoming a non‑conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, without the prior written consent
of Lender.

4.2.13No Joint Assessment.  Borrower shall not and shall cause each Borrower TRS
not to suffer, permit or initiate the joint assessment of any Property (a) with
any other real property constituting a tax lot separate from such Property, and
(b) which constitutes real property with any portion of such Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of such Property.

4.2.14Limitation on Transactions with Affiliates.  Borrower shall not and shall
cause each other Loan Party not to enter into, or be a party to any transaction
with any Affiliate of the Loan Parties, except for: (i) the Loan Documents; (ii)
capital contributions by (x) Sponsor to Equity Owner, (y) Equity Owner to
Borrower or (z) Borrower to a Borrower TRS; (iii) Restricted Junior Payments
which are in compliance with Section 4.2.6 and distributions from a Borrower TRS
to Borrower; (iv) the Management Agreement; and (v) to the extent not otherwise
prohibited under this Agreement, other transactions upon fair and reasonable
terms materially no less favorable to the Loan Parties than would be obtained in
a comparable arm’s-length transaction with a Person not an Affiliate.

4.2.15ERISA.  None of the Loan Parties or their ERISA Affiliates shall establish
or be a party to any employee benefit plan within the meaning of Section 3(2) of
ERISA that is a defined benefit pension plan that is subject to Part III of
Subchapter D, Chapter 1, Subtitle A of the Code.

4.2.16No Embargoed Persons.  At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, Borrower shall ensure that  (a) none of the funds or other assets of
any Loan Party shall constitute property of, or shall be beneficially owned,
directly or indirectly, by any Person subject to trade restrictions under United
States law, including, but not limited to, the International Emergency Economic

- 86 -

--------------------------------------------------------------------------------

Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Orders or regulations promulgated thereunder,
with the result that the investment in any Loan Party (whether directly or
indirectly), would be prohibited by law (each, an “Embargoed Person”), or the
Loan made by Lender would be in violation of law, (b) no Embargoed Person shall
have any interest of any nature whatsoever in any Loan Party with the result
that the investment in any Loan Party (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law, and (c) none of the
funds of any Loan Party shall be derived from any unlawful activity with the
result that the investment in such Loan Party (whether directly or indirectly),
would be prohibited by law or the Loan would be in violation of law.

4.2.17Transfers.

(a)Borrower acknowledges that Lender has examined and relied on the experience
of Borrower and Sponsor in owning and operating properties such as the
Properties in agreeing to make the Loan, and will continue to rely on Borrower’s
ownership of the Properties as a means of maintaining the value of the
Properties as security for repayment of the Debt and the performance of the
Other Obligations.  Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Properties so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Properties.

(b)Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 4.2.17, Borrower shall not, and shall not
permit any other Person having a direct or indirect ownership or beneficial
interest in Borrower to sell, convey, mortgage, grant, bargain, encumber,
pledge, assign, grant options with respect to or otherwise transfer or dispose
of (directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) (i) any Property
or any part thereof or any legal or beneficial interest therein, or (ii) any
interest, direct or indirect, in any Loan Party or any legal or beneficial
interest therein (a “Transfer”).

(c)A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell one or more Properties or any part
thereof for a price to be paid in installments; (ii) an agreement by Borrower
leasing all or a substantial part of any Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any Leases or any Rents; (iii) if a Restricted Party is a corporation, any
merger, consolidation or Transfer of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general partner or any profits or proceeds relating
to such partnership interest, or the Transfer of limited partnership interests
or any profits or proceeds relating to such limited partnership interest or the
creation or issuance of new limited partnership interests; (v) if a Restricted
Party is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non‑member manager (or
if no managing member, any member) or the Transfer of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the

- 87 -

--------------------------------------------------------------------------------

Transfer of non‑managing membership interests or the creation or issuance of new
non‑managing membership interests; or (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Transfer of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests.

(d)Notwithstanding the foregoing, the following Transfers (herein, the
“Permitted Transfers”) shall be permitted hereunder without Lender’s consent:

(i)    an Eligible Lease entered into in accordance with the Loan Documents;

(ii)    a Permitted Lien or any other Lien expressly permitted under the terms
of the Loan Documents;

(iii)    a Transfer of a Property in accordance with Section 2.5;

(iv)    a substitution of a Property for a Substitute Property in accordance
with Section 2.4.2 or Section 5.3(b), as applicable;

(v)    the Transfer of any direct or indirect legal or beneficial interests in
any Public Vehicle, including a Public Vehicle that exists on the Closing Date,
a Public Vehicle which acquires a direct or indirect legal or beneficial
interest in Borrower and Equity Owner after the Closing Date in accordance with
the terms of this Section 4.2.17 or a Person which holds a direct or indirect
legal or beneficial interest in Borrower and subsequently becomes a Public
Vehicle;

(vi)    a Transfer of any direct or indirect legal or beneficial interests in
(A) any Person that owns a legal or beneficial interest in Sponsor or (B) any
Person who, directly or indirectly, owns a legal or beneficial interest in a
Person described in the foregoing subclause (A), provided that, after giving
effect to such Transfer, Colony American Homes, Inc., a Delaware corporation, or
a Qualified Transferee shall Control (directly or indirectly) Sponsor; provided
that:

(A)if after giving effect to any such Transfer, more than forty-nine percent
(49%) of the direct or indirect interest in Borrower and Equity Owner are owned
by any Person and its Affiliates that owned less than forty-nine percent (49%)
of the direct or indirect interest in Borrower and Equity Owner prior to such
Transfer, Borrower shall deliver (or cause to be delivered) to Lender an
Additional Insolvency Opinion; and

(B)the Properties shall continue to be managed by Existing Manager or by a
Qualified Manager pursuant to a Replacement Management Agreement.

(vii)    a Transfer of any direct or indirect interest in any Loan Party not
described in the foregoing clauses (v) or (vi) provided, that:

(A)after giving effect to such Transfer, a Qualified Transferee (x) shall own
not less than fifty-one percent (51%) of the direct or indirect legal and

- 88 -

--------------------------------------------------------------------------------

beneficial interests in each Loan Party and (y) shall Control (directly or
indirectly) each Loan Party;

(B)if a Transfer is made pursuant to this clause (vii) and such Transfer shall
cause more than ten percent (10%) of the direct or indirect legal or beneficial
interests in each Loan Party to be owned by any Person and its Affiliates that
owned less than ten percent (10%) of the direct or indirect legal or beneficial
interests in such Loan Party prior to such Transfer, then Lender shall receive
notice of such Transfer not less than (x) if the Qualified Transferee referenced
in clause (A) above is not the Sponsor, ten (10) Business Days prior to the
consummation thereof or (y) if the Qualified Transferee referenced in clause (A)
above is the Sponsor, thirty (30) days following the consummation thereof, but
the failure to deliver the notice referred to in this clause (y) shall not
constitute an Event of Default unless such failure continues for ten (10)
Business Days following notice of such failure from Lender;

(C)each Loan Party shall each continue to be a Special Purpose Entity;

(D)after giving effect to such Transfer, Equity Owner shall remain the sole
member of Borrower and Borrower shall remain the sole member of any Borrower
TRS;

(E)the Properties shall continue to be managed by Existing Manager or by a
Qualified Manager pursuant to a Replacement Management Agreement;

(F)if such Transfer shall cause more than forty-nine percent (49%) of the direct
or indirect interests in each Loan Party to be owned by any Person and its
Affiliates that owned less than forty-nine percent (49%) of the direct or
indirect interest in each Loan Party prior to such Transfer, Borrower shall
deliver (or cause to be delivered) to Lender an Additional Insolvency Opinion;

(G)so long as the Loan is outstanding, (A) no pledge or other encumbrance of any
direct interests in any Restricted Party (other than pledges securing the
Obligations pursuant to the Collateral Documents) shall occur, and (B) no
Restricted Party shall issue preferred equity that has the characteristics of
mezzanine debt (such as a fixed maturity date, regular payments of interest, a
fixed rate of return and rights of the equity holder to demand repayment of its
investment);

(H)Borrower shall provide Lender with copies of all organizational documents and
all transaction documents relating to any Transfer under this clause (vii)
involving a direct legal or beneficial interest in any Restricted Party; and

(I)In connection with any Transfer under this clause (vii), to the extent a
transferee shall own ten percent (10%) or more of the direct or indirect
ownership interests in a Loan Party immediately following such transfer
(provided such transferee owned less than ten percent (10%) of the direct or

- 89 -

--------------------------------------------------------------------------------

indirect ownership interests in a Loan Party as of the Closing Date), Borrower
shall deliver (and Borrower shall be responsible for any reasonable out of
pocket costs and expenses in connection therewith), customary searches
reasonably requested by Lender in writing (including credit, judgment, lien,
litigation, bankruptcy, criminal and watch list) reasonably acceptable to Lender
with respect to such transferee.

(viii)    a Sponsor Public Listing provided that:

(A)if after giving effect to any such Sponsor Public Listing, more than
forty-nine percent (49%) of the direct or indirect interest in each Loan Party
Owner are owned by any Person and its Affiliates that owned less than forty-nine
percent (49%) of the direct or indirect interest in each Loan Party prior to
such Sponsor Public Listing, Borrower shall deliver (or cause to be delivered)
to Lender an Additional Insolvency Opinion;

(B)each Loan Party shall each continue to be a Special Purpose Entity;

(C)after giving effect to such Transfer, Equity Owner shall remain the sole
member of Borrower and Borrower shall remain the sole member of any Borrower
TRS;

(D)the Properties shall continue to be managed by Existing Manager or by a
Qualified Manager pursuant to a Replacement Management Agreement;

(E)so long as the Loan is outstanding, (A) there shall be no pledge or other
encumbrance of any direct interests in any Restricted Party (other than pledges
securing the Obligations pursuant to the Collateral Documents), and (B) no
Restricted Party shall issue preferred equity that has the characteristics of
mezzanine debt (such as a fixed maturity date, regular payments of interest, a
fixed rate of return and rights of the equity holder to demand repayment of its
investment); and

(F)equity securities of a Public Vehicle (or a Person that becomes a Public
Vehicle in the Sponsor Public Listing) in an amount of at least $200,000,000 has
been sold to third parties in such Sponsor Public Listing and such Public
Vehicle satisfies the Eligibility Requirements.

(e)Following a Permitted Transfer, if Sponsor no longer owns a majority of the
direct or indirect interest in Borrower or the Properties, Sponsor shall be
released from the Sponsor Guaranty for all liability accruing after the date of
such Transfer, provided that the Qualified Transferee shall execute and deliver
to Lender a replacement guaranty in substantially the same form and substance as
the Sponsor Guaranty covering all liability accruing from and after the date of
such Transfer (but not any which may have accrued prior thereto).

(f)Borrower shall pay all costs and expenses of Lender in connection with any
Transfer, whether or not such Transfer is deemed to be a Permitted Transfer,
including, without limitation, all fees and expenses of Lender’s counsel,
whether internal or outside, and the cost of

- 90 -

--------------------------------------------------------------------------------

any required counsel opinions related to REMIC or other securitization or tax
issues and any Rating Agency fees.

Section 4.3Reporting Covenants.  Borrower shall, unless Lender shall otherwise
consent in writing, furnish or cause to be furnished to Lender the following
reports, notices and other documents:

4.3.1Financial Reporting.  Borrower shall furnish the following financial
reports to Lender:

(a)As soon as available and in any event within forty-five (45) days after the
end of each calendar quarter commencing with the first calendar quarter ending
after the Closing Date, a balance sheet, statement of operations and retained
earnings, and statement of cash flows of Borrower, in each case, as at the end
of such quarter and for the period commencing at the end of the immediately
preceding calendar year and ending with the end of such quarter, setting forth
in each case in comparative form the figures for the corresponding date or
period of the immediately preceding calendar year (if any), all in reasonable
detail and prepared in accordance with GAAP.  Such financial statements shall
contain such other information as shall be reasonably requested by Lender for
purposes of calculations to be made by Lender pursuant to the terms hereof.

(b)As soon as available, and in any event within ninety (90) days after the end
of each calendar year, unaudited copies, and within 120 days following the end
of each calendar year, audited copies, of a balance sheet, statement of
operations and retained earnings, and statement of cash flows of Borrower, in
each case, as at the end of such calendar year, setting forth in each case in
comparative form the figures for the immediately preceding calendar year (if
any), all in reasonable detail and prepared in accordance with GAAP and the
inclusion of footnotes to the extent required by GAAP, such audited financial
statements to be accompanied by a report and an unqualified opinion, prepared in
accordance with generally accepted auditing standards, of an Independent
Accountant selected by Borrower that is reasonably acceptable to Lender (which
opinion on such consolidated information shall be without (1) any qualification
as to the scope of such audit or (2) a “going concern” or like qualification
(other than a going concern qualification that relates solely to the near term
maturity of the Loans hereunder)), together with a written statement of such
accountants (A) to the effect that, in making the examination necessary for
their certification of such financial statements, they have not obtained any
knowledge of the existence of an Event of Default or a Default and (B) if such
accountants shall have obtained any knowledge of the existence of an Event of
Default or such Default, describing the nature thereof.

(c)As soon as available, and in any event within forty-five (45) days after the
end of each calendar month, commencing with the calendar month ended July 31,
2014, (i) an operating statement in respect of such calendar month and a
calendar year-to-date operating statement for Borrower, (ii) an Officer’s
Certificate certifying that such operating statements are true, correct and
complete in all material respects as of their respective dates, and (iii) upon
Lender’s request, other information maintained by Borrower in the ordinary
course of business that is reasonably necessary and sufficient to fairly
represent the financial position, ongoing maintenance and results of operation
of the Properties (on a combined basis) during such calendar month;

- 91 -

--------------------------------------------------------------------------------

(d)Simultaneously with the delivery of the financial statements of Borrower
required by clauses (a) and (b) above an Officer’s Certificate certifying
(i) that such statements fairly represent the financial condition and results of
operations of Borrower as of the end of such quarter or calendar year (as
applicable) and the results of operations and cash flows of Borrower for such
quarter or calendar year (as applicable), in accordance with GAAP applied in a
manner consistent with that of the most recent audited financial statements of
Borrower furnished to Lender, subject to normal year-end adjustments and the
absence of footnotes, (ii) stating that such Responsible Officer has reviewed
the provisions of this Agreement and the other Loan Documents and has made or
caused to be made under his or her supervision a review of the condition and
operations of the Relevant Parties with a view to determining whether the
Relevant Parties are in compliance with the provisions of the Loan Documents to
the extent applicable to them, and that such review has not disclosed, and such
Responsible Officer has no knowledge of, the existence of an Event of Default or
Default or, if an Event of Default or Default exists, describing the nature and
period of existence thereof and the action which the Relevant Parties propose to
take or have taken with respect thereto and (iii) that as of the date of each
Officer’s Certificate, no litigation exists involving Borrower or any Property
or Properties in which the amount involved is $500,000 (in the aggregate) or
more or in which all or substantially all of the potential liability is not
covered by insurance, or, if so, specifying such litigation and the actions
being taking in relation thereto.  

(e)Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a calculation of Underwritten Net Cash Flow for
the 12 month period ended on the last day of the calendar quarter for which such
financial statements were prepared

(f)Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a duly completed Compliance Certificate, with
appropriate insertions, containing the data and calculations set forth on
Exhibit B; and

(g)Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a certificate executed by a Responsible Officer of
Borrower certifying (i) the current Property Tax assessment amounts and Other
Charges payable in respect of each Property, (ii) the payment of all Property
Taxes and Other Charges prior to the date such Property Taxes or Other Charges
become delinquent, subject to any contest conducted in accordance with
Section 4.4.5 and (iii) if either (A) an Acceptable Blanket Policy is not in
place with respect to all Properties or (B) an Acceptable Blanket Policy is in
place with respect to all Properties but Borrower has elected to reinstate
deposits of Insurance Premiums to the Insurance Subaccount pursuant to Section
6.2.3, the monthly cost of the Insurance Premiums with respect to the Policies
required under in Section 5.1.1 that are required to be deposited into the
Insurance Subaccount pursuant to Section 6.2;

4.3.2Annual Budget.  Prior to the Closing Date, Borrower has submitted and
Lender has approved an Annual Budget for the 2014 calendar year (the “Approved
Initial Budget”).  Borrower shall submit to Lender by November 1 of each year
the Annual Budget relating to the Properties for the succeeding calendar
year.  During the continuance of a Cash Sweep Period, Lender shall have the
right to approve each Annual Budget (which approval shall not be unreasonably,
conditioned or delayed withheld so long as no Event of Default is
continuing).  An Annual Budget approved by Lender during a Cash Sweep Period or
any Annual Budget

- 92 -

--------------------------------------------------------------------------------

submitted prior to the commencement of a Cash Sweep Period, shall each
hereinafter be referred to as an “Approved Annual Budget”.  In the event of a
Transfer of any Property the Approved Annual Budget shall be reduced as
reasonably determined by Lender in consultation with Borrower in order to
reflect the removal of such Property and the Operating Expenses associated
therewith; provided, further, that no such reduction shall be made in the event
such Transfer is made in connection with a substitution under Section
2.4.2(a).  If Lender has the right to approve an Annual Budget pursuant to this
Section 4.3.2, neither Borrower nor Manager shall change or modify the Annual
Budget that has been approved by Lender without the prior written consent of
Lender (which consent shall not be unreasonably withheld, conditioned or delayed
so long as no Event of Default is continuing).  The “Monthly Budgeted Amount”
for each Payment Date shall mean the monthly amount set forth in the Approved
Annual Budget for Operating Expenses for the Interest Period related to such
Payment Date, but excluding management fees and leasing commissions that are
distributed pursuant to Section 2.6.3(g), Property Taxes that are required to be
deposited into the Tax Subaccount pursuant to Section 6.1 and Insurance Premiums
that are required to be deposited into the Insurance Subaccount pursuant to
Section 6.2.  If during any Cash Sweep Period, Borrower has submitted an Annual
Budget and such Annual Budget has not been approved prior to the commencement of
the calendar year to which such budget relates then the previous Approved Annual
Budget shall continue to be deemed to be the Approved Annual Budget for that
calendar year.

4.3.3Reporting on Adverse Effects.  Promptly and in no event more than two (2)
Business Days after any Responsible Officer of any Loan Party obtains knowledge
of any matter or the occurrence of any event concerning any other Loan Party
which would reasonably be expected to have a Material Adverse Effect, written
notice thereof.

4.3.4Litigation.  Prompt written notice to Lender of any litigation or
governmental proceedings pending or to the actual knowledge of a Responsible
Officer of any Loan Party or Manager, threatened in writing against any Loan
Party or against Manager with respect to any Property, which would reasonably be
expected to have a Material Adverse Effect or an Individual Material Adverse
Effect with respect to any Property.

4.3.5Event of Default.  Promptly after any Responsible Officer of any Loan Party
or Manager obtains knowledge of the occurrence of each Event of Default or
Default (if such Default is continuing on the date of such notice), a statement
of a Responsible Officer of Manager setting forth the details of such Event of
Default or Default and the action which such Loan Party is taking or proposes to
take with respect thereto.

4.3.6Other Defaults.  Promptly and in no event more than two (2) Business Days
after any Responsible Officer of Borrower or Manager obtains actual knowledge of
any default by any Loan Party under any agreement other than the Loan Documents
to which such Loan Party is a party which would reasonably be expected to have a
Material Adverse Effect, the statement of a Responsible Officer of Manager
setting forth the details of such default and the action which such Loan Party
is taking or proposes to take with respect thereto.

4.3.7Properties Schedule.  Borrower shall deliver to Lender no later than the
tenth (10th) Business Day of each calendar month, commencing with the calendar
month ended July 31, 2014, (i) an updated Properties Schedule containing each of
the data fields set forth on

- 93 -

--------------------------------------------------------------------------------

Schedule II (other than those under the caption “BPO Values”); provided, that
the information under the caption “Underwritten Net Cash Flow” need only be
updated in the Properties Schedule that is delivered in March, June, September
and December of each year, commencing with the Properties Schedule delivered in
December 2014 and (ii) a calculation of the monthly turnover rate for the
Properties for the prior calendar month, which shall be equal to the number of
Properties that became vacant during such calendar month divided by the daily
average number of Properties during such calendar month.  The foregoing
information shall be delivered together with a certificate of a Responsible
Officer of Borrower certifying that it is true, correct and complete in all
material respects (i) with respect to the information in the Properties Schedule
other than Underwritten Net Cash Flow data, as of the last day of the preceding
calendar month, (ii) with respect to the Underwritten Net Cash Flow data in the
Properties Schedule, for the prior calendar quarter ended for which the
Properties Schedule was last updated in accordance with the foregoing, and (iii)
with respect to the turnover rate of the Properties, for the prior calendar
month.

4.3.8Disqualified Properties.  Promptly and in no event more than ten (10)
Business Days after any Responsible Officer of Borrower or Manager obtains
actual knowledge that any Property fails to comply with the Property
Representations or the Property Covenants, written notice thereof and the action
that Borrower is taking or proposes to take with respect thereto.

4.3.9Security Deposits in Cash Management Account.  Within five (5) days of the
last day of each calendar month, commencing with the calendar month ended July
31, 2014, written notice of the aggregate amount of security deposits deposited
into the Cash Management Account during such month; provided, that the notice
given for the calendar month ended July 31, 2014 shall include security deposits
deposited into the Cash Management Account during the period from and including
the Closing Date through and including July 31, 2014.

4.3.10Advance Rents Received.  Within five (5) days of the last day of each
calendar month, commencing with the calendar month ended July 31, 2014, written
notice of any Advance Rents received during such calendar month and the related
Advance Rent Disbursement Schedules; provided, that the notice given for the
calendar month ended July 31, 2014 shall include Advance Rents received by
Borrower for the period from and including the Closing Date through and
including July 31, 2014.

4.3.11Rent Refunds from Rent Deposit Account. Within five (5) days of the last
day of each calendar month, commencing with the calendar month ended July 31,
2014, written notice of any Rent Refund Monthly Disbursement Amount for the
Payment Date following such calendar month; provided, that the notice given for
the calendar month ended July 31, 2014 shall include Rent Refund Monthly
Disbursement Amounts made by Borrower for the period from and including the
Closing Date through and including July 31, 2014.

4.3.12Certain Late Rent Payments Received.  Within forty-five (45) days of the
last day of each calendar quarter, written notice of collections of Rent payable
with respect to a calendar month during such calendar quarter that was paid late
and received prior to the date that is forty-five (45) days from but excluding
the last day of such calendar quarter.

- 94 -

--------------------------------------------------------------------------------

4.3.13ERISA Matters.  

(a)As soon as reasonably possible, and in any event within thirty (30) days
after the occurrence of any ERISA Event, written notice of, and any requested
information relating to such ERISA Event.

(b)As soon as reasonably possible after the occurrence of a Plan Termination
Event, written notice of any action that any Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto, along with a copy of any
notices received from or filed with the PBGC, the IRS or any Multiemployer Plan
with respect to such Plan Termination Event, as applicable.

(c)As soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of any Loan Party has actual knowledge of, or with
respect to any Plan or Multiemployer Plan to which such Loan Party or any of its
ERISA Affiliates makes direct contributions has reason to believe, that any of
the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, a statement signed by a Responsible
Officer of Borrower setting forth details respecting such event or condition and
the action, if any, that the applicable Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto (and a copy of any report or
notice required to be filed with or given to PBGC by any such Loan Party or any
of its ERISA Affiliates with respect to such event or condition):

(i)    any Reportable Event with respect to a Plan, as to which the PBGC has not
by regulation or otherwise waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, including the failure to make on or before its
due date a required installment under Section 412(m) of the Code or Section
302(e) of ERISA, shall be a Reportable Event regardless of the issuance of any
waivers in accordance with Section 412(d) of the Code); and any request for a
waiver under Section 412(d) of the Code for any Plan;

(ii)    the distribution under Section 404(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Loan Party or any of its ERISA
Affiliates to terminate any Plan;

(iii)    the institution by the PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by Equity Owner GP, any Loan Party or any of their ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by PBGC with respect to such Multiemployer Plan;

(iv)    the complete or partial withdrawal from a Multiemployer Plan by any Loan
Party or any of its ERISA Affiliates, as applicable, that results in liability
under Section 4201 or 4204 of ERISA (including the obligation to satisfy
secondary liability as a result of a purchaser default) or the receipt by any
Loan Party or any of its ERISA Affiliates, as applicable, of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;

- 95 -

--------------------------------------------------------------------------------

(v)    the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Loan Party or any of its ERISA Affiliates, as applicable, to enforce
Section 515 of ERISA; and

(vi)    failure to satisfy Section 436 of the Code.

4.3.14Leases.  Borrower shall deliver to Lender copies of the executed Leases
for the Properties within ten (10) Business Days of request therefor by Lender.

4.3.15Periodic Rating Agency Information.  Borrower shall, or shall cause
Manager to, deliver to the Approved Rating Agencies the information and reports
set forth on Schedule V (the “Periodic Rating Agency Information”) at the times
set forth therein.

4.3.16Other Reports.

(a)Borrower shall deliver to Lender, within ten (10) Business Days of Lender’s
request therefor, copies of any requested Property Tax, Other Charge or
insurance bills, statements or invoices received by Borrower or any Loan Party
with respect to the Properties.

(b)Borrower shall, as soon as reasonably practicable after request by Lender
furnish or cause to be furnished to Lender in such manner and in such detail as
may be reasonably requested by Lender, such additional information, documents,
records or reports as may be reasonably requested with respect to the Property
or the conditions or operations, financial or otherwise, of the Relevant
Parties.

Section 4.4Property Covenants.  Borrower shall comply with the following
covenants with respect to each Property:

4.4.1Ownership of the Property.  Borrower shall take all necessary action to
retain title to the Property and the related Collateral irrevocably in Borrower,
free and clear of any Liens other than Permitted Liens.  Borrower shall warrant
and defend the title to the Property and every part thereof, subject only to
Permitted Liens, in each case against the claims of all Persons whomsoever.  

4.4.2Liens Against the Property. Borrower shall not create, incur, assume or
permit to exist any Lien on any direct or indirect interest in any Property,
except for the Permitted Liens.

4.4.3Condition of the Property.  Except if the Property has suffered a Casualty
and is in the process being restored in accordance with Section 5.4, Borrower
shall keep and maintain in all material respects the Property in a good, safe
and habitable condition and repair and free of and clear of any damage or waste,
and from time to time make, or cause to be made, in all material respects, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all in compliance with the Renovation Standards and
applicable Legal Requirements in all material respects.

4.4.4Compliance with Legal Requirements.  The Property (including the leasing
and intended use thereof) shall comply in all material respects with all
applicable Legal

- 96 -

--------------------------------------------------------------------------------

Requirements, including, without limitation, building and zoning ordinances and
codes and all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits, required for the
legal leasing, use, occupancy, habitability and operation of the Property, all
such all certifications, permits, licenses and approvals shall be maintained in
full force and effect, except as would not reasonably be expected to have an
Individual Material Adverse Effect on the Property.    Borrower shall obtain and
maintain in full force and effect all consents, approvals, orders,
certifications, permits, licenses and authorizations of, and make all filings
with or notices to, any court or Governmental Authority related to the
operation, use or leasing of the Property except where the failure to obtain
would not reasonably be expected to have an Individual Material Adverse Effect
with respect to the Property.  Borrower shall not and shall not permit Equity
Owner, any Borrower TRS, any Manager or any other Person in occupancy of or
involved with the operation, use or leasing of the Property to commit any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof.

4.4.5Property Taxes and Other Charges.  Borrower shall promptly pay or cause to
be paid all Property Taxes and Other Charges now or hereafter levied, assessed
or imposed on it as the same become due and payable and shall furnish to Lender
receipts for the payment of the Property Taxes and Other Charges prior to the
date the same shall become delinquent, and shall promptly pay for all utility
services provided to the Property as the same become due and payable (other than
any such utilities which are, pursuant to the terms of any Lease, required to be
paid by the Tenant thereunder directly to the applicable service provider);
provided, that, after prior written notice to Lender of its intention to contest
any such Property Taxes and Other Charges, such Loan Party may contest by
appropriate legal proceedings conducted in good faith and with due diligence,
the amount or validity of any such Property Taxes and Other Charges and, in such
event, may permit the Property Taxes and Other Charges so contested to remain
unpaid during any period, including appeals, when a Loan Party is in good faith
contesting the same so long as (i) no Event of Default has occurred and remains
uncured, (ii) such proceeding shall be permitted under and be conducted in
accordance with all applicable Legal Requirements, (iii) no Property or other
Collateral nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost, (iv) the applicable Loan Party
has set aside on its books adequate reserves in accordance with GAAP, and the
non-payment or non-discharge of such Property Taxes and Other Charges would not
reasonably be expected to have an Individual Material Adverse Effect on the
applicable Property, (v) enforcement of the contested Property Taxes and Other
Charges is effectively stayed for the entire duration of such contest and no
Lien is imposed on any Property or other Collateral which is reasonably expected
to have an Individual Material Adverse Effect, (vi) any Property Taxes and Other
Charges determined to be due, together with any interest or penalties thereon,
is promptly paid as required after final resolution of such contest, (vii) to
the extent such Property Taxes and Other Charges (when aggregated with all other
Taxes that any Loan Party is then contesting under Section 4.1.4 or Section
4.4.5 and for which Borrower has not delivered to Lender any Contest Security)
exceed $2,500,000, Borrower shall deliver to Lender either (A) cash, or other
security as may be approved by Lender, in an amount sufficient to insure the
payment of any such Property Taxes and Other Charges, together with all interest
and penalties thereon or (B) a payment and performance bond in an amount equal
to one hundred percent (100%) of the contested amount from a surety acceptable
to Lender in its reasonable discretion, (viii) failure to pay such Property
Taxes and Other Charges will not subject Lender to any civil or criminal
liability, (ix) such

- 97 -

--------------------------------------------------------------------------------

contest shall not affect the ownership, use or occupancy of any Property, and
(x) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (i) through (ix) of this
Section 4.4.5.  Notwithstanding the foregoing, Borrower shall pay any contested
Property Taxes and Other Charges (or, if cash or other security has been
provided, Lender may pay over any such cash or other security held by Lender to
the claimant entitled thereto) if, in the Lender’s reasonable judgment, any
Property or other Collateral (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated, cancelled or lost or there shall
be any danger of the Lien of any Collateral Document being primed by any related
Lien.

4.4.6Compliance with Agreements Relating to the Properties.  Borrower shall not
enter into any agreement or instrument or become subject to any restriction
which would reasonably be expected to have an Individual Material Adverse Effect
on any Property.  Borrower shall not default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which any Property is
bound.  Borrower shall not have a material financial obligation under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument by which any Property is bound, other than obligations under the Loan
Documents.  Borrower shall not, and shall cause each Borrower TRS not to,
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any Permitted Lien
with respect to any Property.  No Property nor any part thereof shall be subject
to any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of any Tenant or other third parties.

4.4.7Leasing.  Borrower shall not enter into any Lease (including any renewals
or extensions of any existing Lease) for any Property unless such Lease is an
Eligible Lease with an Eligible Tenant or a Carry-Over Tenant.

Article V - INSURANCE; CASUALTY; CONDEMNATION

Section 5.1Insurance.

5.1.1Insurance Policies.

(a)Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Properties providing at least the following coverages:

(i)    comprehensive “all risk” or special causes of loss form insurance, as is
available in the insurance market as of the Closing Date, including, but not
limited to, loss caused by any type of windstorm (including hail) on the
Properties (A) in an amount equal to one hundred percent (100%) of the “full
replacement cost”, which for purposes of this Agreement shall mean actual
replacement value of the Properties, subject to a loss limit equal to
$25,000,000 per occurrence; (B) containing an agreed amount endorsement with
respect to the Improvements and personal property at any Property waiving all
co-insurance provisions or to be written on a no co-insurance form and (C)
providing for no deductible in excess of $25,000 (it being understood that, so
long as no Default or Event of Default has occurred and is continuing (1)
Borrower may utilize a $3,000,000

- 98 -

--------------------------------------------------------------------------------

aggregate deductible stop loss subject to a $25,000 per occurrence deductible
and a $25,000 maintenance deductible following the exhaustion of the aggregate,
(2) the aggregate stop loss does not apply to any losses arising from named
windstorm, earthquake or flood, (3) the perils of named windstorm or flood shall
be permitted to have a per occurrence deductible of five percent (5%) of the
total insurable value of affected Properties (with a minimum deductible of
$250,000 per occurrence for any and all affected Properties), (4) the peril of
earth movement including but not limited to earthquake shall be permitted to
have a per occurrence deductible of ten percent (10%) of the total insurable
value of the affected Properties (with a minimum deductible of $250,000 per
occurrence for any and all affected Properties) and (5) the peril of “other wind
and hail” shall be permitted to have a per occurrence deductible of three
percent (3%) of the total insurable value of the affected Properties (with a
minimum deductible of $250,000 per occurrence for any and all affected
Properties)).  In addition, Borrower shall obtain (x) if any portion of a
Property is currently or at any time in the future located in a federally
designated “special flood hazard area”, flood hazard insurance in an amount
equal to the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, plus excess amounts
as Lender shall require, (y) named storm insurance in an amount equal to the
Probable Maximum Loss (PML) or Scenario Expected Limit (SEL) based upon a storm
risk analysis for a 475 year event for the entire portfolio at risk (such
analysis to be secured by the applicable Borrower utilizing a third-party firm
qualified to perform such storm risk analysis using the most current RMS
software, or its equivalent, to include consideration of storm surge, if
applicable, and loss amplification, at the expense of the applicable Borrower at
least one time per year or more frequently as may reasonably be requested by
Lender and shared with Lender presented by the Properties located in areas prone
to named storm activity); and (z) earthquake insurance in an amount equal to the
Probable Maximum Loss (PML) or Scenario Expected Limit (SEL) based upon a
seismic risk analysis for a 475 year event for the entire portfolio at risk
(such analysis to be secured by the applicable Borrower utilizing a third-party
firm qualified to perform such seismic risk analysis using the most current RMS
software, or its equivalent, to include consideration of loss amplification, at
the expense of the applicable Borrower at least one time per year or more
frequently as may reasonably be requested by Lender and shared with Lender
presented by the Properties located in areas prone to seismic activity);
provided, that the insurance pursuant to subclauses (x), (y) and (z) hereof
shall be on terms consistent with the comprehensive all risk insurance policy
required under this Section 5.1.1(a)(i); provided, that the insurance pursuant
to subclauses (x), (y) and (z) hereof shall be on terms consistent with the
comprehensive all risk insurance policy required under this Section 5.1.1(a)(i);

(ii)    business income or rental loss insurance, written on an “Actual Loss
Sustained Basis” (A) with loss payable to Lender for the benefit of Lenders; (B)
covering all risks required to be covered by the insurance provided for in
Section 5.1.1(a)(i), (iii), (iv) and (viii); (C) in an amount equal to one
hundred percent (100%) of the aggregate projected net income plus continuing
expenses from the operation of the Properties for a period of at least twelve
(12) months after the date of the Casualty; and (D) containing an extended
period of indemnity endorsement which provides that after the physical loss to

- 99 -

--------------------------------------------------------------------------------

the Improvements and personal property at a Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of thirty (30) days
from the date that the applicable Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period.  The amount of such business
income or rental loss insurance shall be determined prior to the Closing Date
and at least once each year thereafter based on Borrower’ reasonable estimate of
the net income from each Property for the succeeding twelve (12) month period. 
All proceeds payable to Lender pursuant to this subsection shall be held by
Lender and shall be applied in Lender’s sole discretion to (x) the Obligations
or (y) Operating Expenses approved by Lender in its sole discretion; provided,
however, that nothing herein contained shall be deemed to relieve Borrower of
their obligation to pay the Obligations on the respective dates of payment
provided for in this Agreement and the other Loan Documents except to the extent
such amounts are actually paid out of the proceeds of such business income
insurance;

 

(iii)    at all times during which structural construction, repairs or
renovations are being made with respect to any Property, and only if each of the
property coverage form and the liability insurance coverage form does not
otherwise apply, (A) owner’s contingent or protective liability insurance,
otherwise known as Owner Contractor’s Protective Liability (or its equivalent),
covering claims not covered by or under the terms or provisions of the above
mentioned commercial general liability insurance policy and (B) the insurance
provided for in Section 5.1.1(a) written in a so-called builder’s risk completed
value form including coverage for all insurable hard and soft costs of
construction (x) on a non-reporting basis, (y) against all risks insured against
pursuant to Section 5.1.1(a)(i), (iii), (iv) and (viii), (z) including
permission to occupy such Property and (C) with an agreed amount endorsement
waiving co-insurance provisions;

(iv)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than One Million and No/100 Dollars ($1,000,000.00)
per occurrence; Two Million and No/100 Dollars ($2,000,000.00) in the aggregate
“per location” and overall $20,000,000.00 in the aggregate; (B) to continue at
not less than the aforesaid limit until required to be changed by Lender in
writing by reason of changed economic conditions making such protection
inadequate and (C) to be at least as broad as Insurance Services Offices (ISO)
policy form CG 00 01;

(v)    if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles, containing minimum limits per
occurrence of One Million and No/100 Dollars ($1,000,000.00);

(vi)    if applicable, worker’s compensation subject to the worker’s
compensation laws of the applicable state, and employer’s liability in amounts
reasonably acceptable to Lender;

- 100 -

--------------------------------------------------------------------------------

(vii)    umbrella and excess liability insurance in an amount not less than
Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence and in the
aggregate on terms consistent with the commercial general liability insurance
policy required under Section 5.1.1(a)(iv), and including employer liability and
automobile liability, if applicable; and

(viii)    upon sixty (60) days’ written notice, such other reasonable insurance,
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for properties similar to the Properties located in or around
the region in which Properties are located.

(b)All Policies required pursuant to Section 5.1.1 shall: (i) be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds and (ii) be issued by
financially sound and responsible insurance companies authorized to do business
in the states where the applicable Properties are located and having a rating of
“A3” or better by Moody’s or, if Moody’s does not provide a rating of an
applicable insurance company, a rating of “A-” or better by S&P or Fitch,
provided, however, that if Borrower elects to have its insurance coverage
provided by a syndicate of insurers, then, if such syndicate consists of five
(5) or more members, (A) at least sixty percent (60%) of the insurance coverage
(or seventy-five percent (75%) if such syndicate consists of four (4) or fewer
members) and one hundred (100%) of the first layer of such insurance coverage
shall be provided by insurance companies having a rating of “A3” or better by
Moody’s or, if Moody’s does not provide a rating of an applicable insurance
company, a rating of “A-” or better by S&P or Fitch and (B) the remaining forty
percent (40%) of the insurance coverage (or the remaining twenty-five percent
(25%) if such syndicate consists of four (4) or fewer members) shall be provided
by insurance companies having a rating of “Baa2” by Moody’s or, if Moody’s does
not provide a rating of an applicable insurance company, a rating of “BBB” or
better by S&P or Fitch.

(c)All Policies of insurance provided for in Section 5.1.1(a), except for the
Policies referenced in Section 5.1.1(a)(vi), shall contain clauses or
endorsements to the effect that:

(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii)    the Policy shall not be canceled without at least thirty (30) days’
written notice to Lender and any other party named therein as an additional
insured (other than in the case of non-payment in which case only ten (10) days
prior notice, or the shortest time allowed by applicable Legal Requirement
(whichever is longer), will be required) and shall not be materially changed
(other than to increase the coverage provided thereby) without such a thirty
(30) day notice;

- 101 -

--------------------------------------------------------------------------------

(iii)    Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder; and

(iv)    the issuers thereof shall give notice to Lender if a Policy has not been
renewed ten (10) days prior to its expiration.

(d)Certificates of insurance evidencing the Policies shall be delivered to
Lender on the Closing Date with respect to the current Policies.  Further, not
less than ten (10) days prior to the expiration dates of the Policies
theretofore furnished to Lender, Borrower shall deliver to Lender certificates
of insurance evidencing the Policies (and, upon the written request of Lender,
copies of such Policies) accompanied by evidence satisfactory to Lender of
payment of the premiums due thereunder (the “Insurance Premiums”).

(e)Any blanket insurance Policy shall otherwise provide the same protection as
would a separate Policy insuring only the Properties in compliance with the
provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket
Policy”).

(f)All Policies of insurance provided for or contemplated by Section 5.1.1(a),
except for the Policy referenced in Section 5.1.1(a)(iv), shall name Borrower as
the insured and Lender and its successors and/or assigns as mortgagee and loss
payee, as its interests may appear, and in the case of property damage, boiler
and machinery, windstorm, flood and earthquake insurance, shall contain a
so-called New York standard non-contributing mortgagee clause in favor of Lender
providing that the loss thereunder shall be payable to Lender unless below the
threshold for Borrower to handle such claim without Lender intervention as
provided in Section 5.2.  Additionally, if Borrower obtains property insurance
coverage in addition to or in excess of that required by Section 5.1.1(a)(i),
then such insurance policies shall also contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

(g)If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Properties, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after three (3) Business Days notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage.  All premiums incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, shall be secured by the
Collateral Documents and shall bear interest at the Default Rate.

(h)In the event of foreclosure of the pledge of the Equity Interest of Borrower
pursuant to the Equity Owner Security Agreement the Policies shall remain in
full force and effect.

Section 5.2Casualty. If a Property is damaged or destroyed, in whole or in part,
by fire or other casualty (a “Casualty”), Borrower shall give prompt notice
thereof to Lender.  Lender may, but shall not be obligated to make proof of loss
if not made promptly by Borrower.  

- 102 -

--------------------------------------------------------------------------------

In addition, Lender may participate in any settlement discussions with any
insurance companies (and shall approve any final settlement) (i) if an Event of
Default is continuing or (ii) with respect to any single Casualty event in which
the Net Proceeds or the costs of completing the Restoration of the affected
Property or Properties is reasonably expected to be equal to or greater than the
Casualty Threshold Amount and Borrower shall deliver to Lender all instruments
required by Lender to permit such participation.  Any Insurance Proceeds in
connection with any Casualty (whether or not Lender elects to settle and adjust
the claim or Borrower settles such claim) shall be due and payable solely to
Lender and held by Lender in accordance with the terms of this Agreement.  If
Borrower or any party other than Lender receives any Insurance Proceeds or
Condemnation Proceeds, Borrower shall immediately deliver such proceeds to
Lender and shall endorse, and cause all such third parties to endorse, check
payable therefor to the order of Lender.  Borrower hereby irrevocably appoints
Lender as its attorney-in-fact, coupled with an interest, to endorse any such
check payable to the order of Lender.  Borrower hereby releases Lender from any
and all liability with respect to the settlement and adjustment by Lender of any
claims in respect of any Casualty.

Section 5.3Condemnation.  Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of all
or any portion of a Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings.  Lender may participate in
any such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation.  Borrower shall, at
its expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings which is reasonably expected to involve an Award
of an amount greater than the Casualty Threshold Amount.  Notwithstanding any
taking by any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Condemnation Proceeds
shall have been actually received and applied by Lender, after the deduction of
expenses of collection, to the reduction or discharge of the Debt.  If Borrower
or any party other than Lender receives any Condemnation Proceeds, Borrower
shall immediately deliver such proceeds to Lender and shall endorse, and cause
all such third parties to endorse, a check payable therefore to the order of
Lender.  Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note.  Net Proceeds from a
Condemnation shall be applied as follows:

(a)If a partial Condemnation of a Property does not interfere with the use of
such Property as a residential rental property, then the Net Proceeds paid by
the condemning authority shall be applied to the prepayment of the Debt in
accordance with Section 2.4.2(c).  

(b)If a partial Condemnation of a Property does interfere with the use of such
Property as a residential rental property or if there occurs a complete
Condemnation of a Property (each, a “Fully Condemned Property”), then (i) if no
Event of Default shall have occurred and be continuing and, within thirty (30)
days of the date of the occurrence of such Condemnation, Borrower delivers to
Lender a written undertaking to substitute the Fully Condemned Property with a
Substitute Property in accordance with the requirements of Section

- 103 -

--------------------------------------------------------------------------------

2.4.2(a), then (A) if Net Proceeds are paid by the condemning authority directly
to Borrower subsequent to such substitution, such Net Proceeds may be retained
by Borrower (for the avoidance of doubt, Net Proceeds received by Borrower prior
to such substitution shall be immediately paid to Lender as required by Section
5.2), (B) if Net Proceeds are paid by the condemning authority to Lender, such
Net Proceeds will be disbursed by Lender to Borrower upon the consummation of
such substitution and (C) Borrower shall provide a Substitute Property within
ten (10) Business Days of the date of such undertaking in accordance with the
requirements of Section 2.4.2(a) and (ii) if an Event of Default shall have
occurred and be continuing or Borrower fails to deliver such an undertaking to
Lender, then (A) Lender may retain any Net Proceeds received by it, (B) Borrower
shall immediately deliver to Lender any Net Proceeds paid to Borrower, (C) the
Net Proceeds shall be applied to the prepayment of the Debt in an amount equal
to the Release Amount for the Fully Condemned Property in accordance with
Section 2.4.2(c) and (D) Borrower shall prepay the Loan in an amount equal to
the excess, if any, of the Release Amount for the Fully Condemned Property over
such Net Proceeds.  Promptly following Borrower’s written request after either
(1) the substitution of a Substitute Property for such Fully Condemned Property
in accordance with the conditions set forth above or (2) receipt by Lender of
the Net Proceeds and payment of the Release Amount for such Property, Lender
shall (x) release the Fully Condemned Property from the applicable Mortgage
Documents and related Lien, provided, that (A) Borrower has delivered to Lender
a draft release (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Fully Condemned Property encumbers other
Property(ies) in addition to the Fully Condemned Property, such release shall be
a partial release that relates only to the Fully Condemned Property and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Fully Condemned Property is located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and (y)
disburse to Borrower (A) in the case of a substitution of a Substitute Property
for such Fully Condemned Property, the Net Proceeds paid by the condemning
authority and (B) in the case of the payment of the Release Amount for such
Property, the Net Proceeds paid by the condemning authority in excess of the
Release Amount for such Property; provided that, during the continuance of a
Cash Sweep Period, the applicable Net Proceeds shall instead be delivered to the
Cash Collateral Subaccount and disbursed in accordance with Section 6.6.3.

Section 5.4Restoration.

The following provisions shall apply in connection with the Restoration of any
Property affected by a Casualty:

(a)If the Net Proceeds reasonably expected to be received in connection with any
single Casualty event is less than the Casualty Threshold Amount, then, (i) if
no Event of Default shall have occurred and be continuing and, within sixty (60)
days of the date of the occurrence of such Casualty, Borrower delivers to Lender
a written undertaking to expeditiously commence and to satisfactorily complete
with due diligence the Restoration of the affected Properties in accordance with
the terms of this Agreement, then (A) if Net Proceeds are paid by the insurance
company directly to Borrower subsequent to delivering such undertaking, such Net
Proceeds

- 104 -

--------------------------------------------------------------------------------

may be retained by Borrower (for the avoidance of doubt, Net Proceeds received
by Borrower prior to delivering such undertaking shall be immediately paid to
Lender as required by Section 5.2), (B) if Net Proceeds are paid by the
insurance company to Lender, such Net Proceeds will be disbursed by Lender to
Borrower and (C) Borrower shall conduct the Restoration of the affected
Properties in accordance with the terms of Section 5.4(c) and (ii) if an Event
of Default shall have occurred and be continuing or Borrower fails to deliver
such an undertaking to Lender, then (A) Lender may retain any Net Proceeds
received by it, (B) Borrower shall immediately deliver to Lender any Net
Proceeds paid to Borrower as required by Section 5.2, (C) such Net Proceeds
shall be applied to the prepayment of the Debt in an amount equal to the Release
Amount for such Property in accordance with Section 2.4.2(c), (D) Borrower shall
prepay the Loan in an amount equal to the excess, if any, of the Release Amount
for such Property over such Net Proceeds, and (E) promptly following Borrower’s
written request and receipt by Lender of the Net Proceeds and payment by
Borrower of the amounts set forth in clause (D) above, if any, Lender shall (x)
release the affected Properties from the applicable Mortgage Documents and
related Liens, provided, that (A) Borrower has delivered to Lender draft
releases (and, in the event any of the Mortgages and the Assignments of Leases
and Rents applicable to any of the affected Properties encumber other
Property(ies) in addition to the affected Properties, such release shall be a
partial release that relates only to the affected Property(ies) and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such affected Properties are located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and (y)
disburse to Borrower (A) in the case of a substitution of a Substitute Property
for such Property, the Net Proceeds paid by the insurance company and (B) in the
case of the payment of the Release Amount for such Property, the Net Proceeds
paid by the insurance company in excess of the Release Amount for such Property;
provided that, during the continuance of  a Cash Sweep Period, the applicable
Net Proceeds shall instead be delivered to the Cash Collateral Subaccount and
disbursed in accordance with Section 6.6.3.

(b)If the Net Proceeds reasonably expected to be received in connection with any
single Casualty event is greater than the Casualty Threshold Amount, then, (i)
if no Event of Default shall have occurred and be continuing and, within sixty
(60) days of the date of the occurrence of such Casualty, Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration of the affected Properties in
accordance with the terms of this Agreement, then (A) Borrower shall immediately
deliver to Lender any Net Proceeds paid to Borrower as required by Section 5.2
and (B) Borrower shall conduct the Restoration of the affected Properties in
accordance with the terms of and subject to the conditions of Section 5.4(d) and
(ii) if an Event of Default shall have occurred and be continuing or Borrower
fails to deliver such an undertaking to Lender, then (A) Lender may retain any
Net Proceeds received by it, (B) Borrower shall immediately deliver to Lender
any Net Proceeds paid to Borrower as required by Section 5.2, (C) such Net
Proceeds shall be applied to the prepayment of the Debt in an amount equal to
the Release Amount for such Property in accordance with Section 2.4.2(c), (D)
Borrower shall prepay the Loan in an amount equal to the excess,  if any, of the
Release Amount for the affected Properties over such Net Proceeds, and (E)
promptly following Borrower’s written request and receipt by Lender of the Net
Proceeds and payment by Borrower of the amounts set forth in clause (D) above,
if any,

- 105 -

--------------------------------------------------------------------------------

Lender shall (x) release the affected Properties from the applicable Mortgage
Documents and related Liens, provided, that (A) Borrower has delivered to Lender
draft releases (and, in the event any of the Mortgages and the Assignments of
Leases and Rents applicable to any of the affected Properties encumber other
Property(ies) in addition to the affected Properties, such release shall be a
partial release that relates only to the affected Property(ies) and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such affected Properties are located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and (y)
disburse to Borrower (A) in the case of a substitution of a Substitute Property
for such Property, the Net Proceeds paid by the insurance company and (B) in the
case of the payment of the Release  Amount for such Property, the Net Proceeds
paid by the insurance company in excess of the Release Amount for such Property;
provided that, during the continuance of a Cash Sweep Period, the applicable Net
Proceeds shall instead be delivered to the Cash Collateral Subaccount and
disbursed in accordance with Section 6.6.3.

(c)If Borrower elects to undertake the Restoration a Property or Properties
pursuant to Section 5.4(a), (i) Borrower shall commence the Restoration as soon
as reasonably practicable (but in no event later than ninety (90) days after
such Casualty occurs) and shall diligently pursue the same to satisfactory
completion; (ii) Borrower shall cause the affected Property and the use thereof
after the Restoration to be in compliance with and permitted under all
applicable Legal Requirements and such Property, after Restoration, shall be of
the same character as prior to such damage or destruction; (iii) the Restoration
shall be done and completed by Borrower in an expeditious and diligent fashion
and in compliance with all applicable Legal Requirements and the Renovation
Standards and (iv) Borrower shall deliver, or cause to be delivered, to Lender a
signed detailed budget approved in writing by Borrower’s architect or engineer
stating the entire cost of completing the Restoration, which budget shall be
reasonably acceptable to Lender.

(d)If Borrower elects to undertake the Restoration of a Property or Properties
pursuant to Section 5.4(b), the following provisions shall apply:

(i)    the Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender that the following conditions are met: (A) Borrower
shall commence the Restoration as soon as reasonably practicable (but in no
event later than ninety (90) days after such Casualty occurs) and shall
diligently pursue the same to satisfactory completion; (B) Lender shall be
satisfied that any operating deficits, including all scheduled payments of
principal and interest under the Note, which will be incurred with respect to
the Properties as a result of the occurrence of the Casualty, whichever the case
may be, will be covered out of (1) the Net Proceeds, (2) the insurance coverage
referred to in Section 5.1.1(a)(ii), if applicable, or (3) by other funds of
Borrower; (C) Lender shall be satisfied that the Restoration will be completed
on or before the earliest to occur of (1) the date six (6) months prior to the
Initial Maturity Date, as extended pursuant to Section 2.8, (2) the earliest
date required for such completion under the terms of any Lease, (3) such time as
may be required under applicable Legal Requirements or (4) six (6) months prior
to the expiration of the insurance coverage referred to in Section 5.1.1(a)(ii);
(D) Borrower shall cause the

- 106 -

--------------------------------------------------------------------------------

affected Property and the use thereof after the Restoration to be in compliance
with and permitted under all applicable Legal Requirements and such Property,
after Restoration, shall be of the same character as prior to such damage or
destruction; (E) the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements and the Renovation Standards; (F) Borrower shall deliver, or cause
to be delivered, to Lender a signed detailed budget approved in writing by
Borrower’s architect or engineer stating the entire cost of completing the
Restoration, which budget shall be reasonably acceptable to Lender and (G) the
Net Proceeds together with any cash or cash equivalent deposited by Borrower
with Lender are sufficient in Lender’s discretion to cover the cost of the
Restoration.

(ii)    The Net Proceeds shall be held by Lender in the Casualty and
Condemnation Subaccount and, until disbursed in accordance with the provisions
of this Section 5.4(d), shall constitute additional security for the Debt and
other obligations under the Loan Documents.  The Net Proceeds shall be disbursed
by Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Properties which have been fully bonded to the satisfaction of Lender and
discharged of record or in the alternative fully insured to the satisfaction of
Lender by the title company issuing the Title Insurance Policy.

(iii)    All plans and specifications required in connection with the
Restoration shall be subject to the prior approval of Lender and an independent
consulting engineer selected by Lender (the “Casualty Consultant”).  Lender
shall have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration.  The identity
of the contractors, subcontractors and materialmen engaged in the Restoration,
as well as the contracts under which they have been engaged, shall be subject to
the approval of Lender and the Casualty Consultant.  All costs and expenses
incurred by Lender in connection with recovering, holding and advancing the Net
Proceeds for the Restoration including, without limitation, reasonable
attorneys’ fees and disbursements and the Casualty Consultant’s fees and
disbursements, shall be paid by Borrower.

(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage.  The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed.  The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(d), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration.  

- 107 -

--------------------------------------------------------------------------------

The Casualty Retainage shall not be released until the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 5.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Restoration have been paid in full or will be paid in full
out of the Casualty Retainage; provided, however, that Lender will release the
portion of the Casualty Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which (x) the Casualty Consultant certifies to Lender that such contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of such contractor’s,
subcontractor’s or materialman’s contract, (y) the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and (z) Lender receives an endorsement to the Title Insurance Policy insuring
the continued priority of the Lien of the Mortgage and evidence of payment of
any premium payable for such endorsement.  If required by Lender, the release of
any such portion of the Casualty Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.

(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender (for deposit into the Casualty and Condemnation
Subaccount) before any further disbursement of the Net Proceeds shall be
made.  The Net Proceeds Deficiency deposited with Lender shall be deposited by
Lender into the Casualty and Condemnation Subaccount and shall be disbursed for
costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 5.4(d) shall constitute additional security
for the Obligations.

(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(d), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

(e)All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with any Restoration including, without limitation, reasonable
attorneys’ fees and disbursements, shall be paid by Borrower.

- 108 -

--------------------------------------------------------------------------------

(f)Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of Section 5.3 or Section 5.4, if the Loan is included
in a REMIC Trust and, immediately following a release of any portion of the Lien
of a Mortgage following a Casualty or Condemnation of a Property (but taking
into account any proposed Restoration of the remaining portion of such
Property), the ratio of the unpaid principal balance of the Loan to the value of
the remaining Properties is greater than 125% (such value to be determined, in
Lender’s sole discretion, by any commercially reasonable method permitted to a
REMIC Trust; and which shall exclude the value of personal property (other than
fixtures) or going concern value, if any), the Outstanding Principal Balance
must be paid down (by application of the Net Proceeds or Award, as applicable,
or if such amounts are not sufficient, by Borrower) by a “qualified amount” as
that term is defined in the IRS Revenue Procedure 2010-30, as the same may be
amended, replaced, supplemented or modified from time to time, unless Lender
receives an opinion of counsel that if such amount is not paid, the applicable
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the related release of such portion of the Lien of such Mortgage.  If and to
the extent the preceding sentence applies, only such amount of the net Award or
net Insurance Proceeds (as applicable), if any, in excess of the amount required
to pay down the principal balance of the Loan may be released for purposes of
Restoration or released to Borrower as otherwise expressly provided in Section
5.3 or Section 5.4.

(g)In the event of foreclosure of a Mortgage, or other transfer of title to a
Property or Properties in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning such Property or Properties and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

Article VI - RESERVE FUNDS

Section 6.1Tax Funds.

6.1.1Deposits of Tax Funds.  Borrower shall deposit with Lender (i) on the
Closing Date, an amount equal to $3,516,526 and (ii) on each Payment Date, an
amount equal to one-twelfth of the Property Taxes that Lender estimates will be
payable during the next ensuing twelve (12) months (initially, $686,285), in
order to accumulate sufficient funds to pay all such Property Taxes prior to
their respective due dates, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the “Tax
Subaccount”).  Amounts deposited from time to time into the Tax Subaccount
pursuant to this Section 6.1.1 are referred to herein as the “Tax Funds”.  If at
any time Lender reasonably determines that the Tax Funds will not be sufficient
to pay the Property Taxes, Lender shall notify Borrower of such determination
and, commencing with the first Payment Date following Borrower’s receipt of such
written notice, the monthly deposits for Property Taxes shall be increased by
the amount that Lender estimates is sufficient to make up the deficiency at
least ten (10) days prior to the respective due dates for the Property Taxes;
provided, that if Borrower receives notice of any deficiency after the date that
is ten (10) days prior to the date that Property Taxes are due, Borrower will
deposit with or on behalf of Lender such amount within two (2) Business Days
after its receipt of such notice.

- 109 -

--------------------------------------------------------------------------------

6.1.2Release of Tax Funds.  Provided no Event of Default is continuing, Lender
shall apply Tax Funds in the Tax Subaccount to reimburse Borrower for payments
of Property Taxes made by Borrower after delivery by Borrower to Lender of
evidence of such payment reasonably acceptable to Lender.  If the amount of the
Tax Funds shall exceed the amounts due for Property Taxes, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax Funds.  Any Tax Funds remaining in the Tax
Subaccount after the Obligations have been paid in full shall be returned to
Borrower.  Provided no Default or Event of Default exists, the Tax Funds
reserved for any Property shall be released upon a permitted sale and release of
such Property in accordance with the terms hereof.

Section 6.2Insurance Funds.

6.2.1Deposits of Insurance Funds.  Borrower shall deposit with or on behalf of
Lender on each Payment Date, an amount equal to one-twelfth of the Insurance
Premiums that Lender estimates will be payable for the renewal of the coverage
afforded by the Policies upon the expiration thereof, in order to accumulate
sufficient funds to pay all such Insurance Premiums prior to the expiration of
the Policies, which amounts shall be transferred into a Subaccount established
at the Cash Management Account Bank to hold such funds (the “Insurance
Subaccount”).  Amounts deposited from time to time into the Insurance Subaccount
pursuant to this Section 6.2.1 are referred to herein as the “Insurance
Funds”.  If at any time Lender reasonably determines that the Insurance Funds
will not be sufficient to pay the Insurance Premiums, Lender shall notify
Borrower of such determination and the monthly deposits for Insurance Premiums
shall be increased by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to expiration of the Policies.

6.2.2Release of Insurance Funds.  Provided no Event of Default is continuing,
Lender shall apply Insurance Funds in the Insurance Subaccount to timely pay, or
reimburse Borrower for payments of, Insurance Premiums.  If the amount of the
Insurance Funds shall exceed the amounts due for Insurance Premiums, Lender
shall, in its sole discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Insurance Funds.  Any Insurance
Funds remaining in the Insurance Subaccount after the Obligations have been paid
in full shall be returned to Borrower.  Provided no Default or Event of Default
exists, the Insurance Funds reserved for any Property shall be released upon a
permitted sale and release of such Property in accordance with the terms hereof.

6.2.3Acceptable Blanket Policy.  Notwithstanding anything to the contrary
contained in Section 6.2.1, if an Acceptable Blanket Policy is in effect with
respect to the Policies required pursuant to Section 5.1.1, deposits into the
Insurance Subaccount required for Insurance Premiums pursuant to Section 6.2.1
shall be suspended to the extent that Insurance Premiums relate to such
Acceptable Blanket Policy.  As of the Closing Date, an Acceptable Blanket Policy
is in effect with respect to the Policies required as of the Closing Date
pursuant to Section 5.1.1.  Notwithstanding the foregoing, Borrower may, by
written notice to Lender given not less than ten (10) Business Days prior to a
Payment Date, elect to reinstate, as of such Payment Date, deposits to the
Insurance Subaccount with respect to the Insurance Premiums for one or more of
the Policies required pursuant to Section 5.1.1 for which an Acceptable Blanket
Policy is in effect.  Further, if Borrower makes such an election, then Borrower
may rescind such election by providing a written notice thereof to Lender, which
notice shall be effective as of the Payment

- 110 -

--------------------------------------------------------------------------------

Date that follows such notice by more than ten (10) Business Days or such later
Payment Date as Borrower specifies in its election.

Section 6.3Capital Expenditure Funds.

6.3.1Deposits of Capital Expenditure Funds.  Borrower shall deposit with or on
behalf of Lender on each Payment Date, an amount equal to one-twelfth of the
product of (i) $600 multiplied by (ii) the number of Properties to which the
Loan is applicable, in order to accumulate sufficient funds, for annual Capital
Expenditures, which amounts shall be transferred into a Subaccount established
at the Cash Management Account Bank to hold such funds (the “Capital Expenditure
Subaccount”).  Amounts deposited from time to time into the Capital Expenditure
Subaccount pursuant to this Section 6.3.1 are referred to herein as the “Capital
Expenditure Funds”.

6.3.2Release of Capital Expenditure Funds.  Provided no Event of Default is
continuing, Lender shall disburse Capital Expenditure Funds out of the Capital
Expenditure Subaccount to reimburse Borrower for Capital Expenditures actually
paid for by Borrower, provided that: (i) such disbursement is for an Approved
Capital Expenditure, (ii) the request for disbursement is accompanied by (A) an
Officer’s Certificate from Borrower (1) stating that the items to be funded by
the requested disbursement are Approved Capital Expenditures, and a description
thereof, (2) stating that all Approved Capital Expenditures to be funded by the
requested disbursement have been completed (or completed to the extent of the
requested disbursement) in a good and workmanlike manner and in accordance, in
all material respects, with all applicable Legal Requirements and the Renovation
Standards and, (3) stating that the Approved Capital Expenditures to be funded
from the disbursement in question have not been the subject of a previous
disbursement and have been paid for by Borrower and (iii) for any individual
expenditure greater than $25,000, Borrower has delivered to Lender copies of any
invoices, bills or statements related to such Approved Capital Expenditures that
are requested by Lender.  For the avoidance of doubt, Borrower shall not be
entitled to receive a distribution of Capital Expenditure Funds for expenses
related to the refurbishment or repair of a Property to the extent that Borrower
has been or will be entitled to reimbursement for such expenses from a Tenant’s
security deposit.

Section 6.4Casualty and Condemnation Subaccount.  Borrower shall pay, or cause
to be paid, to Lender all Insurance Proceeds or Awards due to any Casualty or
Condemnation in accordance with the provisions of Section 5.2 and Section 5.3,
which amounts shall be transferred into a Subaccount established at the Cash
Management Bank to hold such funds (the “Casualty and Condemnation
Subaccount”).  Amounts deposited from time to time into the Casualty and
Condemnation Subaccount pursuant to this Section 6.4 are referred to herein as
the “Casualty and Condemnation Funds”.  All Casualty and Condemnation Funds
shall be held, disbursed and/or applied in accordance with the provisions of
Section 5.3 or Section 5.4, as applicable.

Section 6.5Eligibility Reserve Subaccount.  

6.5.1Deposit of Eligibility Funds.  If Borrower shall be required to make a
prepayment in respect of any Property pursuant to Section 2.4.2(a) (other than
in the case of any

- 111 -

--------------------------------------------------------------------------------

Property that constitutes a Disqualified Property due to the occurrence of a
Voluntary Action in respect thereof), Borrower shall have an option to deposit
into a Subaccount established at the Cash Management Bank to hold such funds
(the “Eligibility Reserve Subaccount”) an amount equal to 100% of the Allocated
Loan Amount for any such Property (“Eligibility Funds”), provided that  Borrower
provides Lender with written notice of any such Eligibility Funds and, no later
than the due date for the prepayment required under Section 2.4.2(a), delivers
such Eligibility Funds with Lender for deposit to the Eligibility Reserve
Subaccount.  

6.5.2Release of Eligibility Funds. Provided no Default or Event of Default
exists, Lender shall disburse the Eligibility Funds with respect to a Property
to Borrower upon (i) the sale of such Property and payment in full of the
applicable Release Amount, (ii) upon such Property becoming an Eligible Property
or (iii) upon the substitution of the applicable Disqualified Property with a
Substitute Property in accordance with the conditions of Section 2.4.2(a).

Section 6.6Cash Collateral.  

6.6.1Cash Collateral Subaccount.  If a Cash Sweep Period shall be continuing,
all Available Cash (after payment of the Monthly Budgeted Amount and any
Approved Extraordinary Expenses in accordance with Section 2.6.3) shall be paid
to Lender, which amounts shall be transferred by Lender into a Subaccount (the
“Cash Collateral Subaccount”) to be held by Lender as cash collateral for the
Debt.  Amounts on deposit from time to time in the Cash Collateral Subaccount
pursuant to this Section 6.6.1 are referred to as the “Cash Collateral
Funds”.  Lender shall have the right, but not the obligation, at any time during
the continuance of an Event of Default, in its sole and absolute discretion to
apply any and all Cash Collateral Funds then on deposit in the Cash Collateral
Subaccount to the Debt, in such order and in such manner as Lender shall elect
in its sole and absolute discretion, including to make a prepayment of principal
(together with the applicable Spread Maintenance Premium, Interest Shortfall and
Breakage Costs, if any, applicable thereto) or any other amounts due hereunder.

6.6.2Withdrawal of Cash Collateral Funds. Provided no Default or an Event of
Default hereunder is continuing and there is an amount exceeding one percent
(1%) of the Outstanding Principal Balance on deposit in the Cash Collateral
Subaccount (the “Cash Collateral Floor”), Lender shall make disbursements from
the Cash Collateral Subaccount of Cash Collateral Funds in excess of the Cash
Collateral Floor to pay costs and expenses in connection with the ownership,
management and/or operation of the Properties to the extent such amounts are not
otherwise paid pursuant to Section 6.6.1 or by Manager pursuant to the
Management Agreement for the following items: (i) Operating Expenses (including
management fees, but subject to the Management Fee Cap) set forth in an Approved
Annual Budget (subject to a five percent (5%) variation for Operating Expenses
in such Approved Annual Budget), (ii) emergency repairs and/or life-safety items
(including applicable Capital Expenditures for such purpose), (iii) Capital
Expenditures set forth in an Approved Annual Budget (subject to a five percent
(5%) variation for Capital Expenditures in such Approved Annual Budget), (iv)
legal, audit and accounting costs associated with the Properties or Borrower,
excluding legal fees incurred in connection with the enforcement of Borrower’s
rights pursuant to the Loan Documents, (v) payment of Debt Service on the Loan,
(vi) voluntary or mandatory prepayment of the Loan (together with any applicable
Spread Maintenance Premium), including, without

- 112 -

--------------------------------------------------------------------------------

limitation, any Debt Yield Cure Prepayment and (vii) expenses and shortfalls
relating to Restoration; provided, that no disbursements shall be made from the
Cash Collateral Subaccount for any of the Operating Expenses or Capital
Expenditures described in the foregoing clauses (i) through (iv) to the extent
amounts for such Operating Expenses or Capital Expenditures have been
distributed to Borrower from the Cash Management Account under Section
2.6.3(j)(ii)(B), or may be distributed to Borrower from the Tax Subaccount, the
Insurance Subaccount or the Capital Expenditure Subaccount, as applicable.

6.6.3Release of Cash Collateral Funds.  Provided no Cash Sweep Period is
continuing as of two consecutive Calculation Dates, Lender shall release Cash
Collateral Funds in the Cash Collateral Subaccount to Borrower; provided, that
in the event of a Debt Yield Cure Prepayment, the Lender is required to release
the Cash Collateral Funds to the Borrower within one (1) Business Day of the
date of such Debt Yield Cure Prepayment.

6.6.4Extraordinary Expense.  If, during any Cash Sweep Period, Borrower incurs
or is required to incur an operating expense or capital expense which is not set
forth in the Approved Annual Budget (each an “Extraordinary Expense”), then
Borrower shall promptly deliver to Lender in writing a reasonably detailed
explanation of such Extraordinary Expense.  If a Cash Sweep Period then exists,
then such Extraordinary Expense shall be subject to Lender’s approval, which
approval may not be unreasonably withheld or delayed so long as no Event of
Default then exists; provided, however, that during a Cash Sweep Period, so long
as no Event of Default then exists, Lender shall be deemed to have approved any
Extraordinary Expense (other than fees paid to any Manager or any amounts paid
to any Affiliates of Borrower) that (a) does not exceed (when aggregated with
any and all other requested and unpaid Extraordinary Expenses covered by the
same line item of the Approved Annual Budget) ten percent (10%) of the monthly
amount of the applicable line item set forth in the Approved Annual Budget for
such month and (b) does not exceed (when aggregated with any and all other
requested and unpaid Extraordinary Expenses of the same type (i.e., Operating
Expenses or Capital Expenditures)) five percent (5%) of the aggregate monthly
amount of the Approved Annual Budget with respect to Operating Expenses or
Capital Expenditures, as applicable, for such month.  Any Extraordinary Expense
incurred by Borrower and approved (or deemed approved) by Lender is referred to
herein as an (“Approved Extraordinary Expense”).  Any amounts distributed to
Borrower for the payment of Approved Extraordinary Expenses pursuant to Section
6.6.4 shall be used by Borrower only to pay for such Approved Extraordinary
Expenses or reimburse Borrower for such Approved Extraordinary Expenses, as
applicable.

Section 6.7Advance Rent Funds.

6.7.1Deposits of Advance Rent Funds.  In the event Borrower receives any Advance
Rent, Borrower shall deposit (or cause to be deposited) any such Advance Rent
into a Subaccount established at the Cash Management Account Bank to hold such
funds (the “Advance Rent Subaccount”).  Amounts deposited from time to time in
the Advance Rent Subaccount pursuant to this Section 6.7.1 are referred to
herein as the “Advance Rent Funds”.

6.7.2Release of Advance Rent Funds.  Provided no Event of Default has occurred
and is continuing, on each Payment Date, Lender shall disburse the applicable
Advance Rent

- 113 -

--------------------------------------------------------------------------------

Funds to the Cash Management Account in accordance with the Advance Rent
Disbursement Schedule.

Section 6.8Reserve Funds, Generally.

(a)Notwithstanding anything to the contrary contained in this Article 6,
disbursements of Reserve Funds to Borrower shall only occur on the Reserve
Release Date after receipt by Lender of a Reserve Release Request from Borrower
not less than five (5) Business Days prior to such date; provided, that if the
amount of Reserve Funds to be released to Borrower on any Reserve Release Date
is less than the Minimum Disbursement Amount, then such Reserve Funds shall
continue to be maintained in the Subaccounts until the next Reserve Release Date
on which an amount equal to or greater than the Minimum Disbursement Amount is
available for disbursement or until the payment in full of the Obligations.

(b)Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for payment of the Debt.  Until
expended or applied in accordance herewith, the Reserve Funds shall constitute
additional security for the Debt.

(c)During the continuance of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion.

(d)The Reserve Funds shall be held in an Eligible Account in cash or Permitted
Investments as directed by Lender or Lender’s Servicer.  All interest on a
Reserve Fund shall be added to and become a part thereof and shall be the sole
property of Borrower.  Borrower shall be responsible for payment of any federal,
state or local income or other tax applicable to the interest earned on the
Reserve Funds credited or paid to Borrower.

(e)Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC‑1 financing statements, except those
naming Lender as the secured party, to be filed with respect thereto.

(f)Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds.  Borrower shall
indemnify Lender and Servicer and hold Lender and Servicer harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Reserve Funds or the performance of the obligations for which the
Reserve Funds were established.  Borrower shall assign to Lender all rights and
claims Borrower may have against all persons or entities supplying labor,
materials or other services which are to be paid from or secured by the Reserve
Funds; provided, however, that Lender may not pursue any such right or claim
unless an Event of Default has occurred and remains uncured.

- 114 -

--------------------------------------------------------------------------------

Article VII - DEFAULTS

Section 7.1Event of Default.

(a)Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i)    if (A) the Debt is not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest or principal due under the Note
is not paid in full on the applicable Payment Date, (C) any prepayment of
principal due under this Agreement or the Note is not paid when due or (D) any
Spread Maintenance Premium, Interest Shortfall or Breakage Costs is not paid
when due,

(ii)    if any deposit to the Reserve Funds is not made on the required deposit
date therefor, with such failure continuing for two (2) Business Days after
Lender delivers written notice thereof to Borrower;

(iii)    if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clauses (i) and
(ii)) is not paid in full when due and payable in accordance with the provisions
of the applicable Loan Document, with such failure continuing for ten (10) days
after Lender delivers written notice thereof to Borrower;

(iv)    if the Policies are not (A) delivered to Lender within five (5) days of
Lender’s written request and (B) kept in full force and effect, each in
accordance with the terms and conditions hereof;

(v)    a Transfer other than a Permitted Transfer occurs;

(vi)    if any certification, representation or warranty made by a Relevant
Party herein or any other Loan Document, other than a Property Representation,
or in any report, certificate, financial statement or other instrument,
agreement or document furnished to Lender shall have been false or misleading in
any material and adverse respect as of the date such representation or warranty
was made; provided, however, if any untrue certification, representation or
warranty made after the Closing Date is susceptible of being cured, Borrower
shall have the right to cure such certification, representation or warranty
within thirty (30) days after receipt of notice from Lender;

(vii)    if any Relevant Party shall make an assignment for the benefit of
creditors;

(viii)    if a receiver, liquidator or trustee shall be appointed for any
Relevant Party, any Relevant Party shall be adjudicated a bankrupt or insolvent,
or if any petition for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law, shall be filed by
or against, consented to, or acquiesced in by, Relevant Party, or if any
proceeding for the dissolution or liquidation of any Relevant Party shall be
instituted, or if any Loan Party is substantively consolidated with any Person
other than a Loan Party; provided, however, if such appointment,

- 115 -

--------------------------------------------------------------------------------

adjudication, petition, proceeding or consolidation was involuntary and not
consented to by such Relevant Party, upon the same not being discharged, stayed
or dismissed within sixty (60) days following its filing;

(ix)    if any Loan Party attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;

(x)    if any of the assumptions contained in the Insolvency Opinion, or in any
Additional Insolvency Opinion delivered to Lender in connection with the Loan,
is or shall become untrue in any material respect;

(xi)    a breach of the covenants set forth in Sections 4.1.1, 4.1.2, 4.1.3,
4.1.4, 4.1.13, 4.1.20, 4.2.2, 4.2.3, 4.2.5, 4.2.8, 4.2.9, 4.2.11, 4.2.13, 4.2.14
or 4.2.15;

(xii)    if with respect to any Disqualified Property, Borrower fails to within
the time periods specified in Section 2.4.2(a) either:  (A) pay the Release
Amount in respect thereof, (B) substitute such Disqualified Property with a
Substitute Property in accordance with Section 2.4.2(a) or (C) or deposit an
amount equal to 100% of the Allocated Loan Amount for the Disqualified Property
in the Eligibility Reserve Subaccount in accordance with Section 2.4.2(a) and
such failure continues for more than five (5) Business Days after written notice
thereof from Lender to Borrower;

(xiii)    if, without Lender’s prior written consent, (i) any Management
Agreement is terminated (unless simultaneously therewith, Borrower and a new
Qualified Manager enter into a Replacement Management Agreement in accordance
with Section 4.2.1), or (ii) there is a default by Borrower under any Management
Agreement beyond any applicable notice or grace period that permits such Manager
to terminate or cancel the applicable Management Agreement (unless, within
thirty (30) days after the expiration of such notice or grace period, Borrower
and a new Qualified Manager enter into a Replacement Management Agreement in
accordance with Section 4.2.1);

(xiv)    if any Loan Party or any Person owning a direct or indirect ownership
interest in any Loan Party shall be convicted of a Patriot Act Offense by a
court of competent jurisdiction;

(xv)    any failure on the part of any Borrower to duly observe or perform any
of its covenants set forth in Section 4.1.21 or the representation and warranty
in Section 3.1.24 shall fail to be correct in respect of a Tenant of any
Property and, in each case, Borrower fails to notify OFAC within five (5)
Business Days of Borrower or Manager obtaining knowledge that such Tenant is on
any of the lists described in those sections and promptly take such steps as may
be required by OFAC with respect to such Tenant;

(xvi)    if there shall be a default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents, whether as
to any Relevant Party or the Properties, or if any other such event shall occur
or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any

- 116 -

--------------------------------------------------------------------------------

portion of the Obligations or to permit Lender to accelerate the maturity of all
or any portion of the Obligations;

(xvii)    if Borrower fails to obtain or maintain an Interest Rate Cap Agreement
or replacement thereof in accordance with Section 2.2.7;

(xviii)    if any Loan Document or any Lien granted thereunder by any Relevant
Party shall (except in accordance with its terms or pursuant to Lender’s written
consent), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of the parties thereto or
(y) any Relevant Party or any other party shall disaffirm or contest, in
writing, in any manner such effectiveness, validity, binding nature or
enforceability (other than as a result of the occurrence of the payment in full
of the Obligations);

(xix)    one or more final judgments for the payment of $2,500,000 or more
rendered against any Loan Party, and such amount is not covered by insurance or
indemnity or not discharged, paid or stayed within sixty (60) days after (i) the
date on which the right to appeal thereof has expired if no such appeal has
commenced, or (ii) the date on which all rights to appeal have been
extinguished;

(xx)    Sponsor or any Qualified Transferee that executes and delivers a
replacement guaranty pursuant to Section 4.2.17(e) fails to comply with the
Sponsor Financial Covenant; provided, that the foregoing shall not be an Event
of Default if an Affiliate of the Borrower or such Qualified Transferee has
agreed in writing to be primarily liable for all obligations of the Sponsor or
such Qualified Transferee, as applicable, under the Sponsor Guaranty and such
Affiliate satisfies the Sponsor Financial Covenant; or

(xxi)    if any Relevant Party shall continue to be in Default under any of the
other terms, covenants or conditions of this Agreement or any other Loan
Document not specified in subsections (i) to (xx) above, and such Default shall
continue for ten (10) days after notice to Borrower from Lender, in the case of
any such Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice to Borrower from Lender in the case of any other
such Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such 30-day period,
and provided further that Borrower shall have commenced to cure such Default
within such 30-day period and thereafter diligently and expeditiously proceeds
to cure the same, such 30-day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days.

(b)During the continuance of an Event of Default (other than an Event of Default
described in clauses (vii), (viii) or (ix) above), in addition to any other
rights or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, Lender may take such action, without notice or
demand, that Lender deems advisable to protect and enforce its rights against
any Relevant Party and in and to any or all of the Properties, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender

- 117 -

--------------------------------------------------------------------------------

may enforce or avail itself of any or all rights or remedies provided in the
Loan Documents against the Relevant Parties and any or all of the Properties,
including, without limitation, all rights or remedies available at law or in
equity; and upon any Event of Default described in clauses (vii), (viii) or (ix)
above, the Debt and Other Obligations of Borrower hereunder and under the other
Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Section 7.2Remedies.

(a)During the continuance of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against each
Relevant Party under this Agreement or any of the other Loan Documents executed
and delivered by, or applicable to, a Relevant Party or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of any Property.  Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents.  Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
each Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

(b)With respect to Borrower and the Properties, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
Property for the satisfaction of any of the Debt in any preference or priority
to any other Property, and Lender may seek satisfaction out of all of the
Properties, or any part thereof, in its absolute discretion in respect of the
Debt.  In addition, Lender shall have the right from time to time to partially
foreclose the Lien of the Mortgages and the other Collateral Documents in any
manner and for any amounts secured by the Mortgages and the other Collateral
Documents then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances:  (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose the Lien
of one or more of the Mortgages and/or the other Collateral Documents to recover
such delinquent payments or (ii) in the event Lender elects to accelerate less
than the entire Outstanding Principal Balance of the Loan, Lender may foreclose
the Lien of one or more of the Mortgages and/or the other Collateral Documents
to recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by the Mortgages and the other Collateral Documents
as Lender may elect.  Notwithstanding one or more partial foreclosures, the
Collateral shall remain subject to the Mortgages and the other Collateral
Documents to secure payment of sums secured by the Collateral Documents and not
previously recovered.

- 118 -

--------------------------------------------------------------------------------

(c)During the continuance of an Event of Default, Lender shall have the right
from time to time to sever the Note and the other Loan Documents into one or
more separate notes, Collateral Documents and other security documents (the
“Severed Loan Documents”) in such denominations as Lender shall determine in its
sole discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder.  Borrower shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender.  The Loan Parties hereby absolutely and irrevocably appoint Lender as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) days after notice has been given to a Loan
Party by Lender of Lender’s intent to exercise its rights under such
power.  Borrower shall be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents and the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.

(d)As used in this Section 7.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 7.3Remedies Cumulative; Waivers.  The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise.  Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion.  No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient.  A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

Section 7.4Lender’s Right to Perform.  If Borrower fails to perform any covenant
or obligation contained herein and such failure shall continue for a period of
five (5) Business Days after Borrower’s receipt of written notice thereof from
Lender, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under any of the other Loan
Documents, Lender may, but shall have no obligation to, perform, or cause the
performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations (and to the extent permitted under applicable
laws, secured by the Mortgages and the other Collateral Documents) and shall
bear interest thereafter at the Default Rate.  Notwithstanding the foregoing,
Lender shall have no obligation to send notice to Borrower of any such failure.

- 119 -

--------------------------------------------------------------------------------

Article VIII - SPECIAL PROVISIONS

Section 8.1Securitization.

8.1.1Sale of Notes and Securitization.  (a) Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”).  Lender shall promptly notify Borrower of any
such sale of all or any portion of the Loan.  Lender or its designee, acting
solely for this purpose as an agent of Borrower, shall maintain a register
(“Register”) for the recordation of the names and addresses of the Lenders, and
principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time.  The entries in the Register
shall be conclusive absent manifest error.  The Register shall be available for
inspection by Borrower, at any reasonable time and from time to time upon
reasonable prior notice.

(b)At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower under this Agreement, Borrower shall
provide information not in the possession of Lender  which is in the possession
or control of Borrower or its Affiliates or which may be reasonably required by
Lender, in each case in order to satisfy the market standards to which Lender
customarily adheres or which may be reasonably required by prospective investors
and/or the Approved Rating Agencies in connection with any such
Securitization.  Lender shall have the right to provide to investors,
prospective investors and the Approved Rating Agencies any information in its
possession that it is required to provide to such Persons pursuant to the
Servicing Agreement, including financial statements relating to Borrower,
Sponsor and the Properties.  Borrower acknowledges that certain information
regarding the Loan and the parties thereto and the Properties may be included in
a private placement memorandum, prospectus or other disclosure
documents.  Borrower agrees that Borrower, shall, at Lender’s request, cooperate
with Lender’s efforts to arrange for a Securitization in accordance with the
market standards to which Lender customarily adheres and/or which may be
required by prospective investors and/or the Approved Rating Agencies in
connection with any such Securitization. Within a reasonable period of time
following Lender’s request in connection with a Securitization, Borrower agrees
to review only those portions of the Disclosure Documents that relate to
Borrower, Equity Owner, Sponsor, the Properties and the Loan, which is contained
in the sections of the Disclosure Documents entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgage,” “Description of the Mortgage
Loan and Mortgaged Properties,” “The Manager,” “The Borrower,” and “Certain
Legal Aspects of the Mortgage Loan” (or sections similarly titled or covering
similar subject matters) (collectively, the “Covered Disclosure Information”),
and shall certify that the factual statements and representations contained in
the Covered Disclosure Information do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading.

8.1.2Securitization Costs.  All reasonable third party costs and expenses
incurred by Borrower and Equity Owners in connection with Borrower’s complying
with requests made

- 120 -

--------------------------------------------------------------------------------

under this Section 8.1 (including, without limitation, the fees and expenses of
the Approved Rating Agencies, any mortgage recording taxes, title insurance
premiums and UCC insurance premiums) shall be paid by Borrower with respect to
the Securitization on the Closing Date and otherwise as required by the Lender,
except as otherwise provided herein.

Section 8.2Securitization Cooperation.

(a)Borrower understands that certain of the Provided Information may be included
in Disclosure Documents in connection with the Securitization and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act or the Exchange Act, or provided or made available to investors
or prospective investors in the Securities, the Approved Rating Agencies, and
service providers relating to the Securitization.  In the event that the
Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in providing
current information necessary to keep the Disclosure Document accurate and
complete in all material respects to the extent such information is in
Borrower’s possession or control.

(b)Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

Section 8.3Servicer.  At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer.    Borrower shall not be responsible for any set-up fees or any other
initial costs relating to or arising under the Servicing Agreement.  Borrower
shall not be responsible for payment of the monthly master servicing fee due to
the Servicer under the Servicing Agreement.  Notwithstanding the foregoing,
Borrower shall pay all Trust Fund Expenses.  For the avoidance of doubt, this
Section 8.3 shall not be deemed to limit Borrower’s obligations under Section
9.13(a).

Article IX - MISCELLANEOUS

Section 9.1Survival.  This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents.  Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the legal representatives, successors and assigns of such
party.  All covenants, promises and agreements in this Agreement, by or on
behalf of Borrower, shall inure to the benefit of the legal representatives,
successors and assigns of Lender.

- 121 -

--------------------------------------------------------------------------------

Section 9.2Lender’s Discretion; Rating Agency Review Waiver.  

(a)Whenever pursuant to this Agreement Lender exercises any right given to it to
approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.  Prior to a
Securitization, whenever pursuant to this Agreement the Approved Rating Agencies
are given any right to approve or disapprove any matter, or any arrangement or
term is to be satisfactory to the Approved Rating Agencies, the decision of
Lender to approve or disapprove such matter or to decide whether arrangements or
terms are satisfactory or not satisfactory, based upon Lender’s determination of
Rating Agency criteria, shall be substituted therefor.

(b)Whenever, pursuant to this Agreement or any other Loan Documents, a Rating
Agency Confirmation is required from each Approved Rating Agency, in the event
that any Approved  Rating Agency “declines review”, “waives review” or otherwise
indicates to Lender’s or Servicer’s satisfaction that no Rating Agency
Confirmation will or needs to be issued with respect to the matter in question
(each, a “Review Waiver”), then the requirement to obtain a Rating Agency
Confirmation from such Approved Rating Agency shall not apply with respect to
such matter; provided, however, if a Review Waiver occurs with respect to an
Approved Rating Agency and Lender does not have a separate and independent
approval right with respect to the matter in question, then such matter shall
require the written reasonable approval of Lender.  It is expressly agreed and
understood, however, that receipt of a Review Waiver (i) from any one Approved
Rating Agency shall not be binding or apply with respect to any other Approved
Rating Agency and (ii) with respect to one matter shall not apply or be deemed
to apply to any subsequent matter for which Rating Agency Confirmation is
required.  

Section 9.3Governing Law.

(a)THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE

- 122 -

--------------------------------------------------------------------------------

INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND
ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(b)ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.

Section 9.4Modification, Waiver in Writing.  No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given.  Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 9.5Delay Not a Waiver.  Neither any failure nor any delay on the part of
Lender in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege.  In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 9.6Notices.  All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be

- 123 -

--------------------------------------------------------------------------------

effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested, or
(b) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery, addressed as follows (or at
such other address and Person as shall be designated from time to time by any
party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section):

 

If to Lender:

JPMorgan Chase Bank, National Association

 

383 Madison Avenue, Floor 31

 

New York, New York 10179

 

Attention:  Chuckie C. Reddy

 

 

with a copy to:

Dentons US LLP

 

1221 Avenue of the Americas

 

New York, New York 10020

 

Attention:  John Kim, Esq.

 

 

 

and

 

 

 

Midland Loan Services, a Division of PNC Bank, National Association

 

10851 Mastin Street, Suite 700

 

Overland Park, Kansas 66210

 

Attention:  Executive Vice President – Division Head

 

 

 

and

 

 

 

Andrascik & Tita LLC

 

1425 Locust Street, Suite 26B

 

Philadelphia, Pennsylvania 19102

 

Attention:  Stephanie M. Tita

 

 

If to Borrower:

CAH 2014-2 Borrower, LLC:

 

2450 Broadway, 6th Floor

 

Santa Monica, CA 90404

 

Attn:  Director - Legal Department

 

 

With a copy to:

CAH 2014-2 Borrower, LLC

 

 

 

2450 Broadway, 6th Floor

 

Santa Monica, CA 90404

 

Attn:  Director - Legal Department

 

Email:  LBodenstein@colonyinc.com

 

RSanders@colonyinc.com

 

 

- 124 -

--------------------------------------------------------------------------------

 

and

 

 

With a copy to:

Sidley Austin LLP

 

555 West 5th Street, 40th Floor

 

Los Angeles, CA 90013

 

Attention:  Stephen D. Blevit, Esq.

 

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.

Section 9.7Trial by Jury.  BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

Section 9.8Headings.  The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 9.9Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 9.10Preferences.  Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder.  To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 9.11Waiver of Notice.  Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to

- 125 -

--------------------------------------------------------------------------------

Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

Section 9.12Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment.  The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

Section 9.13Expenses; Indemnity.

(a)Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by Lender
in connection with (i) the preparation, negotiation, execution and delivery of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby and all the costs of furnishing all
opinions by counsel for Borrower (including without limitation any opinions
requested by Borrower as to any legal matters arising under this Agreement or
the other Loan Documents with respect to the Property); (ii) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower; (v) securing
Borrower’s compliance with any requests made pursuant to the provisions of this
Agreement; (vi) the filing and recording fees and expenses, title insurance and
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vii) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Properties, or any other security given for the
Loan; and (viii) enforcing any obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
the Properties (including Trust Fund Expenses associated therewith), or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings or any other amounts required under Section 8.3;
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent the same arise by

- 126 -

--------------------------------------------------------------------------------

reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.  Any cost and expenses due and payable to Lender may be paid from any
amounts in the Rent Deposit Account or Cash Management Account, as applicable.

(b)Borrower shall indemnify, defend and hold harmless the Indemnified Persons
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not an
Indemnified Person shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against any Indemnified Person in any manner relating
to or arising out of (i) any breach by Borrower of its obligations under, or any
material misrepresentation by Borrower contained in, this Agreement or the other
Loan Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to any Indemnified Person hereunder to the extent
that such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of such Indemnified Person.  To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Persons.

(c)Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

(d)Borrower shall indemnify Lender and each of its respective officers,
directors, partners, employees, representatives, agents and Affiliates against
any liabilities to which Lender, each of its respective officers, directors,
partners, employees, representatives, agents and Affiliates, may become subject
in connection with any indemnification to the Approved Rating Agencies in
connection with issuing, monitoring or maintaining the Securities insofar as the
liabilities arise out of or are based upon any untrue statement of any material
fact in any information provided by or on behalf of the Borrowers to the
Approved Rating Agencies (the “Covered Rating Agency Information”) or arise out
of or are based upon the omission to state a material fact in the Covered Rating
Agency Information required to be stated therein or necessary in order to make
the statements in the Covered Rating Agency Information, in light of the
circumstances under which they were made, not misleading.

Section 9.14Schedules Incorporated.  The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

- 127 -

--------------------------------------------------------------------------------

Section 9.15Offsets, Counterclaims and Defenses.  Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 9.16No Joint Venture or Partnership; No Third Party; Beneficiaries.

(a)Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender.  Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy‑in‑common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Properties other than that of mortgagee,
beneficiary or lender.

(b)This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein.  All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 9.17Publicity.  All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, JPMorgan Chase Bank, National Association or any of their Affiliates
(with respect to the Loan and the Securitization of the Loan only) shall be
subject to the prior written approval of Lender and JPMorgan Chase Bank,
National Association in their sole discretion.  Lender shall have the right to
publicly describe the Loan in general terms advertising and public
communications of all kinds, including press releases, direct mail, newspapers,
magazines, journals, e-mail, or internet advertising or communications.  Details
such as the addresses of the Properties, the amount of the Loan, the date of the
closing and descriptions of the size/locations of the Properties shall only be
included subject to Borrower’s approval in advance.  Notwithstanding the
foregoing, Borrower’s approval shall not be required for the publication by
Lender of notice of the Loan and the Securitization of the Loan by means of a
customary tombstone advertisement, which, for the avoidance of doubt, may
include the amount of the Loan, the amount of securities sold, the number of
Properties as of the Closing Date, the settlement date and the parties involved
in the transactions contemplated hereby and the Securitization.

- 128 -

--------------------------------------------------------------------------------

Section 9.18Cross Default; Cross Collateralization; Waiver of Marshalling of
Assets.  

(a)Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of each Property taken separately.  Borrower agrees that
the Mortgages are and will be cross-collateralized and cross-defaulted with each
other so that (i) an Event of Default under any of the Mortgages shall
constitute an Event of Default under each of the other Mortgages which secure
the Note; (ii) an Event of Default under the Note or this Agreement shall
constitute an Event of Default under each Mortgage; (iii) each Mortgage shall
constitute security for the Note as if a single blanket lien were placed on all
of the Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.

(b)To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever.  In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Mortgages, any equitable right otherwise
available to Borrower which would require the separate sale of the Properties or
require Lender to exhaust its remedies against any Property or any combination
of the Properties before proceeding against any other Property or combination of
Properties; and further in the event of such foreclosure Borrower does hereby
expressly consents to and authorizes, at the option of Lender, the foreclosure
and sale either separately or together of any combination of the Properties.

Section 9.19Conflict; Construction of Documents; Reliance.  In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control.  The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same.  Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender.  Lender shall not be subject to any limitation whatsoever
in the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies.  Borrower acknowledges that Lender engages in the

- 129 -

--------------------------------------------------------------------------------

business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

Section 9.20Brokers and Financial Advisors.  Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement other than J.P. Morgan Securities LLC and Credit Suisse Securities
(USA) LLC.  Borrower hereby agrees to indemnify, defend and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
or Lender in connection with the transactions contemplated herein.  The
provisions of this Section 9.20 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

Section 9.21Prior Agreements.  This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

Section 9.22Document Delivery. Borrower will deliver to Lender all documents
required to be delivered under this Agreement in an electronic format reasonably
agreed by Lender and Borrower.

Section 9.23State Specific Provisions.

9.23.1Arizona.  The following Arizona provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Arizona law is held to
govern any Mortgage encumbering a Property located in Arizona or any other Loan
Document:

(a)Each Loan Party hereby expressly waives, to the extent permitted by law, any
and all defenses and discharges available to a surety, guarantor or
accommodation co-obligor, including, without limitation, the benefits of Arizona
Revised Statutes Sections 12-1641 through 12-1646 and Rule 17(f) of the Arizona
Rules of Civil Procedure, and, to the extent permitted by law, the benefits, if
any, of Arizona Revised Statutes Section 33-814, in each case as amended, and
any successor statutes or rules, or any similar statute. 

(b)Anything to the contrary herein or elsewhere notwithstanding, the Equity
Owner Guaranty and the Sponsor Guaranty and all obligations arising under any of
them are not and shall not be secured in any manner whatsoever, including by any
Mortgage or by any lien encumbering any Property; provided, however, that any
environmental indemnity provisions set forth in this Agreement or any
Environmental Indemnity shall be so secured, except as to the obligations of
Sponsor and the Equity Owner and subject to the rights of Lender to proceed on
an unsecured basis thereunder pursuant to applicable law.

- 130 -

--------------------------------------------------------------------------------

9.23.2California.  The following California provisions do not limit the express
choice of New York law set forth in Section 9.3 of this Agreement and as set
forth in the other Loan Documents, and are forth herein, if and to the extent
that, notwithstanding the choice of law provisions contained in this Agreement
and the other Loan Documents, California law is held to govern this Agreement,
any Mortgage Document encumbering a Property located in California or any other
Loan Document:

(a)Notwithstanding anything contained herein to the contrary, no portion of any
of the Obligations shall be or be deemed to be offset or compensated by all or
any part of any claim, cause of action, counterclaim, or cross-claim, whether
liquidated or unliquidated, that Borrower may have or claim to have against any
other Relevant Party.  Borrower hereby waives, to the fullest extent permitted
by applicable law, the benefits of California Code of Civil Procedure Section
431.70.

(b)Anything to the contrary herein or elsewhere notwithstanding, in no event
shall Borrower have any liability or other obligation under or with respect to
the Sponsor Guaranty or the Equity Owner Guaranty. 

9.23.3Colorado.  The following Colorado provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement or as set forth in the other Loan Documents, except that Colorado law
shall govern any Mortgage encumbering a Property located in Colorado and the
process for default and foreclosure thereof.

(a)No agreements, conditions, provisions or stipulations contained in this
Agreement or in any of the other Loan Documents, or any Event of Default, or any
exercise by Lender of the right to accelerate the payment of the maturity of
principal and interest, any fees, or other amount due hereunder, or to exercise
any option whatsoever, contained in this Agreement or any of the other Loan
Documents, or the arising of any contingency whatsoever, shall entitle Lender to
collect, in any event, interest exceeding the maximum authorized by C.R.S. §
5-12-101 et seq., and in no event shall Borrower be obligated to pay interest
exceeding such rate, including on any judgment amount, and all agreements,
conditions or stipulations, if any, which may in any event or contingency
whatsoever operate to bind, obligate or compel Borrower to pay a rate of
interest exceeding the maximum allowed by law, shall be without binding force or
effect, at law or in equity, to the extent only of the excess of interest over
such maximum interest allowed by law.  

(b)Notwithstanding any provision of this Agreement or the Loan Documents to the
contrary Borrower have not have any liability or other obligation under or with
respect to the Sponsor Guaranty or the Equity Owner Guaranty, and such
guaranties shall not be deemed to be secured by any Deed of Trust encumbering
any Property in Colorado.  

- 131 -

--------------------------------------------------------------------------------

9.23.4Florida.  The following Florida provision does not limit the express
choice of New York law set forth in Section 9.3 of this Agreement and as set
forth in the other Loan Documents, and is set forth herein, if and to the extent
that, notwithstanding the choice of law provisions contained in this Agreement
and the other Loan Documents, Florida law is held to govern this Agreement, any
Mortgage Document encumbering a Property located in Florida or any other Loan
Document:

(a)The parties acknowledge and agree that the Default Rate provided for herein
shall also be the rate of interest payable on any judgments entered in favor of
Lender in connection with the loan evidenced hereby.

9.23.5Georgia. The following Georgia provisions are not intended to, and do not,
limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Georgia law is held to
govern any Mortgage encumbering a Property located in Georgia or any other Loan
Document:

(a)Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse Lender for any legal fees or expenses incurred by Lender or
Servicer, (i) “reasonable attorneys’ fees,” “reasonable counsel’s fees,”
“attorneys’ fees” and other words of similar import, are not, and shall not be
statutory attorneys’ fees under O.C.G.A. § 13-1-11, (ii) if, under any
circumstances a Relevant Party is required to pay any or all of Lender’s or
Servicer’s attorneys’ fees and expenses, howsoever described or referenced, such
Relevant Party shall be responsible only for reasonable legal fees and out of
pocket expenses actually incurred by Lender or Servicer at customary hourly
rates actually charged to Lender or Servicer for the work done, and (iii) no
Relevant Party shall be liable under any circumstances for additional attorneys’
fees or expenses, howsoever described or referenced, under O.C.G.A. § 13-1-11.

9.23.6Nevada.  The following Nevada provisions are not intended to, and do not,
limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Nevada law is held to
govern any Mortgage encumbering a Property located in Nevada or any other Loan
Document:

(a)Notwithstanding anything contained herein to the contrary, no portion of any
of the Obligations shall be or be deemed to be offset or compensated by all or
any part of any claim, cause of action, counterclaim, or cross-claim, whether
liquidated or unliquidated, that Borrower may have or claim to have against any
other Loan Party.

(b)Borrower hereby expressly (i) waives, to the extent permitted by law, any
right it may have to prepay any Loan in whole or in part, without penalty, upon
acceleration of the Maturity Date; and (ii) agrees that if a prepayment of any
or all of any Loan is made, Borrower shall be obligated to pay, concurrently
therewith, any fees applicable thereto.  By initialing this provision in the
space provided below, the Loan Parties hereby declare that the Lenders’

- 132 -

--------------------------------------------------------------------------------

agreement to make the subject Loan at the Interest Rate and for the term set
forth herein constitutes adequate consideration, given individual weight by the
undersigned, for this waiver and agreement.

BORROWER’S INITIALS AS TO CLAUSE (b) ABOVE:  ___________

(c)To the extent applicable, nothing herein or in Section 40.509 of the Nevada
Revised Statutes (“NRS”) shall be deemed to limit the right of Lender to
recover, in accordance with NRS 40.508 (as such section may be amended from time
to time), any costs, expenses, liabilities or damages, including attorneys’ fees
and costs, incurred by the Lender and arising from the breach of any covenant,
obligation, liability, representation or warranty contained in any environmental
indemnity agreement given to the Lender in connection with the Loans, or any
order, consent decree or settlement relating to the cleanup of hazardous
substances or any other “environmental provision” (as defined in NRS 40.502)
relating to any Property or any portion thereof or the right of the Lender to
waive, in accordance with NRS 40.512 (as such section may be amended from time
to time), the security of any Mortgage as to any Property that is
“environmentally impaired” (as such term is defined in NRS 40.503), and as to
any personal property attached to such parcel, and thereafter to exercise
against Borrower, to the extent permitted by NRS 40.512, the rights and remedies
of any unsecured creditor, including reduction of any of the Lender’s claims
against Borrower to judgment, and any other rights and remedies permitted by
law.  Lender and Borrower expressly agree that Lender may recover interest at
the Default Rate on the amount advanced to cure or mitigate the breach under any
“environmental provision” (as defined in NRS 40.502).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

- 133 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

 

 

CAH 2014-2 BORROWER, LLC,

a Delaware limited liability company

 

 

  By:

 

 

Name:

 

Title:

 

 

LENDER:

 

 

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION, a banking

association chartered under the laws of the

United States of America

 

 

  By:

 

 

Name:

 

Title:

 

 